[EXECUTION COPY]




______________________________________________________________________________


SECURITY AND INTERCREDITOR AGREEMENT

Dated as of February 21, 2003

AMONG

ALLEGHENY ENERGY SUPPLY COMPANY, LLC,

The Other Persons referred to herein as Grantors,

EACH OF THE REFINANCING LENDERS,

EACH OF THE NEW MONEY LENDERS,

EACH OF THE SPRINGDALE LENDERS,

BANK ONE, NA,

as Refinancing Issuing Bank,

CITIBANK, N.A.,

as Refinancing Lender Agent, New Money Lender Agent,
Collateral Agent, Intercreditor Agent and Depository Bank,

THE BANK OF NOVA SCOTIA,

as Springdale Lender Agent, Springdale Special Draw Agent
and Documentation Agent,

JPMORGAN CHASE BANK,

as Syndication Agent,

AND

LAW DEBENTURE TRUST COMPANY OF NEW YORK,

as Indenture Trustee

______________________________________________________________________________



SECURITY AND INTERCREDITOR AGREEMENT

                        SECURITY AND INTERCREDITOR AGREEMENT, dated as of
February 21, 2003, made by and among (capitalized terms used herein shall have
the meanings assigned thereto in Section 1.01 of this Agreement):

                        ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a Delaware limited
liability company (the "Company");

                        Each of the Persons (other than the Company) listed on
the signature pages hereof as a Grantor (the Company and the Persons so listed
being, collectively, the "Grantors");

                        Each of the institutions listed on the signature pages
hereto as a Refinancing Lender and any additional Refinancing Lender that
becomes a party to the Refinancing Credit Agreement in accordance with the terms
of the Refinancing Credit Agreement and this Agreement, in either case for so
long as such institution continues to be a party to the Refinancing Credit
Agreement;

                        Each of the institutions listed on the signature pages
hereto as a New Money Lender and any additional New Money Lender that becomes a
party to the New Money Credit Agreement in accordance with the terms of the New
Money Credit Agreement and this Agreement, in either case for so long as such
institution continues to be a party to the New Money Credit Agreement;

                        Each of the institutions listed on the signature pages
hereto as a Springdale Lender and any additional Springdale Lender that becomes
a party to the Springdale Credit Agreement in accordance with the terms of the
Springdale Credit Agreement and this Agreement, in either case for so long as
such institution continues to be a party to the Springdale Credit Agreement;

                        BANK ONE, NA ("Bank One"), as the issuing bank for
letters of credit pursuant to the Refinancing Credit Agreement (solely in such
capacity, the "Refinancing Issuing Bank");

                        CITIBANK, N.A. ("Citibank"), not in its individual
capacity except as expressly set forth herein but solely as (a) administrative
agent for the Refinancing Lenders and the Refinancing Issuing Bank (solely in
such capacity, the "Refinancing Lender Agent"), (b) administrative agent for the
New Money Lenders (solely in such capacity, "New Money Lender Agent"), (c)
intercreditor agent (solely in such capacity, the "Intercreditor Agent") for the
Creditor Parties, (d) the Depository Bank (solely in such capacity, the
"Depository Bank") and (e) collateral agent on behalf and for the benefit of the
Secured Parties (solely in such capacity, the "Collateral Agent");

                        THE BANK OF NOVA SCOTIA ("Scotia"), not in its
individual capacity except as expressly set forth herein but solely as
(a) administrative agent (solely in such capacity, the "Springdale Lender
Agent") for the Springdale Lenders and (b) the Springdale Special Draw Agent and
(c) documentation agent for the Initial Lenders (solely in such capacity, the
"Documentation Agent");

                        JPMORGAN CHASE BANK ("JPMC"), not in its individual
capacity except as expressly set forth herein but solely as syndication agent on
behalf and for the benefit of the Initial Lenders (in such capacity, the
"Syndication Agent"); and

                        LAW DEBENTURE TRUST COMPANY OF NEW YORK, not in its
individual capacity except as expressly set forth herein but solely as indenture
trustee on behalf and for the benefit of the Amended Note Noteholders (in such
capacity, the "Indenture Trustee").

PRELIMINARY STATEMENTS

                        (1)     As of the date hereof, the Company is indebted
to certain banks and institutions (the "Existing Lenders") pursuant to one or
more of the agreements listed in Part A of Schedule I (collectively, the
"Existing Lender Debt Documents"), and the aggregate principal amount owed as of
the date hereof to each Existing Lender under the Existing Lender Debt Documents
is set forth in Part B of Schedule I opposite the name of such Existing Lender
(all such amounts, collectively, the "Existing Lender Debt").

                        (2)     As of the date hereof, one or more letters of
credit, as listed in Part C of Schedule I (collectively, the "Existing Letters
of Credit") have been issued for the account of the Company, and the amount as
of the date hereof available for drawing(s) under each Existing Letter of Credit
is set forth in Part D of Schedule I opposite such Existing Letter of Credit.

                        (3)     As of the date hereof, (a) Power Trust 2000-A is
indebted to certain banks and institutions (the "Existing Springdale Lenders")
pursuant to one or more of the agreements listed in Part E-1 of Schedule I
(collectively, the "Existing Springdale Debt Documents"), and the aggregate
principal amount owed as of the date hereof to each Existing Springdale Lender
under the Existing Springdale Debt Documents is set forth in Part F-1 of
Schedule I opposite the name of such Existing Springdale Lender (all such
amounts, collectively, the "Existing Springdale Debt") and (b) certain banks and
institutions are the owners of equity in Power Trust 2000-A (the "Springdale
Equity Participants") pursuant to one or more of the agreements listed in Part
E-2 of Schedule I (collectively, the "Existing Springdale Equity Documents", and
together with the Existing Springdale Debt Documents, the "Existing Springdale
Documents"), and the aggregate principal amount owed as of the date hereof to
each Springdale Equity Participant under the Existing Springdale Equity
Documents is set forth in Part F-2 of Schedule I opposite the name of such
Springdale Equity Participant (all such amounts, collectively, the "Existing
Springdale Equity Participations", and together with the Existing Springdale
Debt, the "Existing Springdale Lease Participations").

                        (4)     The Company has given notice to Power Trust
2000-A of the exercise by the Company of its Purchase Option (as defined in the
Springdale Participation Agreement) for the purpose of recognizing the
Springdale Plant as its owned capital assets for all purposes, and in accordance
therewith, record title for the Springdale Plant will be in the name of the
Company, and the original intent of the Existing Springdale Documents will
continue as follows: the Company will be recognized as the owner of the
Springdale Plant for federal and state income tax purposes and bankruptcy
purposes.

                        (5)     As of the date hereof, Allegheny Energy Supply
Statutory Trust 2001 ("Allegheny Trust") is indebted to certain institutional
lenders (the "Existing Noteholders") holding its 8.13% Senior Secured Notes due
2007 (the "Existing A Notes") issued by Allegheny Trust pursuant to that certain
Indenture, dated as of November 28, 2001 (the "Existing A Note Indenture"),
between Allegheny Trust, Bank One Trust Company, as Trustee and joined in by the
Company.

                        (6)     Pursuant to the Refinancing Credit Agreement,
the Refinancing Lenders and the Refinancing Issuing Bank have established a loan
facility which is secured by both the Group Assets and the Springdale Assets in
the order of priorities set forth herein in an initial aggregate principal
amount of up to $893,367,758.00 (the "Secured Refinancing Loan Facility"), with
up to $200,000,000 thereof to be made available in the form of Refinancing
Letters of Credit, and an unsecured loan facility in an initial aggregate
principal amount of up to $94,289,457.77 (the "Unsecured Refinancing Loan
Facility"), in each case, in favor of the Company, and to be used to refinance
the Existing Lender Debt, to refinance up to $10,000,000 of existing
indebtedness of the Parent and to issue Refinancing Letters of Credit from time
to time (including to assume the Existing Letters of Credit), in each case,
subject to the terms and conditions contained herein and in the other Financing
Documents.

                        (7)     Pursuant to the Springdale Credit Agreement, the
Springdale Lenders have established a loan facility consisting of three
tranches, (a) the first tranche of which is secured by both the Group Assets and
the Springdale Assets in the order of priorities set forth herein in an initial
aggregate principal amount of up to $94,334,904.55 (the "Springdale Tranche A
Facility"), (b) the second tranche of which is initially secured only by the
Springdale Assets in the order of priorities set forth herein in an initial
aggregate principal amount of up to $150,000,000 (the "Springdale Tranche B
Facility") and (c) the third tranche of which is initially secured only by the
Springdale Assets in the order of priorities set forth herein in an initial
aggregate principal amount of up to $25,788,042.45 (the "Springdale Tranche C
Facility"), in each case, in favor of the Company, and to be used to
reconstitute the existing financial obligations of the Company under the
Operative Documents (as defined in the Springdale Participation Agreement),
including those arising on the exercise of the Purchase Option (as defined in
the Springdale Participation Agreement), subject to the terms and conditions
contained herein and in the other Financing Documents.

                        (8)     Pursuant to the New Money Credit Agreement, the
New Money Lenders have established a loan facility which is secured by both the
Group Assets and the Springdale Assets in the order of priorities set forth
herein in the aggregate principal amount of up to $470,000,000 (the "New Money
Facility") in favor of the Company, for the purposes specified therein, subject
to the terms and conditions contained herein and in the other Financing
Documents.



                        (9)     Pursuant to the Assumption Documents, the
Company shall have entered into the Refinancing Indenture pursuant to which the
Company shall have amended certain of the terms and conditions of the Existing A
Notes and assumed the obligations of Allegheny Trust with respect thereto so
that after giving effect to such amendments and assumption the Company shall be
obligated in respect of (a) notes which are secured by both the Group Assets and
the Springdale Assets in the order of priorities set forth herein in an initial
aggregate principal amount of up to $343,722,237.45 (the "Amended A Notes"), (b)
unsecured notes in an initial aggregate principal amount of up to $36,277,762.55
(the "Amended B Notes" and together with the Amended A Notes, the "Amended
Intercreditor Notes") and (c) unsecured notes in an initial aggregate principal
amount of $0.00 (the "Amended C Notes" and together with the Amended
Intercreditor Notes, the "Amended Notes"), in each case pursuant to the terms of
the Refinancing Indenture for the purposes specified in the Refinancing
Indenture and subject to the terms and conditions contained herein and in the
Refinancing Indenture.

                        (10)     Subject to the terms of the Financing
Documents, the Company or the other Grantors may from time to time incur and
secure Replacement Senior Debt.

                        (11)     The Creditor Parties hereto have agreed to
enter into this Agreement in order to set forth certain agreements among
themselves with respect to their rights in respect of the Collateral and certain
other matters related to the Financing Documents.

                        NOW, THEREFORE, to secure the Secured Obligations and
the performance of the Company's and the other Grantors' Obligations under the
Financing Documents, and in consideration of the premises and to induce each of
the Creditor Parties to enter into the Facilities, each of the Grantors hereby
agrees with each of the Creditor Parties and, to the extent set forth herein,
the Creditor Parties agree with each other, as follows:

ARTICLE I
DEFINITIONS AND INTERPRETATION

                        Section 1.01     Definitions.   (a)  Defined terms used
in this Agreement and the Schedules and Exhibits to this Agreement have the
meanings assigned to them in Appendix A-1.

                        (b)     Terms defined in Article 8 or 9 of the UCC
and/or in the Federal Book Entry Regulations are used in this Agreement as such
terms are defined in such Article 8 or 9 and/or the Federal Book Entry
Regulations.

                        Section 1.02     Principles of
Interpretation.   (a)  Except to the extent expressly provided to the contrary
in this Agreement or to the extent that the context otherwise requires, in this
Agreement:

                        (i)     the table of contents and Article and Section
headings contained in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement or any other Financing Document;

                        (ii)     references to any document, instrument or
agreement, including any Financing Document, shall include (A) all exhibits,
annexes, schedules, appendices or other attachments thereto and (B) all
documents, instruments or agreements issued or executed in replacement thereof;

                        (iii)     references to a document or agreement,
including any Financing Document, shall be deemed to include any amendment,
restatement, modification, supplement or replacement thereto entered into in
accordance with the terms thereof and the terms of the Financing Documents;
provided that notwithstanding the foregoing, no reference to any of the Initial
Credit Agreements, the Refinancing Indenture, the Initial Credit Facility Notes
or the Amended Notes shall be deemed to include any Replacement Senior Debt
Agreement, the proceeds of which were used to repay the Senior Debt Obligations
outstanding under any Initial Credit Agreement, the Refinancing Indenture, any
Initial Credit Facility Note or any Amended Note;

                        (iv)     the words "include", "includes" and "including"
are not limiting;

                        (v)     references to any Person shall include such
Person's successors and permitted assigns (and in the case of any Governmental
Authority, any Person succeeding to such Governmental Authority's functions and
capacities);

                        (vi)     the words "hereof", "herein" and "hereunder"
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;

                        (vii)     references to "days" shall mean calendar days;

                        (viii)     the singular includes the plural and the
plural includes the singular;

                        (ix)     references to Applicable Law, generally, shall
mean Applicable Law as in effect from time to time, and references to any
specific Applicable Law shall mean such Applicable Law, as amended, modified or
supplemented from time to time, and any Applicable Law successor thereto;

                        (x)     in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding"; and

                        (xi)     any reference in this Agreement to an Article,
Section, Schedule, Appendix or Exhibit is to the article or section of, or a
schedule, appendix or exhibit to this Agreement unless otherwise indicated, and
Schedules, Appendices and Exhibits to this Agreement shall be deemed
incorporated by reference in this Agreement.

                        (b)     This Agreement is the result of negotiations
among the parties thereto and their respective counsel. Accordingly, this
Agreement shall be deemed the product of all parties thereto, and no ambiguity
in this Agreement shall be construed in favor of or against any Grantor or any
Creditor Party.

ARTICLE II
SECURED OBLIGATIONS AND PREPAYMENTS

                        Section 2.01     Recalculation.   (a)  As soon as
reasonably practicable after each Recalculation Date, (i) for so long as any of
the Senior Debt Obligations remain outstanding under any of the Unsecured
Refinancing Loan Facility, the Springdale Tranche C Facility or any Amended B
Note, (A) the outstanding principal amount of the Advances owed to each
Refinancing Lender under the Unsecured Refinancing Loan Facility, the
outstanding principal amount of the Advances owed to each Springdale Lender
under the Springdale Tranche C Facility and the outstanding principal amount
owed to any Consenting Amended Note Noteholder under any Amended B Note at such
time shall, in accordance with clause (b) below, be reduced by an amount equal
to each such Refinancing Lender's, Springdale Lender's or Consenting Amended
Note Noteholder's Unsecured Pro Rata Share of the Available Basket Amount for
such Recalculation Date (such amount being each such Initial Lender's or
Consenting Amended Note Noteholder's (as the case may be) "Reduced Unsecured
Principal Amount") and (B) the outstanding principal amount of (I) the Advances
owed to each Refinancing Lender under the Secured Refinancing Loan Facility,
(II) the Advances owed to each Springdale Lender under the Springdale Tranche A
Facility and (III) the Amended A Notes held by any Consenting Amended Note
Noteholder shall, in accordance with clause (b) below, be increased by an amount
equal to each such Initial Lender's or Consenting Amended Note Noteholder's
Reduced Unsecured Principal Amount for such Recalculation Date and (ii) at such
time as no Senior Debt Obligations remain outstanding under any of the Unsecured
Refinancing Loan Facility, the Springdale Tranche C Facility or any Amended B
Note, if any Springdale Tranche B Advances remain outstanding, (A) the
outstanding principal amount of the Springdale Tranche B Advances owed to each
Springdale Lender shall, in accordance with clause (b) below, be reduced by an
amount equal to each such Springdale Lender's ratable share of the Available
Basket Amount for such Recalculation Date (such amount being each such
Springdale Lender's "Reduced Springdale Undersecured Principal Amount") and (B)
the outstanding principal amount of the Advances owed to each such Springdale
Lender under the Springdale Tranche A Facility shall, in accordance with clause
(b) below, be increased by an amount equal to such Springdale Lender's Reduced
Springdale Undersecured Principal Amount for such Recalculation Date.

                        (b)     The increase in the outstanding principal amount
of the Advances under the Secured Refinancing Loan Facility or the Springdale
Tranche A Facility or the outstanding principal amount under any Amended A Note
and the reduction in the outstanding principal amount of the Advances
outstanding under the Unsecured Refinancing Loan Facility, the Springdale
Tranche B Facility, the Springdale Tranche C Facility, or the Amended B Notes
(as the case may be), pursuant to clause (a) above with respect to any Reduced
Unsecured Principal Amount or Reduced Springdale Undersecured Principal Amount,
as the case may be, shall automatically and permanently occur upon the creation
and perfection by the Grantors of all Liens in favor of the Collateral Agent
(for the benefit of the relevant Secured Parties) which may be necessary in
order to fully secure such increased principal amount of the Advances
outstanding under the Secured Refinancing Loan Facility or the Springdale
Tranche A Facility or the outstanding principal amount under the Amended A Notes
(as the case may be) (and all interest, fees and other amounts relating thereto)
with the properties, assets, rights or interests of the Grantors, and each
Grantor hereby agrees that it shall as soon as reasonably practicable and, in
any event promptly after a request by the Intercreditor Agent or any
Representative Agent, take all action necessary to create and perfect such Lien
in accordance with Section 5.04 and the Real Property Requirements; provided
that notwithstanding anything to the contrary contained in this Agreement, none
of the Grantors, individually or collectively, shall be obligated to create or
perfect a Lien to secure aggregate Debt in excess of the total amount of the
Bond Lien Basket Debt at any time.

                        (c)     After giving effect to any recalculation
pursuant to clause (a) of the outstanding principal amount of the Advances
outstanding under the Secured Refinancing Loan Facility or the Springdale
Tranche A Facility or the outstanding principal amount under the Amended A Notes
(as the case may be), and upon the creation and perfection of all Liens relating
thereto pursuant to clause (b), all such amounts shall constitute Secured
Obligations for purposes of this Agreement and the other Collateral Documents.

                        (d)     On the day that is 10 days prior to each day
that is a Recalculation Date as a result of clause (b) of the definition
thereof, and promptly after each day that is a Recalculation Date as a result of
clause (a) or (c) of the definition thereof, the Intercreditor Agent shall send
written notice to each Representative Agent that a Recalculation Date will occur
or has occurred, as the case may be, and specify such Recalculation Date.

                        (e)     Promptly after receiving such notice, (i) the
Refinancing Lender Agent shall send written notice to the Intercreditor Agent
specifying the aggregate outstanding principal amount of the Advances owed to
the Refinancing Lenders under the Unsecured Refinancing Loan Facility, (ii) the
Springdale Lender Agent shall send written notice to the Intercreditor Agent
specifying the aggregate outstanding principal amount of the Advances owed to
the Springdale Lenders under the Springdale Tranche B Facility and the
Springdale Tranche C Facility and (iii) the Indenture Trustee shall send written
notice to the Intercreditor Agent specifying the aggregate outstanding principal
amount of the Amended B Notes, in each case as such amounts were in effect prior
to any recalculation made or to be made on the relevant Recalculation Date.

                        (f)     Promptly after it has received the notices
contemplated in clause (e) from the Representative Agents, the Intercreditor
Agent shall give written notice to each Representative Agent, which notice shall
specify: (i) the Recalculation Date to which such notice relates, (ii) the
amount, if any, of increase in the outstanding principal amount of the Advances
outstanding under the Secured Refinancing Loan Facility and the Springdale
Tranche A Facility and the outstanding principal amount of the Amended A Notes
and the corresponding decrease in the outstanding principal amount of the
Advances outstanding under the Unsecured Refinancing Loan Facility, the
Springdale Tranche B Facility and the Springdale Tranche C Facility and the
outstanding principal amount of the Amended B Notes, (iii) the date of
effectiveness of such increase and corresponding decrease, (iv) the Available
Basket Amount for the relevant Recalculation Date, (v) the aggregate amount of
the Reduced Unsecured Principal Amounts for the relevant Recalculation Date,
(vi) the aggregate amount of the Reduced Springdale Undersecured Principal
Amounts for the relevant Recalculation Date, and (vii) the aggregate principal
amount of Advances outstanding under the Unsecured Refinancing Loan Facility,
the Springdale Tranche B Facility and the Springdale Tranche C Facility and the
outstanding principal amount of the Amended B Notes, in each case on the
relevant Recalculation Date (after giving effect to any recalculation of such
amounts on such date).

                        Section 2.02     Secured
Obligations.   (a)  Notwithstanding anything herein to the contrary, (i) the New
Money Obligations shall constitute Secured Obligations immediately after the
proceeds from the Advances relating thereto under the New Money Credit Agreement
shall have been deposited in, or credited to, the New Money Loan Proceeds
Account, (ii) the Secured Refinancing Obligations and any Senior Debt
Obligations outstanding under the Springdale Tranche A Facility shall constitute
Secured Obligations immediately after the Company shall have received (or be
deemed to have received under the relevant Initial Credit Facility) the proceeds
from the Advances made under the Refinancing Credit Agreement and the Springdale
Credit Agreement and the Existing A Notes shall have been amended and assumed by
the Company in accordance with Preliminary Statement (8) hereof, (iii) the
Obligations under the Springdale Credit Agreement shall constitute Springdale
Secured Obligations immediately after the Company shall have received (or be
deemed to have received under the terms of the Springdale Credit Agreement) the
proceeds from the Advances made under the Springdale Credit Agreement and (iv)
any Secured Replacement Senior Debt shall constitute Secured Obligations
immediately upon the receipt and application of the proceeds therefrom and the
perfection of the Liens created in favor thereof in accordance with the terms of
the Financing Documents and the Real Property Requirements.

                        (b)     At such time as any of the Senior Debt
Obligations shall constitute Secured Obligations pursuant to the terms of
Section 2.01 or 2.02(a), such Senior Debt Obligations shall be subject to and
secured by, and entitled to the benefits of, this Agreement and the other
Collateral Documents.

                        (c)     Upon the Company's incurrence of the initial
Senior Debt Obligations under the New Money Credit Agreement but prior to the
Company's incurrence of the Senior Debt Obligations under the Refinancing Credit
Agreement and the Springdale Credit Agreement and the amendment and assumption
of the Existing A Notes in accordance with Preliminary Statement (8) hereof, the
New Money Lenders shall, subject to the PCB Liens, have a first priority lien or
security interest in the Group Assets and no other Creditor Party shall have any
lien or security interest therein.

                        (d)     Upon the Company's incurrence of the Senior Debt
Obligations under the Refinancing Credit Agreement and the Springdale Credit
Agreement and the amendment and assumption of the Amended Notes, and at the time
of the Company's incurrence of any additional New Money Obligations or any
Grantor's incurrence of any Secured Replacement Senior Debt Obligations, the New
Money Liens, the Refinancing Liens, the Springdale Liens and, at the time of the
Company's incurrence of such New Money Obligations or any Grantor's incurrence
of any Secured Replacement Senior Debt Obligations, the New Money Liens with
respect thereto or the Replacement Senior Debt Liens with respect thereto (as
applicable), shall rank as follows, without any preference by reason of date of
incurrence with respect thereto, order of filing or otherwise of the Senior Debt
Obligations (including the Secured Obligations) under any of the Financing
Documents:

                        (i)     with respect to the Springdale Assets only, (A)
the Springdale Liens (Springdale Lenders) shall constitute a first priority lien
or security interest in the Springdale Assets, (B) the Springdale Liens (New
Money Lenders) shall constitute a second priority lien or security interest in
the Springdale Assets, junior in priority to the Springdale Liens (Springdale
Lenders) and (C) the Springdale Liens (Refinancing Obligations) and, to the
extent any Secured Replacement Senior Debt Obligations are then outstanding, the
Springdale Liens (Replacement Senior Debt Obligations) shall constitute a third
priority lien or security interest in the Springdale Assets, ranking, in the
case of this clause (C), equally as between themselves and, in each case, junior
in priority to the Springdale Liens (Springdale Lenders) and the Springdale
Liens (New Money Lenders); and

                        (ii)     with respect to the Group Assets, (A) the Group
Assets Liens (New Money Lenders) shall, subject to the PCB Liens, constitute a
first priority lien or security interest in the Group Assets and (B) each of the
Group Assets Liens (Springdale Lenders), the Group Assets Liens (Refinancing
Obligations) and, to the extent any Secured Replacement Senior Debt Obligations
are then outstanding, the Group Assets Liens (Replacement Senior Debt
Obligations) shall, subject to the PCB Liens, constitute a second priority lien
or security interest in the Group Assets, ranking, in the case of this clause
(B), equally as between themselves and, in each case, junior in priority to the
Group Assets Liens (New Money Lenders).

                        Section 2.03     Mandatory Prepayments.   (a)  Upon
receipt by any Company Group Member of Net Cash Proceeds relating to any Asset
Sale:

                        (i)     except as otherwise provided in clause (ii)
below, the Company shall make a deposit into the New Money Loan Proceeds
Account, prepay the Senior Debt Obligations and cash collateralize the
Refinancing L/C Commitment in an amount equal to the Required Prepayment Amount,
if any, with respect to such Asset Sale in accordance with Section 2.05(a)(i);
and

                        (ii)     if the Assets which are the subject of such
Asset Sale are Springdale Assets, the Company shall make a deposit into the New
Money Loan Proceeds Account, prepay the Senior Debt Obligations and cash
collateralize the Refinancing L/C Commitment in an amount equal to the Net Cash
Proceeds resulting from such Asset Sale in accordance with Section 2.05(a)(iii).

                        (b)     On the date of receipt by the Parent or any of
its Subsidiaries of Net Cash Proceeds relating to any Debt/Equity Issuance, the
Company shall make a deposit into the New Money Loan Proceeds Account, prepay
the Senior Debt Obligations and cash collateralize the Refinancing L/C
Commitment in an amount equal to the Required AESC Prepayment Amount as of such
date, if any, with respect to such Debt/Equity Issuance in accordance with
Section 2.05(a)(ii).

                        (c)     Within 10 Business Days of the date the Company
is required to deliver financial statements to the Initial Lenders under the
terms of the Common Terms Agreement for any fiscal quarter for which there
exists Excess Cash Flow, the Company shall make a deposit into the New Money
Loan Proceeds Account, prepay the Senior Debt Obligations and cash collateralize
the Refinancing L/C Commitment in an amount equal to 50% of such Excess Cash
Flow in accordance with Section 2.05(a)(ii).

                        (d)     The Company shall make a deposit into the New
Money Loan Proceeds Account, prepay the Senior Debt Obligations and cash
collateralize the Refinancing L/C Commitment to the extent required pursuant to
Section 4.14 in accordance with (i) Section 2.05(a)(iii) to the extent such
Insurance Proceeds have been paid in respect of a Casualty Event or series of
related Casualty Events affecting the Springdale Assets and (ii) in the case of
all other Insurance Proceeds in accordance with Section 2.05(a)(i).

                        (e)     Without prejudice to the Company's obligations
under clauses (a) through (d) of this Section 2.03, the Company shall:

                        (i)     on or before December 31, 2003, repay at least
$250,000,000 of the aggregate principal amount of the Senior Debt Obligations
outstanding under the New Money Facility less the aggregate amount of any
amounts deposited into the New Money Loan Proceeds Account or applied to repay
the principal amount of the New Money Obligations prior to such date pursuant to
clauses (a), (b), (c) or (d) above, together with accrued and unpaid interest to
the date of such payment on the principal amount so repaid and any other amounts
payable in connection with such payment pursuant to Section 2.05(c);

                        (ii)     on or before September 30, 2004, repay the
remaining amount of any Senior Debt Obligations outstanding under the New Money
Facility, together with accrued and unpaid interest to the date of such payment
on the principal amount so repaid and any other amounts payable in connection
with such payment pursuant to Section 2.05(c);

                        (iii)     on or before September 30, 2004 and subject to
Section 2.05(d), repay at least $30,000,000 of the aggregate principal amount of
the Senior Debt Obligations outstanding under the Refinancing Credit Agreement,
the Springdale Credit Agreement and, so long as any Initial Credit Facility
Event of Default shall have occurred and be continuing at the time of any such
payment, the Amended Intercreditor Notes, less the aggregate amount of any
prepayments previously applied to repay the principal amount of the Senior Debt
Obligations outstanding under the Refinancing Credit Agreement, the Springdale
Credit Agreement or the Amended Intercreditor Notes pursuant to clauses (a),
(b), (c) or (d) above, to be applied as follows:

                                  first

, so long as any of the Senior Debt Obligations remain outstanding at the time
of such payment under either the Unsecured Refinancing Loan Facility or the
Springdale Tranche C Facility, to ratably repay the principal amount of the
outstanding Senior Debt Obligations under (A) the Unsecured Refinancing Loan
Facility and the Springdale Tranche C Facility and (B) so long as any Initial
Credit Facility Event of Default shall have occurred and be continuing at the
time of such repayment, the Amended B Notes, together, in either case, with
accrued and unpaid interest to the date of such payment (as applicable) on the
principal amount so repaid and any other amounts payable in connection with such
payment pursuant to Section 2.05(c); and

                                  second

, if no Senior Debt Obligations remain outstanding under the Unsecured
Refinancing Loan Facility and the Springdale Tranche C Facility, to ratably
repay the principal amount of the remaining outstanding Senior Debt Obligations
under (A) the Refinancing Credit Agreement, (B) the Springdale Credit Agreement,
and (C) so long as any Initial Credit Facility Event of Default shall have
occurred and be continuing, at the time of such repayment, the Amended
Intercreditor Notes, together with accrued and unpaid interest to the date of
such payment on the principal amount so repaid and any other amounts payable in
connection with such payment pursuant to Section 2.05(c); and

                        (iv)     on or before December 31, 2004, and subject to
Section 2.05(d), repay at least $180,000,000 of the aggregate principal amount
of the Senior Debt Obligations outstanding under the Refinancing Credit
Agreement, the Springdale Credit Agreement and, so long as any Initial Credit
Facility Event of Default shall have occurred and be continuing at the time of
any such payment, the Amended Intercreditor Notes, less the aggregate amount of
any prepayments previously applied to repay the principal amount of the Senior
Debt Obligations outstanding under the Refinancing Credit Agreement, the
Springdale Credit Agreement or the Amended Intercreditor Notes prior to such
date pursuant to clauses (a), (b), (c), (d) or (e)(iii) above, to be applied as
follows:

                                  first

, so long as any of the Senior Debt Obligations remain outstanding under either
the Unsecured Refinancing Loan Facility or the Springdale Tranche C Facility at
the time of such payment, to ratably repay the principal amount of the
outstanding Senior Debt Obligations under (A) the Unsecured Refinancing Loan
Facility and the Springdale Tranche C Facility and (B) so long as any Initial
Credit Facility Event of Default shall have occurred and be continuing at the
time of such repayment, the Amended B Notes, together, in either case, with
accrued and unpaid interest to the date of such payment on the principal amount
so repaid and any other amounts payable in connection with such payment pursuant
to Section 2.05(c); and

                                  second

, if no Senior Debt Obligations remain outstanding under the Unsecured
Refinancing Loan Facility and the Springdale Tranche C Facility, to ratably
repay the principal amount of the remaining outstanding Senior Debt Obligations
under (A) the Refinancing Credit Agreement, (B) the Springdale Credit Agreement,
and (C) so long as any Initial Credit Facility Event of Default shall have
occurred and be continuing at the time of such repayment, the Amended
Intercreditor Notes, together with accrued and unpaid interest to the date of
such payment on the principal amount so repaid and any other amounts payable in
connection with such payment pursuant to Section 2.05(c).

                        Section 2.04     Optional Prepayments and
Redemptions.   (a)  Except as set forth in Section 2.03 or as contemplated in
the Funds Flow Memorandum, the Company shall not prepay any of the Senior Debt
Obligations or cash collateralize the Refinancing L/C Commitment, unless such
prepayment or cash collateralization is made in accordance with the Financing
Documents and in the order set forth in Section 2.05(a)(ii).

                        (b)     So long as any Senior Debt Obligations remain
outstanding under any of the Initial Credit Agreements, the Company shall not
make any election to redeem any of the Amended Notes under Article Eleven of the
Refinancing Indenture.

                        Section 2.05     Prepayments
Generally.   (a)  (i)  Subject to Sections 2.05(d) and 2.05(e), deposits into
the New Money Loan Proceeds Account, prepayments of the Senior Debt Obligations
and cash collateralization of the Refinancing L/C Commitment required to be made
pursuant to Section 2.03(a)(i) or 2.03(d) shall be paid to the Intercreditor
Agent to be applied in the following order of priority:

                                   first,

on any day occurring prior to the earlier to occur of the second drawing of
Advances under the New Money Credit Agreement and July 31, 2003, to deposit into
the New Money Loan Proceeds Account an aggregate amount (including any such
deposits made pursuant to priority first of Section 2.05(a)(ii) or priority
second of Section 2.05(a)(iii)) for all such deposits of such Net Cash Proceeds
equal to $50,000,000;

                                   second

, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the New Money Credit Agreement, together with interest to the
date of such payment on the principal amount so repaid and any other amounts
payable in connection with such payment pursuant to Section 2.05(c), until such
Senior Debt Obligations have been repaid in full;

                                  third

, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Unsecured Refinancing Loan Facility, the Springdale
Tranche C Facility and the Amended B Notes, together with interest to the date
of such payment on the principal amount so repaid and any other amounts payable
in connection with such payment pursuant to Section 2.05(c), until all Senior
Debt Obligations under the Unsecured Refinancing Loan Facility and the
Springdale Tranche C Facility have been repaid in full;

                                  fourth,

to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Springdale Tranche B Facility and the Amended B Notes (if
any), together with interest to the date of such payment on the principal amount
so repaid and any other amounts payable in connection with such payment pursuant
to Section 2.05(c), until all Senior Debt Obligations under the Springdale
Tranche B Facility have been repaid in full; and

                                  fifth

, to ratably (A) repay the remaining outstanding principal amount of the Senior
Debt Obligations under the Refinancing Credit Agreement and make a deposit into
the Cash Collateral Account (Refinancing Lenders) in the amount set forth below
and in the following order of priority: (1) first, to repay all such Senior Debt
Obligations, together with interest to the date of such repayment on the
principal amount so repaid and any other amounts payable in connection with such
payment pursuant to Section 2.05(c), until the aggregate principal amount of the
Senior Debt Obligations outstanding under the Refinancing Credit Agreement
following repayment pursuant to this priority first is equal to the Refinancing
L/C Commitment, and (2) second, to deposit into the Cash Collateral Account
(Refinancing Lenders) an aggregate amount equal to the Refinancing L/C
Commitment; (B) repay the remaining outstanding principal amount of the Senior
Debt Obligations in respect of the Amended Intercreditor Notes, together with
interest to the date of such repayment on the principal amount so repaid, until
all such Senior Debt Obligations have been repaid in full; (C) repay the
remaining outstanding principal amount of the Senior Debt Obligations under the
Springdale Credit Agreement, together with interest to the date of such payment
on the principal amount so repaid and any other amounts payable in connection
with such payment pursuant to Section 2.05(c), until all such Senior Debt
Obligations have been repaid in full; and (D) repay all outstanding Senior Debt
Obligations under any Prepayable Senior Debt Agreement outstanding at such time,
together with interest to the date of such repayment on the principal amount so
prepaid and any other amounts payable in connection with such payment pursuant
to Section 2.05(c), until all such Senior Debt Obligations have been repaid in
full.

                        (ii)     Subject to Sections 2.05(d) and 2.05(e),
deposits into the New Money Loan Proceeds Account, prepayments of the Senior
Debt Obligations and cash collateralization of the Refinancing L/C Commitment
required to be made pursuant to Section 2.03(b) or 2.03(c) or voluntarily
undertaken pursuant to Section 2.04 shall be paid to the Intercreditor Agent to
be applied in the following order of priority:

                                  first,

on any day occurring prior to the earlier to occur of the second drawing of
Advances under the New Money Credit Agreement and July 31, 2003, to deposit into
the New Money Loan Proceeds Account, an aggregate amount (including any such
deposits made pursuant to priority first of Section 2.05(a)(i) or priority
second of Section 2.05(a)(iii)) for all such deposits equal to $50,000,000;

                                  second

, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the New Money Credit Agreement, together with interest to the
date of such prepayment on the principal amount so repaid and any other amounts
payable in connection with such payment pursuant to Section 2.05(c), until such
Senior Debt Obligations have been repaid in full;

                                  third

, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Unsecured Refinancing Loan Facility and the Springdale
Tranche C Facility and, so long as any Initial Credit Facility Event of Default
shall have occurred and be continuing, under the Amended B Notes, together with
interest to the date of such payment on the principal amount so repaid and any
other amounts payable in connection with such payment pursuant to Section
2.05(c), until all Senior Debt Obligations under the Unsecured Refinancing Loan
Facility and the Springdale Tranche C Facility have been repaid in full;

                                  fourth,

to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Springdale Tranche B Facility and, so long as any Initial
Credit Facility Event of Default shall have occurred or be continuing, the
Amended B Notes (if any), together with interest to the date of such payment on
the principal amount so repaid and any other amounts payable in connection with
such payment pursuant to Section 2.05(c),until all Senior Debt Obligations under
the Springdale Tranche B Facility have been repaid in full; and

                                  fifth

, to ratably (A) repay the remaining outstanding principal amount of the Senior
Debt Obligations under the Refinancing Credit Agreement and make a deposit into
the Cash Collateral Account (Refinancing Lenders) in the amount set forth below
and in the following order of priority: (1) first, to repay all such Senior Debt
Obligations, together with interest to the date of such payment on the principal
amount so repaid and any other amounts payable in connection with such payment
pursuant to Section 2.05(c), until the aggregate principal amount of the Senior
Debt Obligations outstanding under the Refinancing Credit Agreement following
repayment pursuant to this priority first is equal to the Refinancing L/C
Commitment, and (2) second, to deposit in the Cash Collateral Account
(Refinancing Lenders) an aggregate amount equal to the Refinancing L/C
Commitment; (B) so long as any Initial Credit Facility Event of Default shall
have occurred and be continuing, repay the remaining outstanding principal
amount of the Senior Debt Obligations under the Amended Intercreditor Notes,
together with interest to the date of such payment on the principal amount so
repaid and any other amounts payable in connection with such payment pursuant to
Section 2.05(c), until all such Senior Debt Obligations have been repaid in
full; (C) repay the remaining outstanding principal amount of the Senior Debt
Obligations under the Springdale Credit Agreement, together with interest to the
date of such payment on the principal amount so repaid and any other amounts
payable in connection with such payment pursuant to Section 2.05(c), until all
such Senior Debt Obligations have been repaid in full; and (D) repay all
outstanding Senior Debt Obligations under any Prepayable Senior Debt Agreement
outstanding at such time, together with interest to the date of such repayment
on the principal amount so prepaid and any other amounts payable in connection
with such payment pursuant to Section 2.05(c), until all such Senior Debt
Obligations have been repaid in full.

                        (iii)     Subject to Sections 2.05(d) and 2.05(e),
deposits into the New Money Loan Proceeds Account, prepayments of the Senior
Debt Obligations and cash collateralization of the Refinancing L/C Commitment
required to be made pursuant to Section 2.03(a)(ii) or 2.03(d)(i) shall be paid
to the Intercreditor Agent to be applied in the following order of priority:

                                  first

, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Springdale Tranche B Facility, together with interest to
the date of such payment on the principal amount so repaid and any other amounts
payable in connection with such payment pursuant to Section 2.05(c), until all
Senior Debt Obligations in respect of the Springdale Tranche B Advances have
been repaid in full;

                                  second,

on any day occurring prior to the earlier to occur of the second drawing of
Advances under the New Money Credit Agreement and July 31, 2003, to deposit into
the New Money Loan Proceeds Account an aggregate amount (including any such
deposits made pursuant to priority first of Section 2.05(a)(i) or priority first
of Section 2.05(a)(ii)) for all such deposits of such Net Cash Proceeds equal to
$50,000,000;

                                  third

, to ratably repay the principal amount of the Senior Debt Obligations in
respect of Advances then outstanding under the New Money Credit Agreement,
together with interest to the date of such payment on the principal amount so
repaid and any other amounts payable in connection with such payment pursuant to
Section 2.05(c), until such Senior Debt Obligations have been repaid in full;

                                  fourth

, to ratably repay the principal amount of the Senior Debt Obligations then
outstanding under the Unsecured Refinancing Loan Facility, the Springdale
Tranche C Facility and the Amended B Notes, together with interest to the date
of such payment on the principal amount so repaid and any other amounts payable
in connection with such payment pursuant to Section 2.05(c), until all Senior
Debt Obligations under the Unsecured Refinancing Loan Facility and the
Springdale Tranche C Facility have been repaid in full; and

                                  fifth

, to ratably (A) repay all remaining outstanding Senior Debt Obligations under
the Refinancing Credit Agreement and make a deposit into the Cash Collateral
Account (Refinancing Lenders) in the amount set forth below and in the following
order of priority: (1) first, to repay all such Senior Debt Obligations,
together with interest to the date of such payment on the principal amount so
repaid and any other amounts payable in connection with such payment pursuant to
Section 2.05(c), until the aggregate principal amount of the Senior Debt
Obligations outstanding under the Refinancing Credit Agreement following
repayment pursuant to this priority first is equal to the Refinancing L/C
Commitment, and (2) second, to deposit in the Cash Collateral Account
(Refinancing Lenders) an aggregate amount equal to the Refinancing L/C
Commitment; (B) repay the remaining outstanding principal amount of the Senior
Debt Obligations under the Amended Intercreditor Notes, together with interest
to the date of such payment on the principal amount so repaid and any other
amounts payable in connection with such payment pursuant to Section 2.05(c),
until all such Senior Debt Obligations have been repaid in full; (C) repay the
remaining outstanding principal amount of the Senior Debt Obligations under the
Springdale Credit Agreement, together with interest to the date of such payment
on the principal amount so repaid and any other amounts payable in connection
with such payment pursuant to Section 2.05(c), until such Senior Debt
Obligations have been repaid in full; and (D) repay all outstanding Senior Debt
Obligations under any Prepayable Senior Debt Agreement outstanding at such time,
together with interest to the date of such repayment on the principal amount so
prepaid and any other amounts payable in connection with such payment pursuant
to Section 2.05(c), until all such Senior Debt Obligations have been repaid in
full.

                        (b)     Contemporaneously with (i) any deposit into the
New Money Loan Proceeds Account, the Commitment of each New Money Lender under
the New Money Credit Agreement shall automatically and permanently be reduced on
a pro rata basis by an aggregate amount equal to such deposit (without set-off,
deduction or other reduction) and (ii) any repayment of any Senior Debt
Obligations pursuant to Section 2.03 or 2.04, the Commitments of each Initial
Lender receiving such payment (other than the Refinancing L/C Commitment) shall
automatically and permanently be reduced by the amount of such payment.

                        (c)     Concurrently with any prepayment or cash
collateralization pursuant to Section 2.03 or 2.04, the Company shall pay to the
applicable Creditor Party all accrued fees, costs and expenses, if any, and any
other amounts due under the Financing Documents in respect of the principal
amount of the Senior Debt Obligations so repaid or Refinancing L/C Commitment
cash collateralized (as applicable); provided that notwithstanding anything in
any Financing Document to the contrary, the Company shall not be obligated or
required to pay any prepayment premium, "make-whole" or other similar amount in
connection with any payment made pursuant to this Article II. So long as any
Senior Debt Obligations remain outstanding under any of the Initial Credit
Facilities, any payment made by the Company in respect of the principal amount
of the Amended Notes shall only be made pursuant to this Article II, Article VI
of this Agreement and Article Fifteen of the Refinancing Indenture.

                        (d)  (i)  Notwithstanding anything in Section 2.03 or
this Section 2.05 to the contrary, each Consenting Amended Note Noteholder, at
its option, may elect not to accept any prepayment in respect of its Amended
Intercreditor Notes. Upon receipt by the Intercreditor Agent of any prepayment
amount, the amount of the prepayment that is available to prepay the Senior Debt
Obligations in respect of the Amended Intercreditor Notes (the "Amended
Intercreditor Note Prepayment Amount") shall be deposited into a cash collateral
account with the Intercreditor Agent pending application of such amount on the
Prepayment Date as set forth below. Promptly after such receipt (the date of
such receipt being the "Receipt Date"), the Intercreditor Agent shall give
written notice to the Indenture Trustee of the amount available to prepay the
Amended Intercreditor Notes, and the date on which such prepayment shall be made
(the "Prepayment Date"), which date shall be 30 days after the Receipt Date.
Promptly following such receipt from the Intercreditor Agent of such notice, the
Indenture Trustee shall notify each Consenting Amended Note Noteholder of (A)
the Amended Intercreditor Note Prepayment Amount, (B) the portion of the Amended
Intercreditor Note Prepayment Amount offered to prepay the Amended A Notes and
the Amended B Notes, (C) the Receipt Date, (D) the Prepayment Date and (E) the
aggregate outstanding principal amount of the Amended A Notes and the Amended B
Notes on the date of such notice.

                        (ii)     Each Consenting Amended Note Noteholder
entitled to receive a portion of such Amended Intercreditor Note Prepayment
Amount shall, through the Indenture Trustee, give written notice to the
Intercreditor Agent on or prior to 10:00 a.m. (New York City time) three
Business Days prior to the relevant Prepayment Date specifying whether or not
such Consenting Amended Note Noteholder accepts such prepayment amount. If any
Consenting Amended Note Noteholder entitled to receive a portion of an Amended
Intercreditor Note Prepayment Amount fails to give such notice by such time,
such Consenting Amended Note Noteholder (a "Declining Noteholder") shall be
deemed to decline such prepayment offer, unless an Initial Credit Facility Event
of Default shall have occurred and be continuing on the date on which such
notice is due, in which case such Consenting Amended Note Noteholder shall be
deemed to accept such prepayment offer. Any Consenting Amended Note Noteholder
giving written notice of its intention to accept any prepayment or which is
deemed to accept any prepayment offer is hereinafter referred to as an
"Accepting Noteholder". On the Prepayment Date, an amount equal to that portion
of the Amended Intercreditor Note Prepayment Amount accepted by the Accepting
Noteholders to prepay the Senior Debt Obligations outstanding under the Amended
Intercreditor Notes held by such Accepting Noteholders shall be withdrawn from
the cash collateral account and paid to the Indenture Trustee for further
application to the ratable prepayment of the Senior Debt Obligations outstanding
under the Amended Intercreditor Notes held by the Accepting Noteholders. Any
amounts that would otherwise have been applied to prepay the Senior Debt
Obligations outstanding under the Amended Intercreditor Notes owing to the
Declining Noteholders shall instead be applied to ratably prepay the remaining
Senior Debt Obligations (other than any such Senior Debt Obligations owed to the
Declining Noteholders) or cash collateralize the Refinancing L/C Commitment as
otherwise provided in Section 2.03 or the applicable subsection of this Section
2.05. In the event that all of the Senior Debt Obligations other than the Senior
Debt Obligations of any Declining Noteholder shall have been repaid or redeemed
in full, the remainder of any amounts held as cash collateral by the
Intercreditor Agent pursuant to this Section 2.05(d) shall be paid over to the
Company or its successor.

                        (e)     Notwithstanding anything in this Section 2.05 to
the contrary, following the delivery of any Remedies Notice in respect of the
Collateral, all amounts received from the Company or any other Grantor or in
respect of the Collateral shall be applied in accordance with the provisions of
Section 6.11.

                       Section 2.06     Application of Proceeds in Certain
Instances.  (a)  Notwithstanding any provision to the contrary in this Agreement
or any other Financing Document, in the event that any of the Group Assets Liens
(Refinancing Obligations), the Group Assets Liens (Springdale Lenders) or the
Springdale Liens (Refinancing Obligations) shall be determined to be a
preference pursuant to Section 547 of the Bankruptcy Code (or any successor
provision or statute) or under any comparable state law, as found in a final,
non-appealable judgment by a court of competent jurisdiction, in connection with
an Insolvency Proceeding commenced or instituted within 90 days following the
Closing Date, (i) any Enforcement Proceeds (such Enforcement Proceeds being the
"Springdale Proceeds") arising from any sale (including by way of
sale/leaseback), lease, assignment, transfer, Casualty Event or other
disposition (occurring before or after such determination) of the Springdale
Assets, whether or not pursuant to the exercise by the Springdale Lenders or the
New Money Lenders or any other Person of the Springdale Liens (Springdale
Lenders) or the Springdale Liens (New Money Lenders), or any payments or other
distributions of any kind or nature in respect of Springdale Assets, the
Springdale Credit Agreement or the Springdale Liens (Springdale Lenders)
(collectively with the Springdale Proceeds, the "Springdale Payments") shall be
applied as follows:

                                  first

, to the payment of all reasonable fees, costs and expenses hereunder and under
any of the other Financing Documents (including legal fees and expenses) and
other similar amounts owed to the Collateral Agent, the Depository Bank and the
Mortgage Trustee in connection with the execution and administration of its
duties hereunder or under any other Financing Document to which it is a party
and the taking of any Enforcement Action, but in each case only to the extent
that the same were incurred in connection with, or otherwise relate to, the
Springdale Assets;

                                  second

, to the payment of all reasonable fees, costs, expenses (including legal fees
and expenses) and any other amounts payable to the New Money Lender Agent, the
Springdale Lender Agent and the Intercreditor Agent in connection with the
execution and administration of its duties hereunder or under any other
Financing Document to which it is a party and the taking of any Enforcement
Action, but in each case only to the extent that the same were incurred in
connection with, or otherwise relate to, the Springdale Assets;

                                  third

. pro rata to the payment of the outstanding amount of the New Money Obligations
applied to pay Springdale Costs (including the amount of any such New Money
Obligations applied to repay any of the Existing Springdale Lease Participations
on the Closing Date);

                                  fourth

, pro rata to the payment of all Senior Debt Obligations outstanding under the
Springdale Credit Agreement;

                                  fifth

, pro rata to the payment of all remaining outstanding New Money Obligations;
and

                                  sixth

, after the payment in full of the Obligations described above, to the payment
of the remainder, if any, to the Company or its successor, or as a court of
competent jurisdiction may otherwise direct;

and (ii) any Enforcement Proceeds (such Enforcement Proceeds being the "Group
Assets Proceeds") arising from any sale (including by way of sale/leaseback),
lease, assignment, transfer, Casualty Event or other disposition (occurring
before or after such determination) of the Group Assets pursuant to the exercise
by the New Money Lenders or any other Person of the Group Assets Liens (New
Money Lenders) shall be applied in accordance with Section 6.11(a) but shall
not, in the case of either of clause (a)(i) or (a)(ii), otherwise be subject to
any other provisions of this Agreement or any other Collateral Document relating
to the priority of any Liens or the application of any Enforcement Proceeds. For
greater certainty, (A) in any of the circumstances in which any Springdale
Payments shall be payable, such Springdale Payments shall be payable to and
shared only among the Springdale Lenders and the New Money Lenders (but, in the
case of the New Money Lenders, only to the extent that proceeds of the Advances
made by the New Money Lenders have been withdrawn from the New Money Loan
Proceeds Account to be applied to pay Springdale Costs in accordance with
Section 4.03(b)(iii)) and (B) in any of the circumstances in which any Group
Assets Proceeds shall be payable, such Group Assets Proceeds shall be payable to
and shared only among the New Money Lenders.

                        (b)     Notwithstanding any provision to the contrary in
this Agreement, in the event that with respect to any Secured Replacement Debt,
any of the Replacement Senior Debt Liens granted in connection with the
incurrence of such Secured Replacement Debt are determined not to create a valid
first priority (other than with respect to Permitted Liens) perfected Lien on
and security interest in the Collateral in accordance with the priorities set
forth in this Agreement, the Replacement Lenders owed such Secured Replacement
Senior Debt shall not be entitled to vote or exercise any rights with respect
to, or receive any proceeds arising from the sale of, the Group Assets or
Springdale Assets pursuant to the exercise by the other Creditor Parties of any
remedies hereunder with respect to any of the Liens or security interests in the
Collateral granted in favor of the Secured Parties.

                        Section 2.07     Payments.  (a)  All payments to be made
to any Creditor Party by or on behalf of the Company or any other Grantor under
this Agreement shall be paid in full, and without condition or deduction for any
counterclaim, defense, recoupment or setoff, in Dollars and in immediately
available funds not later than 11:00 a.m. (New York City time) on the due date
thereof at the place and in the manner designated in the relevant Financing
Document. Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fee, as the case may be;
provided that, if such extension would cause payment of interest on or principal
of any Senior Debt Obligations to be made in the next succeeding calendar month,
such payment shall be made on the next preceding Business Day.

                        (b)     All payments under this Agreement to (i) any
Agent (whether for its own account or for the account of any other Creditor
Party for which such Agent is the Representative Agent) or the Depository Bank
shall be made to such Agent or the Depository Bank, respectively, and (ii) any
other Creditor Party shall be made to the Representative Agent for such other
Creditor Party.

                        Section 2.08     Amounts Not Subject to
Sharing.  Notwithstanding any other provision of this Agreement:

                        (a)     No Creditor Party shall have any obligation to
share any payment made by any Person (other than any Grantor or Affiliate
thereof) to another Creditor Party pursuant to a contract of guaranty,
participation, indemnity, insurance, letter of credit, assignment agreement or
other like agreement, between two such parties or issued by one such party to
benefit another.

                        (b)     No Arranger shall have any obligation to share
any fee payable to such Arranger for its own account with respect to the
Financing Documents or the transactions contemplated hereby or thereby.

                        (c)     No Creditor Party shall have any obligation to
share any fee (including Amendment Fees which have been offered to or are
available to all applicable Creditor Parties on the same terms, but excluding
Amendment Fees offered to or available to Creditor Parties to one or more, but
not all, of the Facilities), indemnity, compensation for the increased cost of
maintaining its portion of the Senior Debt Obligations, or other similar amount
(including pursuant to Sections 2.10, 2.13 and 2.14 of the Refinancing Credit
Agreement, Sections 2.09, 2.11 and 2.12 of the New Money Credit Agreement and
Sections 2.09, 2.11 or 2.12 of the Springdale Credit Agreement), which is
payable to or for the benefit of any Creditor Party pursuant to any Financing
Document and not made in contravention of any other provision of the Financing
Documents.

                        (d)     No Creditor Party shall have any obligation to
share any payment made by the Company or any other Grantor to such Creditor
Party pursuant to any other document, agreement, undertaking or other
arrangement in respect of any Debt owed to such Creditor Party to the extent
that such Debt does not constitute Senior Debt Obligations.

                        Section 2.09     Payments Received by Any Other Creditor
Party.  (a)  Except as otherwise provided in Section 2.08 or 2.09(b), if on any
day any Creditor Party (other than the Collateral Agent or the Intercreditor
Agent) shall obtain any amount, (a) other than amounts obtained by such Creditor
Party from or through the Collateral Agent or the Intercreditor Agent pursuant
to this Agreement or from or through its Representative Agent pursuant to the
Financing Documents to which it is a party or pursuant to any Facility Note
issued pursuant to such Financing Documents, whether (i) by way of voluntary or
involuntary payment, (ii) by virtue of an exercise of any right of set-off,
banker's lien or counterclaim, (iii) as proceeds of any insurance policy
covering any properties or assets of the Company Group Members, (iv) from
proceeds of the liquidation or dissolution of the Company Group Members or
distribution of their respective assets among their respective creditors
(however such liquidation, dissolution or distribution may occur), (v) as
payment of any of the Senior Debt Obligations, (vi) as consideration for the
agreement of such Creditor Party, or as part of any transaction or series of
related transactions in which such Creditor Party shall have agreed, to waive or
amend any provision of any Financing Documents to which it is a party, or
(vii) from a realization on the Collateral or (b) subject to Section 2.05, from
any Agent or otherwise in respect of the Senior Debt Obligations then due and
payable pursuant to Section 2.03 or 2.04 or in connection with any payment of
the Secured Obligations as a result of any Enforcement Action, in either case,
in excess of such Creditor Party's ratable share of such payment, such Creditor
Party shall forthwith notify the Intercreditor Agent thereof and shall promptly,
and in any event within ten Business Days of its so obtaining the same, pay such
amount or excess amount (less any reasonable costs and expenses incurred by such
Creditor Party in obtaining or preserving such payment) to the Intercreditor
Agent for the account of the Creditor Parties, to be distributed among them in
accordance with Section 2.07(c) (or if any Enforcement Action has been taken
with respect to the Collateral, Section 6.11).

                        (b)     So long as none of the Group Assets Liens
(Refinancing Obligations), the Group Assets Liens (Springdale Lenders) or the
Springdale Liens (Refinancing Obligations) have been determined to be a
preference pursuant to Section 547 of the Bankruptcy Code (or any successor
provision or statute) or under any comparable state or local law, as found in a
final, non-appealable judgment by a court of competent jurisdiction in
connection with an Insolvency Proceeding commenced or instituted within 90 days
following the Closing Date, if (i) any Insolvency Proceeding occurs in respect
of the Company in accordance with the Bankruptcy Code or any similar state or
local law or (ii) there is delivered any Remedies Notice directing the
Collateral Agent to take any Enforcement Action in respect of the Springdale
Assets, each Refinancing Lender and Consenting Amended Note Noteholder agrees
that it shall (A) so long any Springdale Tranche B Advances remain outstanding
at the time of any such Enforcement Action or Insolvency Proceeding or (B) in
the case that the Springdale Tranche B Advances have been reduced to zero as a
result of any recalculation contemplated under Section 2.01, upon the
reinstatement of the principal amount of any such Springdale Tranche B Advances
as a result of a determination that the calculation of such amounts constitute a
preference pursuant to Section 547 of the Bankruptcy Code (or any successor
provision or statute) or under any comparable state or local law, promptly
transfer or assign to each Springdale Lender an aggregate principal amount of
(1) in the case of any Refinancing Lender, the Advances owed to such Refinancing
Lender under the Secured Refinancing Loan Facility and (2) in the case of any
Consenting Amended Note Noteholder, the Amended A Notes held by such Consenting
Amended Note Noteholder equal to such Refinancing Lender's or Amended Note
Noteholder's, as the case may be, Springdale Pro Rata Share of the Springdale
Tranche B Advances (such amount being the "Shared Amount") held by such
Springdale Lender at such time and such Springdale Lender shall promptly
transfer or assign to each Refinancing Lender and Consenting Amended Note
Noteholder, a principal amount of the Springdale Tranche B Advances owed to such
Springdale Lender equal to such Refinancing Lender's or Consenting Amended Note
Noteholder's, as the case may be, Shared Amount of such Springdale Tranche B
Advances. The Company agrees that any Creditor Party which is assigned or
transferred any of the Senior Debt Obligations pursuant to this Section 2.09(b)
may, to the fullest extent permitted by Applicable Law, exercise all its rights
of payment (including the right of set-off) with respect to such Senior Debt
Obligations as fully as if such Creditor Party were the original direct creditor
of the Company in the amount of the Senior Debt Obligations so assigned or
transferred. Each Refinancing Lender, Springdale Lender and Consenting Amended
Note Noteholder agrees that it shall comply with any standard provisions
provided for under the Springdale Credit Agreement, the Refinancing Credit
Agreement or the Refinancing Indenture, as the case may be, in connection with
the assignment or transfer of any of the Senior Debt Obligations outstanding
thereunder, to effect any assignment or transfer contemplated by this Agreement;
provided that none of the Company, any Creditor Party (including any Agent) or
any other Person shall be required to consent to any such assignment or transfer
and no Creditor Party shall be required to pay any assignment or transfer fee to
any Agent in connection with any assignment or transfer contemplated by this
Section 2.09.

                        (c)     If, after any payment is received by a Creditor
Party and paid over to the Intercreditor Agent pursuant to Section 2.09(a), such
payment is rescinded or must otherwise be restored by the Creditor Party that
first obtained it, each other Creditor Party that obtained the benefit of such
payment (whether pursuant to a distribution hereunder, or otherwise) shall
return to such Creditor Party its portion of the payment so rescinded or
required to be restored upon demand therefor, together with its pro rata portion
of any interest or other amount paid or payable in connection with the
rescission or the restoration of such payment by the Creditor Party that first
obtained it.

                        Section 2.10     Presumption Regarding Payments.  For
purposes hereof, any payment received by any Creditor Party from the Collateral
Agent or the Intercreditor Agent pursuant to the terms of this Agreement may be
presumed by such Creditor Party to have been properly received by such Creditor
Party in accordance with the terms of this Agreement unless such Creditor Party
receives notice from any other Creditor Party that such payment was not made in
accordance with terms of this Agreement.

                        Section 2.11     No Separate Security.  Each Creditor
Party represents and warrants to each other Creditor Party that, in respect of
its Senior Debt Obligations, it has not received any security or guaranty from
the Company Group Members or any other Person other than its interest in the
Collateral as provided in the Financing Documents.

                        Section 2.12     Priority of Liens.  Each of the
Creditor Parties agrees that it will not directly or indirectly take any action
to contest or challenge (a) the validity, legality, enforceability, perfection
or avoidability of any Financing Document or the respective security interests
of the Creditor Parties in the Collateral or (b) the priority of the Liens under
the Collateral Documents.

                        Section 2.13     Replacement Senior Debt.  If at any
time after the later to occur of (a) the repayment in full of the New Money
Obligations and (b) the 90th day following the date on which no, Advances under
the Unsecured Refinancing Loan Facility or the Springdale Tranche C Facility,
Springdale Tranche B Advances or Amended B Notes remain outstanding (as
recalculated from time to time pursuant to Section 2.01(b)), the Company or any
of its Subsidiaries incurs Refinancing Debt such Refinancing Debt shall
constitute "Replacement Senior Debt" and shall be entitled to the benefit of
this Agreement; provided that (i) the Collateral Agent shall have received an
Officer's Certificate from the Company or such Subsidiary that (A) identifies
the maximum principal or notional amount of the Refinancing Debt to be so
incurred, the amortization schedule, average life and final maturity date of
such Refinancing Debt and the Representative Agent therefor, (B) identifies
whether such Refinancing Debt shall constitute Secured Obligations for purposes
of this Agreement and the other Collateral Documents, (C) identifies whether
such Refinancing Debt shall be entitled to the provisions of Sections 2.03, 2.04
and 2.05 of the Agreement with respect to any required prepayments of the Senior
Debt Obligations, (D) certifies that such Refinancing Debt (1) is or will be
incurred solely for the purpose of paying or prepaying the Senior Debt
Obligations and any amounts required to be paid under the AYE Loan Documents in
accordance with the provisions of this Agreement, the other Financing Documents
and the AYE Loan Documents, (2) is or will be otherwise incurred in accordance
with the terms of the Financing Documents and the AYE Loan Documents, and (3)
such Refinancing Debt is expressly subject to the terms and conditions of this
Agreement and (E) attaches thereto a copy of the Replacement Senior Debt
Agreement under which such Refinancing Debt is or will be incurred; and (ii) the
Representative Agent in respect of any such Replacement Senior Debt shall have
delivered to the Collateral Agent and the Intercreditor Agent an Accession
Agreement and such other documents as they may reasonably request in connection
with such Representative Agent becoming a party to this Agreement for the
benefit of the Replacement Lenders providing any such Refinancing Debt; provided
further that to the extent any such Replacement Senior Debt shall constitute
Secured Obligations, the Company and each Grantor shall have complied with the
Real Property Requirements in connection with the granting of any Liens in favor
of the applicable Replacement Lenders.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

                        Section 3.01     Representations and Warranties of the
Grantors.  Each Grantor represents and warrants to each Secured Party, as of the
date hereof and the Closing Date, that:

                        (a)     Such Grantor's exact legal name, as defined in
Section 9-503(a) of the UCC, is correctly set forth in Schedule III. Such
Grantor has only the trade names and domain names listed on Schedule VI. Such
Grantor is located (within the meaning of Section 9-307 of the UCC) and has its
chief executive office and the office in which it maintains the original copies
of each Assigned Agreement and Related Contract to which such Grantor is a party
and all originals of all chattel paper that evidence Receivables of such
Grantor, in the state or jurisdiction set forth in Schedule III. The information
set forth in Schedule III with respect to such Grantor is true and accurate in
all respects. Such Grantor has not previously changed its name, location, chief
executive office, place where it maintains its agreements, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule III except as disclosed in Schedule VII and, with respect
to each of Allegheny Energy Supply Lincoln Generating Facility, LLC, Allegheny
Energy Supply Wheatland Generating Facility, LLC, and Allegheny Energy Supply
Gleason Generating Facility, LLC, Energy Financing Company LLC and Lake
Acquisition Company LLC, other than any such change occurring prior to the
acquisition by the Company of such companies and which the Company is not aware
of.

                        (b)     Within the five years preceding the date hereof,
such Grantor has not previously changed the location of its Material Equipment
except as set forth in Schedule V and, with respect to each of Allegheny Energy
Supply Lincoln Generating Facility, LLC, Allegheny Energy Supply Wheatland
Generating Facility, LLC, and Allegheny Energy Supply Gleason Generating
Facility, LLC, Energy Financing Company LLC and Lake Acquisition Company LLC,
other than any such change occurring prior to the acquisition by the Company of
such companies and which the Company is not aware of. All Security Collateral
consisting of certificated securities and instruments have been delivered to the
Collateral Agent. None of the Receivables or Agreement Collateral is evidenced
by a promissory note or other instrument that has not been delivered to the
Collateral Agent.

                        (c)     Such Grantor is the legal and beneficial owner
of its Collateral free and clear of any Lien, claim, option or right of others,
except for the security interest created under the Collateral Documents or
permitted under the Financing Documents (including the PCB Liens and except to
the extent set forth in the limited liability company agreement of Mon Synfuel
LLC and NYC Energy LLC and the operating agreement of Buchanan Generation, LLC).
No effective financing statement or other instrument similar in effect covering
all or any part of such Collateral or listing such Grantor or any trade name of
such Grantor as debtor is on file in any recording office, except such as may
have been filed in favor of the Collateral Agent relating to the Financing
Documents, financing statements or other instruments relating to Liens permitted
under the Financing Documents.

                        (d)     Such Grantor has exclusive possession and
control of the Material Equipment and Inventory other than Inventory and
Equipment stored at any leased premises or warehouse for which a landlord's or
warehouseman's agreement, in form and substance satisfactory to the
Representative Agents, is in effect and which leased premises or warehouse is so
indicated by an asterisk on Schedule V. In the case of any Equipment or
Inventory of such Grantor, in each case, with a value in excess of $25,000,000
located on leased premises or in warehouses, no lessor or warehouseman of any
premises or warehouse upon or in which such Equipment or Inventory is located
has (i) issued any warehouse receipt or other receipt in the nature of a
warehouse receipt in respect of any such Equipment or Inventory, (ii) issued any
document for any such Equipment or Inventory, (iii) received notification of any
secured party's interest (other than the security interest granted hereunder) in
such Equipment or Inventory or (iv) any Lien, claim or charge (based on
contract, statute or otherwise) on such Equipment and Inventory.

                        (e)     The Pledged Equity pledged by such Grantor
hereunder has been duly authorized and validly issued and is fully paid and
non-assessable. With respect to the Pledged Equity that is an uncertificated
security, such Grantor has caused the issuer thereof either (i) to register the
Collateral Agent as the registered owner of such security or (ii) to agree in an
authenticated record with such Grantor and the Collateral Agent that such issuer
will comply with instructions with respect to such security originated by the
Collateral Agent without further consent of such Grantor. If such Grantor is an
issuer of Pledged Equity, such Grantor confirms that it has received notice of
such security interest. The Pledged Debt pledged by such Grantor hereunder has
been duly authorized, authenticated or issued and delivered, is the legal, valid
and binding obligation of the issuers thereof, is evidenced by one or more
promissory notes (which notes have been delivered to the Collateral Agent) and
is not in default.

                        (f)     The Initial Pledged Equity pledged by such
Grantor constitutes the percentage of the issued and outstanding Equity
Interests of the issuers thereof indicated on Schedule II.

                        (f)     The Assigned Agreements to which such Grantor is
a party have been duly authorized, executed and delivered by it and are, with
the exception of the Black & Veatch Contract and the Siemens Contract, in full
force and effect and are binding upon and enforceable against all parties
thereto in accordance with their terms. Each Regulated Subsidiary party to any
Material Agreement to which such Grantor is a party has executed and delivered
to the Collateral Agent a Consent in respect of each such Material Agreement in
accordance with the terms of the Financing Documents.

ARTICLE IV
PLEDGED ACCOUNTS

                        Section 4.01     Creation of Pledged Accounts.  (b)  The
Collateral Agent is hereby directed by the Company to cause to be established on
or before the date hereof with, and maintained thereafter by, the Depository
Bank at its offices in New York City, New York (ABA No. 021000089), in the name
of the Collateral Agent and under the sole control and dominion of the
Collateral Agent and subject to the terms of this Agreement, the following
segregated non-interest bearing Dollar-denominated securities accounts:

                        (i)     an insurance proceeds account, Account No.
795379 (the "Insurance Proceeds Account");

                        (ii)     a cash collateral account with respect to the
Refinancing Letters of Credit, Account No. 795381 (the "Cash Collateral Account
(Refinancing Lenders)"); and

                        (iii)     a loan proceeds account relating to Advances
under the New Money Credit Agreement, Account No. 795380 (the "New Money Loan
Proceeds Account").

                        (b)     Commencing with the date hereof and for so long
as any Secured Obligations shall remain unpaid, any Refinancing Letter of Credit
shall be outstanding or any Creditor Party shall have any Commitment under any
Financing Document to which it is a party, each Pledged Account shall be
maintained in the name of and under the sole dominion and control of the
Collateral Agent; provided that (i) the New Money Loan Proceeds Account may be
terminated at any time after July 31, 2003, if the balance thereof shall be
reduced to zero and (ii) the Cash Collateral Account (Refinancing Lenders) may
be terminated at such time as: (A) the balance thereof shall be reduced to zero,
(B) all Senior Debt Obligations outstanding in respect of the Refinancing Credit
Agreement shall have been repaid in full and (C) all Commitments in respect of
the Refinancing Credit Agreement, including, without limitation, the Refinancing
L/C Commitment, shall have been terminated in full. The Collateral Agent shall
cause each of the Pledged Accounts to be, and each Pledged Account shall be,
separate from all other accounts held by or under the control or dominion of the
Collateral Agent. The Company irrevocably confirms the authority of (and directs
and authorizes) the Collateral Agent to, and the Collateral Agent agrees to,
deposit into, or credit to, and transfer funds from the Pledged Accounts in
accordance with this Agreement. The Pledged Accounts shall be subject to
Applicable Laws of the Board of Governors of the Federal Reserve System and of
any other applicable Governmental Authority, as may now or hereafter be in
effect.

                        (c)     The Company shall not have any rights against or
to moneys or funds on deposit in, or credited to, the Pledged Accounts, as
third-party beneficiary or otherwise, except the right of the Company to receive
or make requisitions of moneys or funds on deposit in, or credited to, the
Pledged Accounts, as permitted by this Agreement, and to direct the Collateral
Agent as to the investment of moneys held in the Pledged Accounts as permitted
by Section 4.06. In no event shall any amounts or Cash Equivalents deposited
into, or credited to, any Pledged Account, be registered in the name of the
Company, payable to the order of the Company, or specially endorsed to the
Company, except to the extent that the foregoing have been specially endorsed to
the Collateral Agent or endorsed in blank.

                        (d)  (i)  The Insurance Proceeds Account may include one
or more Insurance Proceeds Subaccounts, established and maintained by the
Depository Bank at its offices in New York City, State of New York, in the name
of the Collateral Agent in accordance with Section 4.14(a).

                        (ii)     Unless otherwise specified in this Agreement,
all references to the Insurance Proceeds Account shall include references to all
Insurance Proceeds Subaccounts thereof and such Insurance Proceeds Subaccounts
shall be subject to the same restrictions and limitations as the Insurance
Proceeds Account.

                        (iii)     No Insurance Proceeds Subaccount may itself
include another Insurance Proceeds Subaccount.

                        Section 4.02     Insurance Proceeds Account.  (a)  The
Company shall irrevocably direct each Person from whom it receives or is
entitled to receive Insurance Proceeds in excess of $10,000,000 with respect to
any Casualty Event or series of related Casualty Events to pay such Insurance
Proceeds in excess of $10,000,000 directly to the Collateral Agent for deposit
into, or credit to, the Insurance Proceeds Account. The Collateral Agent shall
have the right to receive all such Insurance Proceeds directly from the Persons
paying the same. All Insurance Proceeds received by the Collateral Agent shall
be as promptly as practicable deposited into, or credited to, the Insurance
Proceeds Account.

                        (b)     Amounts on deposit in, or credited to, the
Insurance Proceeds Account from time to time shall be applied in accordance with
Section 4.14.

                        Section 4.03     New Money Loan Proceeds
Account.  (a)  (i)  On any day on which Advances are made under the New Money
Credit Agreement, such Advances shall be directly deposited into, or credited
to, the New Money Loan Proceeds Account.

                        (ii)     On any day on which the Company is required,
pursuant to Section 2.03, to make a deposit into the New Money Loan Proceeds
Account, the Company shall cause any such amount to be deposited into, or
credited to, the New Money Loan Proceeds Account.

                        (b)     At any time on or after the Closing Date, unless
to the knowledge of the Collateral Agent any Facility Event of Default shall
have occurred and be continuing or would result therefrom, the Collateral Agent
shall transfer available funds on deposit in, or credited to, the New Money Loan
Proceeds Account as follows:

                        (i)     on the Closing Date, to pay all Persons to be
paid with proceeds of Advances under the New Money Credit Agreement, as set
forth in the Funds Flow Memorandum; provided that in the event that the initial
New Money Advances are deposited into, or credited to the New Money Loan
Proceeds Account and the Closing Date does not occur within the same Business
Day as such deposit or credit, all amounts on deposit in, or credited to, the
New Money Loan Proceeds Account as of the end of such Business Day shall be
applied as directed in writing by the New Money Lender Agent to repay all
outstanding Advances under the New Money Credit Agreement;

                        (ii)     on the Business Day next succeeding the date on
which the Collateral Agent receives a notice from the Company certifying that
St. Joseph Costs are due and payable, to any Person designated by the Company in
such notice, an amount equal to such St. Joseph Costs; provided that the
aggregate amount of all such transfers on account of St. Joseph Costs shall not
exceed the St. Joseph Sublimit;

                        (iii)     on the Business Day next succeeding the date
on which the Collateral Agent receives a Springdale Authorization Notice (or, to
the extent applicable, on the Business Day provided in clause (c) below), to any
Person designated by the Company in such notice, an amount equal to the
Springdale Costs designated to be paid to such Person in such notice; provided
that (A) the aggregate amount of all such transfers on account of Springdale
Costs plus the aggregate amount of the Advances made on the Closing Date which
were used to repay any of the Existing Springdale Lease Participations pursuant
to the Funds Flow Memorandum shall not exceed the Springdale Sublimit; and (B)
if, to the knowledge of the Collateral Agent, any Facility Event of Default has
occurred and is continuing, any such transfer shall nonetheless be permitted
only to the extent provided for in clause (c) below;

                        (iv)     on the Business Day next succeeding the date on
which the Company requests the Collateral Agent to transfer to any Controlled
Account or Operating Account, to such Controlled Account or Operating Account
the respective amounts designated by the Company in such notice; provided that
(A) the aggregate amount on deposit in all Operating Accounts (after giving
effect to such transfer) does not exceed $5,000,000 at any time, (B) after
giving effect to such transfer, the aggregate amount transferred from the New
Money Loan Proceeds Account during the calendar month in which such Business Day
occurs does not exceed the maximum amount to be transferred from the New Money
Loan Proceeds Account for such purpose during such month, as set forth in the
Business Plan and (C) the Collateral Agent has received a certificate from the
Company confirming the matters set forth in clauses (A) and (B) above;

                        (v)     on the Business Day next succeeding the date on
which the Collateral Agent and each Representative Agent receives an Unbudgeted
Obligation Certificate, to any Person designated by the Company in such
Unbudgeted Obligation Certificate, in the amount specified by the Company in
such Unbudgeted Obligation Certificate; provided that the aggregate amount of
all such transfers shall not exceed (A) after the making of the initial Advances
under the New Money Credit Agreement but prior to the making of any subsequent
Advances thereunder, $20,000,000 and (B) after any deposit into the New Money
Loan Proceeds Account occurring after the Closing Date, the aggregate amount of
such deposits (including the amount of any additional Advances under the New
Money Credit Agreement) plus $20,000,000 and the Collateral Agent shall have
received a certificate from the Company confirming the matters set forth in
clauses (A) and (B) above; and

                        (vi)     on the New Money Maturity Date, to the New
Money Lender Agent the balance in the New Money Loan Proceeds Account to pay the
New Money Obligations.

                        (c)     If the Collateral Agent has received a
Springdale Authorization Notice (the Springdale Costs identified as due and
payable in any such notice, the "Outstanding Springdale Costs") and at such time
the Collateral Agent has received written notice that a Facility Event of
Default has occurred and is continuing, then:

                        (i)     the Collateral Agent shall promptly notify each
Representative Agent thereof;

                        (ii)     each of the Springdale Lender Agent and the New
Money Lender Agent shall, promptly after receipt of such notice from the
Collateral Agent, notify each Springdale Lender and each New Money Lender,
respectively, thereof;

                        (iii)     no later than ten Business Days after such
notification by the Springdale Lender Agent or the New Money Lender Agent (as
applicable), each Springdale Lender and New Money Lender shall notify the
Springdale Lender Agent and the New Money Lender Agent, respectively, whether it
consents to withdrawal or transfer of funds on deposit in, or credited to, the
New Money Loan Proceeds Account to pay such Outstanding Springdale Costs, and
the Springdale Lender Agent and New Money Lender Agent shall promptly notify
each other Representative Agent thereof;

                        (iv)     if not all New Money Lenders consent to the
withdrawal or transfer of funds on deposit in, or credited to, the New Money
Loan Proceeds Account to pay such Outstanding Springdale Costs, each Springdale
Lender that consented to such withdrawal (each, a "Consenting Springdale
Lender"; provided that if the Required Springdale Lenders shall have consented
to such withdrawal then each Springdale Lender shall be deemed to be a
Consenting Springdale Lender for purposes of this clause (iv)) shall, on the
15th Business Day following the notification by the Springdale Lender Agent and
the New Money Lender Agent referred to in clause (iii) above with respect to
such Outstanding Springdale Cost (the "Springdale Payment Date"), purchase from
each New Money Lender which did not consent to the withdrawal or transfer of
funds on deposit in, or credited to, the New Money Loan Proceeds Account to pay
such Outstanding Springdale Costs (each, a "Non-Consenting New Money Lender") a
proportion of all Advances under the New Money Credit Agreement owing to such
Non-Consenting New Money Lender equal to the Consenting Springdale Lender
Proportion applicable to such Consenting Springdale Lender and such Outstanding
Springdale Costs in accordance with Section 8.07 of the New Money Credit
Agreement and (A) each Consenting Springdale Lender and each Non-Consenting New
Money Lender shall execute and deliver the necessary Assignment and Acceptances
(as defined in the New Money Credit Agreement) to effectuate such purchase in
accordance with Section 8.07 of the New Money Credit Agreement; (B) the Company
shall pay to the New Money Lender Agent on the Springdale Payment Date the
processing and recordation fee referred to in Section 8.07(a) of the New Money
Credit Agreement with respect to each such assignment and (c) the New Money
Lender Agent shall notify the Collateral Agent of the occurrence of the matters
referred to in clauses (A) and (B) promptly after such occurrence; and

                        (v)     on the Business Day next succeeding the date on
which the New Money Lender Agent notifies the Collateral Agent of the occurrence
of the matters referred to in clauses (iv)(A) and (B) above, the Collateral
Agent shall transfer an amount equal to such Outstanding Springdale Costs from
the New Money Loan Proceeds Account to each Person designated by the Company in
the relevant notification concerning the same;

provided

that, notwithstanding the foregoing, the aggregate amount of all withdrawals or
transfers from the New Money Loan Proceeds Account (including the proceeds of
any Advances under the New Money Credit Agreement used to repay any of the
Existing Springdale Lease Participations on the Closing Date pursuant to the
Funds Flow Memorandum) on account of Springdale Costs shall not exceed the
Springdale Sublimit.

                        Section 4.04     Cash Collateral Account (Refinancing
Lenders).  (a)  To the extent required pursuant to Sections 2.03, 2.04, 2.05 and
2.06, amounts shall be deposited in the Cash Collateral Account (Refinancing
Lenders) as cash collateral for the Refinancing L/C Commitment and the
Refinancing Letters of Credit.

                        (b)     The Collateral Agent shall transfer available
funds on deposit in, or credited to, the Cash Collateral Account (Refinancing
Lenders) to the Refinancing Lender Agent, such amount as the Refinancing Lender
Agent may, from time to time, notify the Collateral Agent (with a copy to the
other Representative Agents) to fund, or to repay any Advances made by a
Refinancing Lender on account of drawings under any Refinancing Letter of
Credit.

                        Section 4.05     Payments in Trust.  If, notwithstanding
the instructions given or required to be given in accordance with this Article
IV, any payments required by any Financing Document to be remitted to the
Collateral Agent are instead remitted to the Company or its Affiliates (it being
the intent and understanding of the parties hereto that such payments are not to
be made directly to the Company but directly to the Collateral Agent for deposit
into, or credit to, the relevant Pledged Account for application in accordance
with this Article IV), then, to the fullest extent permitted by Applicable Law,
the Company or such other Person shall receive such payments into a constructive
trust for the benefit of the Secured Parties and subject to the Secured Parties'
security interest, and shall (or shall use its best efforts to cause the Person
receiving such payments to) promptly remit them to the Collateral Agent for
deposit into, or credit to, the applicable Pledged Account designated by this
Article IV.

                        Section 4.06     Investment of Funds in Pledged
Accounts.  (a)  Unless to the knowledge of the Collateral Agent any Facility
Event of Default has occurred and is continuing, the Collateral Agent will from
time to time (i) invest (or cause to be invested) amounts on deposit in, or
credited to, the Pledged Accounts in Cash Equivalents which are deposited into,
or credited to, each such Pledged Account, (ii) invest (or cause to be invested)
interest paid on the Cash Equivalents referred to in clause (i) above, and (iii)
reinvest (or cause to be reinvested) other proceeds of any such Cash Equivalents
that may mature or be sold, in each case in Cash Equivalents which are deposited
into, or credited to, such Pledged Account, in each case as the Company may
select and instruct the Collateral Agent. Interest and proceeds resulting from
any investment of funds in any Pledged Account in Cash Equivalents that are not
invested or reinvested in Cash Equivalents shall be deposited and held in, or
credited to, such Pledged Account. In addition, the Collateral Agent shall have
the right at any time to exchange (or cause to be exchanged) such Cash
Equivalents for similar Cash Equivalents of smaller or larger denominations, or
for other Cash Equivalents deposited into, or credited to, the applicable
Pledged Account, to the extent that, after application of all other funds
available for such purpose pursuant to this Article IV, the liquidation of such
Cash Equivalent is necessary to make such transfer.

                        (b)     If any Facility Event of Default has occurred
and is continuing, the Collateral Agent will from time to time, to the extent so
notified in accordance with Section 4.07, (i) invest (or cause to be invested)
amounts on deposit in, or credited to, the Pledged Accounts in Cash Equivalents
which are deposited into, or credited to, each such Pledged Account, (ii) invest
(or cause to be invested) interest paid on the Cash Equivalents referred to in
clause (i) above and (iii) reinvest (or cause to be reinvested) other proceeds
of any such Cash Equivalents that may mature or be sold, in each case in Cash
Equivalents which are deposited into, or credited to, such Pledged Account, in
each case, as instructed by the Required Creditors (acting through the
Intercreditor Agent). Interest and proceeds resulting from any investment of
funds in any Pledged Account in Cash Equivalents that are not invested or
reinvested in Cash Equivalents shall be deposited and held in, or credited to,
such Pledged Account. In addition, the Collateral Agent shall have the right at
any time to exchange (or cause to be exchanged) such Cash Equivalents for
similar Cash Equivalents of smaller or larger denominations, or for other Cash
Equivalents deposited into, or credited to, the applicable Pledged Account.

                        (c)     The Collateral Agent shall not invest or
reinvest any funds in any Pledged Account unless it has received instructions
from the Company or the Required Creditors in accordance with this Section 4.06
as to the investment of such funds. All investments and reinvestments of funds
in the Pledged Accounts shall be made in the name of the Collateral Agent or its
nominee(s).

                        (d)     Whenever directed to make a transfer of funds
from any of the Pledged Accounts in accordance with this Article IV, the
Collateral Agent is hereby directed and authorized by the Company to liquidate
(or cause to be liquidated) Cash Equivalents (in order of their respective
maturities), to the extent that, after application of all other funds available
for such purpose pursuant to this Article IV, the liquidation of any Cash
Equivalent is necessary to make such transfer.

                        (e)     Neither the Collateral Agent nor the Depository
Bank shall (in the absence of gross negligence or willful misconduct, as finally
determined by a court of competent jurisdiction) have any liability with respect
to any interest, cost or penalty on the liquidation of any Cash Equivalent
pursuant to this Agreement, nor shall the Collateral Agent (in the absence of
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction) have any liability with respect to Cash Equivalents
(including purchases or conversions of foreign exchange) or moneys deposited
into, or credited to, the Pledged Accounts (or any losses resulting therefrom)
invested in accordance with the instructions of the Company or the Required
Creditors (acting through the Intercreditor Agent), as the case may be.

                        (f)     All references in this Agreement to Pledged
Accounts and to cash, moneys or funds therein or balances thereof, shall include
the Cash Equivalents in which such cash, moneys, funds or balances are then
invested and the proceeds thereof.

                        (g)     Unless and until a Notice of Exclusive Control
is issued pursuant to any Account Control Agreement, each Grantor hereby agrees
that it will invest (or cause to be invested) amounts on deposit in, or credited
to, all Control Accounts subject to such Account Control Agreement only in Cash
Equivalents; provided that the Collateral Agent shall not issue any Notice of
Exclusive Control unless instructed to do so in accordance with Section 6.01(a).

                        (h)  (i)  Neither the Collateral Agent nor any of its
Affiliates assume any duty or liability for monitoring the rating or performance
of any Cash Equivalent. In the event an investment selection is not made by the
Company in accordance with this Section 4.06, the funds in the Pledged Accounts
shall not be invested and the Collateral Agent shall not incur any liability for
interest or income thereon. The Collateral Agent shall have no obligation to
invest or reinvest the funds in the Pledged Accounts if all or a portion of such
funds is deposited with the Collateral Agent after 11:00 a.m. (New York City
time) on the day of deposit. Instructions to invest or reinvest that are
received after 11:00 a.m. (New York City time) will be treated as if received on
the following business day in New York. Requests or instructions received after
11:00 a.m. (New York City time) by the Collateral Agent to liquidate all or a
portion of funds in any Pledged Account will be treated as if received on the
following business day in New York. The Collateral Agent shall have no
responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of all or a portion of funds in the Pledged
Accounts; provided that the Collateral Agent has made such investment,
reinvestment or liquidation, as applicable, in accordance with the terms, and
subject to the conditions, of this Agreement.

                        (ii)     The Company acknowledges that non-deposit
investment products (A) are not obligations of, nor guaranteed, by Citibank nor
any of its Affiliates; (B) are not FDIC insured; and (C) are subject to
investment risks, including the possible loss of principal amount invested.

                        Section 4.07     Transfers from Accounts During the
Continuance of a Facility Event of Default.  Upon receipt by the Collateral
Agent of a Notice of Default until receipt by the Collateral Agent of a
revocation by the Creditor Parties party to the Facility pursuant to which such
Notice of Default was delivered, except as otherwise provided in Sections
4.03(b)(iii) and 4.03(c), the Collateral Agent shall not accept any instructions
from the Company with respect to any transfer or withdrawal of funds on deposit
in, or credited to, any Pledged Account and, in such circumstances, the
Collateral Agent shall only accept and comply with instructions for the
investment, transfer or withdrawal of funds in the Pledged Accounts solely from
the Required Creditors (acting through the Intercreditor Agent) and without
further consent by the Company.

                        Section 4.08     Reports, Certifications and
Instructions.  (a)  The Collateral Agent shall maintain all such accounts, books
and records as may be necessary to properly record all transactions carried out
by it under this Agreement. The Collateral Agent shall permit the other Secured
Parties, the Company and its Affiliates and their authorized representatives to
examine such accounts, books and records; provided that any such examination
shall occur upon reasonable notice and during normal business hours.

                        (b)     The Collateral Agent shall deliver to the
Company and each Representative Agent, as soon as practicable after the end of
each calendar month following the Closing Date, copies of the account statements
for all Pledged Accounts (including all Insurance Proceeds Subaccounts) for such
month prepared or compiled by the Collateral Agent. Such account statements
shall indicate, with respect to each such account, deposits, credits and
transfers, investments made and closing balances. The Collateral Agent shall
provide any additional information or reports relating to the Pledged Accounts
and the transactions therein reasonably requested from time to time by the
Company or any Secured Party.

                        (c)     Each time the Company directs the Collateral
Agent to make a transfer or withdrawal from a Pledged Account, it shall be
deemed to represent and warrant for the benefit of the Collateral Agent and the
other Secured Parties that such transfer or withdrawal is being made in an
amount, and shall be applied solely for the purposes, permitted by, and
otherwise in accordance with, this Agreement. Except to the extent any officer
or officers of the Collateral Agent responsible for the administration of this
Agreement has actual knowledge to the contrary, the Collateral Agent may
conclusively rely on, and shall incur no liability in so relying on, any such
direction.

                        (d)     Notwithstanding any provision to the contrary
contained in this Agreement, all notices, certifications, approvals, directions,
instructions or other communication given to the Collateral Agent with respect
to any payments, transfers, credits, deposits, withdrawals or investments with
respect to, or otherwise relating to, any Pledged Account, in each case, by the
Company or by any other Secured Party shall be given in writing, and the
Collateral Agent shall not be required to take any action with respect to any
payments, transfers, credits, deposits, withdrawals or investments unless it has
received such written instructions specifying the date, amount and Pledged
Account with respect to which such transfer, credit, deposit, withdrawal or
investment is to be made.

                        (e)     The Company shall deliver to each Representative
Agent and the Collateral Agent, within five Business Days after receipt thereof
by any Grantor, copies of the account statements for all Controlled Accounts and
all Operating Accounts for such month. Such account statements shall indicate,
with respect to each such account, deposits, credits and closing balances. The
Company shall also provide any additional information or reports relating to
each Controlled Account and each Operating Account and the transactions therein
reasonably requested from time to time by any Secured Party.

                        Section 4.09     Depository Bank Undertakings.  The
Depository Bank represents and warrants to, and agrees with the Company and the
Collateral Agent as follows:

                        (a)     The Depository Bank (i) is a securities
intermediary on the date hereof and (ii) so long as this Agreement remains in
effect and Citibank remains the Depository Bank hereunder, shall remain a
securities intermediary, and shall act as such with respect to the Company, the
Collateral Agent, the Pledged Accounts and all of the Account Collateral
(including all security entitlements maintained or carried in the Pledged
Accounts) from time to time transferred, credited or maintained in the Pledged
Accounts.

                        (b)     Each of the Pledged Accounts is, and shall
remain, a securities account, with the Collateral Agent (and no other Person) as
the entitlement holder and under the sole dominion and control of the Collateral
Agent for the ratable benefit of the Secured Parties.

                        (c)     The Depository Bank (i) has identified (and will
continue to identify) the Collateral Agent for the ratable benefit of the
Secured Parties in its records as, and will treat the Collateral Agent as (A)
the sole Person having a security entitlement against the Depository Bank with
respect to the Pledged Accounts and the Account Collateral from time to time
carried in the Pledged Accounts, (B) the sole entitlement holder against the
Depository Bank with respect to each of the Pledged Accounts, (C) the sole
Person having dominion and control over each of the Pledged Accounts and any and
all assets, property and items from time to time carried in such Pledged
Accounts and (D) the sole Person entitled to exercise the rights that comprise
the Pledged Accounts; and (ii) has credited and will continue to credit such
assets, property and items to the Pledged Accounts in accordance with written
instructions given pursuant to, and the other terms and conditions of, this
Agreement.

                        (d)     To the maximum extent permitted by Applicable
Law, all of the Account Collateral (including cash), from time to time carried
in the Pledged Accounts, shall constitute financial assets and the Depository
Bank shall treat all such Account Collateral as financial assets.

                        (e)     Notwithstanding any other provision in this
Agreement to the contrary, the Depository Bank shall comply with any and all
entitlement orders and other directions originated by, and only by, the
Collateral Agent in respect of the Pledged Accounts or the Account Collateral
from time to time carried therein without any further consent or action by the
Company or any other Person and shall not comply with the entitlement orders of
any other Person (for the avoidance of doubt, the foregoing does not preclude
the Company's right to require that the Pledged Accounts be established,
maintained and administered in accordance with the provisions of this Article
IV).

                        (f)     The "securities intermediary's jurisdiction"
(within the meaning of Section 8-110(e) of the UCC) of the Depository Bank is
and will continue to be the State of New York.

                        (g)     To be binding on the Depository Bank, all
instructions by the Collateral Agent pursuant to Section 4.07 with respect to
the Account Collateral carried in the Pledged Accounts must be given to the
Depository Bank, and only pursuant to and subject to the terms and conditions of
this Agreement.

                        (h)     Anything herein to the contrary notwithstanding,
the Depository Bank will not be required to follow any instruction that would
violate any Applicable Law, decree, regulation or order of any Governmental
Authority (including any court or tribunal).

                        (i)     The Depository Bank has not entered into and
will not enter into any agreement with any other Person relating to the Pledged
Accounts or any Financial Assets credited thereto pursuant to which it has
agreed or will agree to comply with entitlement orders of such Person. The
Depository Bank has not entered into any other agreement with the Company or any
other Person purporting to limit or condition the duties of the Depository Bank
to comply with entitlement orders originated by the Collateral Agent as set
forth in Section 4.09(e).

                        (j)     The Depository Bank hereby waives and releases
any Lien or other right it may have against the Pledged Accounts or any
financial asset credited to the Pledged Accounts or any credit balance in the
Pledged Accounts, and agrees that it will not assert any such Lien or other
right in, to or against the Pledged Accounts or any credit balance in the
Pledged Accounts.

                        (k)     The Depository Bank will send copies of all
statements and confirmations for the Pledged Accounts simultaneously to the
Company and the Collateral Agent.

                        (l)     All securities or other property underlying any
financial assets consisting of Account Collateral deposited in or credited to a
Pledged Account shall be registered in the name of the Depository Bank, endorsed
to the Depository Bank or in blank or credited to another securities account or
securities accounts maintained in the name of the Depository Bank, and in no
case will any financial asset consisting of Account Collateral deposited in or
credited to an Pledged Account be registered in the name of the Company, payable
to the order of the Company or specially endorsed to the Company, except to the
extent the foregoing have been specially endorsed by the Company to the
Depository Bank or in blank.

                        (m)     If any Person asserts to the Depository Bank any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against any Account
Collateral, the Depository Bank will as promptly as practicable thereafter
notify the Company and the Collateral Agent thereof.

                        Section 4.10     Controlled Accounts.  (a)  Each Grantor
hereby agrees that it shall maintain all Account Collateral in the case of the
Company, with the Collateral Agent in a Pledged Account, or in the case of any
Grantor (including the Company), (A) in an Operating Account or (B) with a bank
or financial institution (each, a "Pledged Account Bank") that has agreed,
pursuant to an Account Control Agreement among such Grantor, the Collateral
Agent and such Pledged Account Bank, to (1) comply with instructions originated
by the Collateral Agent directing the disposition of funds in the Account
Collateral without the further consent of such Grantor and (2) waive or
subordinate in favor of the Collateral Agent all claims of such Pledged Account
Bank (including claims by way of a Lien or right of setoff or right of
recoupment) to the Account Collateral.

                        (b)     Other than the Pledged Accounts, the Initial
Controlled Accounts and the Operating Accounts, each Grantor agrees it will not
add any bank or financial institution that maintains any deposit or securities
account for such Grantor or open any new deposit or securities accounts with any
then existing Pledged Account Bank unless the Collateral Agent shall have
received (i) at least ten Business Days prior written notice of such additional
bank or financial institution or such new account, (ii) in the case of a bank or
financial institution or Pledged Account Bank that is not the Collateral Agent,
an Account Control Agreement duly executed by such new Person and such Grantor,
or a supplement to an existing Account Control Agreement with such then existing
Pledged Account Bank, covering such new account and (iii) opinions of Sullivan &
Cromwell LLP (or other counsel reasonably acceptable to the Collateral Agent)
and in-house counsel to such Grantor, in each case, addressed to each Secured
Party, with respect to such Account Control Agreement and in form and substance
reasonably satisfactory to the Collateral Agent. Each Grantor agrees that it
will not terminate any bank or financial institution as a Pledged Account Bank
or terminate any Account Collateral, except that the Grantor may terminate any
Controlled Account or Operating Account, and terminate a bank or financial
institution as a Pledged Account Bank with respect to such Controlled Account,
if the balance on deposit in, or credited to any such Controlled Account or
Operating Account is equal to $0.00 and it gives the Collateral Agent at least
ten Business Days' prior written notice of such termination.

                        (c)     Each Grantor agrees that it shall not maintain
on deposit in the aggregate for all Grantors in the Operating Accounts at any
time more than $5,000,000.

                        Section 4.11     Force Majeure.  Neither the Collateral
Agent nor the Depository Bank shall incur any liability for not performing any
act or fulfilling any obligation hereunder by reason of any occurrence beyond
its control (including any provision of any present or future law or regulation
or any act of any Governmental Authority, any act of God, war or terrorism, or
the unavailability of the Federal Reserve Bank wire services or any electronic
communication facility).

                        Section 4.12     Clearing Agency.  The Account
Collateral in the Pledged Accounts may be held by the Collateral Agent directly
or through any clearing agency or depository (collectively, the "Clearing
Agency") including the Federal Reserve/Treasury Book-Entry System for United
States and federal agency securities, and the Depository Trust Company. The
Collateral Agent shall not have any responsibility or liability for the actions
or omissions to act on the part of any Clearing Agency. The Collateral Agent is
authorized, for any Collateral at any time held hereunder, to register the
Collateral in the name of one or more of its nominee(s) or the nominee(s) of any
Clearing Agency in which the Collateral Agent has a participant account, and
such nominee(s) may sign the name of any Grantor and guarantee such signature in
order to transfer securities or certify ownership thereof to tax or other
Governmental Authorities.

                        Section 4.13     Return of Funds to Company.  Upon
termination of this Agreement in accordance with Section 9.06, the Collateral
Agent shall pay, assign, transfer and deliver to or to the order of the Company
all moneys and investments in, or credited to, the Pledged Accounts, in each
case, in accordance with the instructions of the Company.

                        Section 4.14     Application of Insurance
Proceeds.  (a)  Unless otherwise provided to the contrary herein, the Company
shall cause all insurance policies maintained by it or any other Grantor to
provide that Insurance Proceeds in excess of $10,000,000 payable thereunder
shall be paid by the insurer or reinsurer thereof to the Collateral Agent as
contemplated in Section 4.02(a) to be deposited into, or credited to, the
Insurance Proceeds Account for application as provided in Section 4.14(b);
provided that if at any time Insurance Proceeds with respect to more than one
unrelated Casualty Event are to be deposited into, or credited to, the Insurance
Proceeds Account, the Collateral Agent shall establish and maintain with the
Depository Bank individual securities accounts (each, an "Insurance Proceeds
Subaccount") within the Insurance Proceeds Account for each such Casualty Event.

                        (b)     If the Company believes, based on reasonable
estimates of loss, that Insurance Proceeds in respect of any Casualty Event or
any series of related Casualty Events on deposit in (or to be deposited in), or
credited to (or to be credited to), the Insurance Proceeds Account, either by
way of final payment or series of partial payments, are in excess of
$10,000,000, the Company may elect to restore or replace the Asset (or portion
thereof) affected by such Casualty Event if the Company has delivered to the
Representative Agents and the Collateral Agent, within 90 days from the
occurrence of such Casualty Event, a Restoration or Replacement Plan with
respect to such casualty that is based upon, and accompanied by, each of the
following: (i) (A) a detailed breakdown of the nature and extent of such
Casualty Event and (B) a bona fide assessment (from a contractor reasonably
acceptable to the Required Creditors) of the estimated cost and time needed to
restore or replace the Asset (or relevant portion thereof) in order for such
Asset (or relevant portion thereof) to operate at substantially the same level
as prior to the Casualty Event; (ii) satisfactory evidence that such Insurance
Proceeds, together with any cash equity proceeds that have been deposited into,
or credited to, the Insurance Proceeds Account, are sufficient to make the
necessary restorations or replacements to such Asset (or relevant portion
thereof); (iii) an Officer's Certificate of the Company certifying that (A) all
work contemplated to be done under the Restoration or Replacement Plan can be
done within the time periods, if any, required under any Material Contract
relating to such Asset (or relevant portion thereof); (B) the property the
subject of the restoration/replacement will be subject to the Lien of the
Collateral Documents (whether by amendment to the Collateral Documents or
otherwise); (C) all Governmental Approvals necessary to perform the work have
been obtained (or are reasonably expected to be obtained without undue delay);
(D) the Asset (or relevant portion thereof) once repaired/restored will be of
similar value and general utility as immediately prior to the loss; and
(E) confirmation by (1) the Independent Engineer of its agreement (based on the
information available to it) with the matters set forth in clauses (i), (ii) and
(iii)(A), (C) and (D) above within 30 days after the receipt of the foregoing
information, and its approval of such Restoration or Replacement Plan; and (2)
the Insurance Consultant of its agreement (based on the information available to
it) with the matters in clause (i)(A) above; provided that, if the Company does
not deliver such Restoration or Replacement Plan and the accompanying deliveries
referred to above within such 90-day period, the Collateral Agent shall, as soon
as reasonably practicable after such 90-day period, apply such Insurance
Proceeds to prepay the Senior Debt Obligations and cash collateralize the
Refinancing L/C Commitment in accordance with Section 2.03(d).

                        (c)     So long as, to the knowledge of the Collateral
Agent, no Default shall have occurred and be continuing (or would occur after
giving effect to any application of funds contemplated hereby), the Collateral
Agent shall transfer funds on deposit in, or credited to, the Insurance Proceeds
Account (or the applicable Insurance Proceeds Subaccount thereof) pursuant to
Section 4.14(b) as follows:

                        (i)     at the written direction of the Company (such
written direction to be accompanied by a certificate of the Independent Engineer
confirming that (A) such funds are required to pay amounts then owing and
outstanding, or to reimburse the Company for payments made by any Company Group
Member, to the relevant contractor(s) undertaking the restoration/replacement
work in accordance with the Restoration or Replacement Plan referred to in
Section 4.14(b); (B) the manner and schedule of the restoration/replacement of
the Project is proceeding generally in accordance with such Restoration and
Replacement Plan; (C) there are no outstanding disputes between such
contractor(s) and the Company in respect of any material amounts (in no event to
exceed $1,000,000) payable under, or otherwise relating to, such
restoration/replacement work; (D) no events or changes have occurred since the
date of the last such certificate of the Independent Engineer which it believes
could reasonably be expected to have a Material Adverse Effect; (E) the
restoration/replacement work, and the resulting Asset, comply in all material
respects with all applicable Environment Laws and Environmental Permits; and (F)
the aggregate amount of Insurance Proceeds received, or expected to be received,
with respect to the relevant Casualty Event (or series of related Casualty
Events), as set forth in such Restoration or Replacement Plan, together with any
cash equity proceeds that have been deposited into, or credited to, the
Insurance Proceeds Account, is equal to, or exceeds, the costs projected to be
incurred in the restoration/replacement work contemplated thereunder), to any
Person identified by the Company as being responsible for restoring or replacing
any Asset resulting from any Casualty Event or any series of related Casualty
Events in the amounts specified by the Company (or to reimburse the Company for
any such amounts previously paid by any Company Group Member on account
thereof); and

                        (ii)     upon completion of the restoration and
replacement required by any Restoration or Replacement Plan implemented in
connection with any Casualty Event, (A) if the funds remaining in the Insurance
Proceeds Account are in excess of $1,000,000, the Collateral Agent shall apply
all such funds to prepay the Senior Debt Obligations and cash collateralize the
Refinancing L/C Commitment in accordance with Section 2.03(d) and (B) otherwise,
to such Controlled Account as the Company may direct the Collateral Agent.

                        (d)     Each Grantor agrees that it shall promptly give
notice to the Collateral Agent of the occurrence of any Casualty Event and the
completion of any restoration/replacement work contemplated by any Restoration
or Replacement Plan.

ARTICLE V
SECURITY INTERESTS

                        Section 5.01     Grant of Security.  Each Grantor hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties
and with the respective effectiveness and priorities with respect to the
security interests granted pursuant hereto as set forth in Section 2.02, a
security interest in, such Grantor's right, title and interest in and to the
following (including, without limitation, with respect to the Springdale
Assets), in each case, as to each type of property described below, whether now
owned or hereafter acquired by such Grantor, wherever located, and whether now
or hereafter existing or arising:

                        (a)     all equipment in all of its forms, including all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto and all software related thereto,
including software that is embedded in and is part of the equipment (any and all
such property being the "Equipment");

                        (b)     all inventory in all of its forms, including
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, and all software related thereto,
including software that is embedded in and is part of the inventory (any and all
such property being the "Inventory");

                        (c)     all accounts (including health-care-insurance
receivables), chattel paper (including tangible chattel paper and electronic
chattel paper), instruments (including promissory notes), deposit accounts,
letter-of-credit rights, general intangibles (including payment intangibles),
other than trust accounts maintained for the benefit of another Person that is
not a Grantor, and other obligations of any kind, whether or not arising out of
or in connection with the sale or lease of goods or the rendering of services
and whether or not earned by performance, and all rights now or hereafter
existing in and to all supporting obligations and in and to all security
agreements, mortgages, Liens, leases, letters of credit and other contracts
securing or otherwise relating to the foregoing property (any and all of such
accounts, chattel paper, instruments, deposit accounts, letter-of-credit rights,
general intangibles and other obligations, to the extent not referred to in
clause (d), (e) or (f) below, being the "Receivables", and any and all such
supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the "Related Contracts");

                        (d)     the following (the "Security Collateral"):

                        (i)     the Initial Pledged Equity and the certificates,
if any, representing the Initial Pledged Equity, and all dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Initial Pledged Equity and all subscription
warrants, rights or options issued thereon or with respect thereto;

                        (ii)     all additional shares of stock and other Equity
Interests of or in any issuer of the Initial Pledged Equity or any successor
entity from time to time acquired by such Grantor in any manner (such shares and
other Equity Interests, together with the Initial Pledged Equity, being the
"Pledged Equity"), and the certificates, if any, representing such additional
shares or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other Equity Interests and all subscription warrants, rights
or options issued thereon or with respect thereto;

                        (iii)     all indebtedness from time to time owed to
such Grantor by any Person (the "Pledged Debt") and the instruments, if any,
evidencing such indebtedness, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness;

                        (iv)     the Pledged Accounts, all Pledged Security
Entitlements with respect to all Pledged Financial Assets from time to time
credited to each Pledged Account, and all Pledged Financial Assets, and all
dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such Pledged Security
Entitlements or such Pledged Financial Assets and all subscription warrants,
rights or options issued thereon or with respect thereto; and

                        (v)     all other investment property (including all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;

                        (e)     each Material Contract, the Assigned Springdale
Agreements and other contract or agreement (other than the Financing Documents,
and, except to the extent such Grantor has any rights therein, either of the
Black & Veatch Contract or the Siemens Contract) to which such Grantor is now or
may hereafter become a party, in each case as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the "Assigned Agreements"), including (i) all rights of such
Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the "Agreement Collateral");

                        (f)     the following (collectively, the "Account
Collateral"):

                        (i)     the Pledged Accounts, the Controlled Accounts,
the Operating Accounts and all funds and financial assets from time to time
credited thereto (including all Cash Equivalents), all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the Pledged Accounts;

                        (ii)     all promissory notes, certificates of deposit,
deposit accounts, checks and other instruments from time to time delivered to or
otherwise possessed by the Collateral Agent for or on behalf of such Grantor,
including those delivered or possessed in substitution for or in addition to any
or all of the then existing Account Collateral; and

                        (iii)     all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the then
existing Account Collateral;

                        (g)     all of the following to the extent used only by
the Company Group Members (and not by any other Person (including Affiliates))
in connection with the conduct of their respective businesses (collectively, the
"Intellectual Property Collateral"):

                        (i)     all patents, patent applications, utility models
and statutory invention registrations, all inventions claimed or disclosed
therein and all improvements thereto ("Patents");

                        (ii)     all trademarks, service marks, domain names,
trade dress, logos, designs, slogans, trade names, business names, corporate
names and other source identifiers, whether registered or unregistered (provided
that no security interest shall be granted in United States intent-to-use
trademark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law), together, in each case, with the goodwill symbolized thereby
("Trademarks");

                        (iii)     all copyrights, including copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered ("Copyrights");

                        (iv)     all computer software, programs and databases
(including source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing ("Computer Software");

                        (v)     all confidential and proprietary information,
including know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including technical data, financial, marketing and business data, pricing
and cost information, business and marketing plans and customer and supplier
lists and information (collectively, "Trade Secrets"), and all other
intellectual, industrial and intangible property of any type, including
industrial designs and mask works;

                        (vi)     all registrations and applications for
registration for any of the foregoing, together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;

                        (vii)     all tangible embodiments of the foregoing, all
rights in the foregoing provided by international treaties or conventions, all
rights corresponding thereto throughout the world and all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto;

                        (viii)     all agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any of the
foregoing to which such Grantor, now or hereafter, is a party or a beneficiary;
and

                        (ix)     any and all claims for damages and injunctive
relief for past, present and future infringement, dilution, misappropriation,
violation, misuse or breach with respect to any of the foregoing, with the
right, but not the obligation, to sue for and collect, or otherwise recover,
such damages;

                        (h)     all commercial tort claims described in Schedule
IV (collectively the "Commercial Tort Claims Collateral");

                        (i)     all books and records (including customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral;

                        (j)     to the extent not already included within any of
clauses (a) through (i) above, the Springdale Assets; and

                        (k)     all proceeds of, collateral for, income,
royalties and other payments now or hereafter due and payable with respect to,
and supporting obligations relating to, any and all of the Collateral (including
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (i) of this Section 5.01 and this
clause (k)) and, to the extent not otherwise included, all (A) payments under
insurance (whether or not the Collateral Agent is the loss payee thereof), or
any indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, (B) tort claims,
including all commercial tort claims and (C) cash.

                        Section 5.02     Security for Obligations.  Subject to
the effectiveness and priorities with respect to the security interests granted
pursuant to Section 5.01 as set forth in Section 2.02, this Agreement secures,
in the case of each Grantor, the payment of all Obligations of the Company and
each other Grantor now or hereafter existing in respect of the New Money
Obligations, the Secured Refinancing Obligations, the Advances outstanding under
the Springdale Tranche A Facility (as such amounts are recalculated from time to
time in accordance with Section 2.01) and any Secured Replacement Senior Debt
Obligations, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the "Secured Obligations"). Without limiting the
generality of the foregoing, this Agreement secures, as to the Company and each
other Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by the Company or any other Grantor to any Secured
Party under any Financing Document but for the fact that they are unenforceable
or not allowable due to the existence of an Insolvency Proceeding involving the
Company or any other Grantor.

                        Section 5.03     Delivery and Control of Security
Collateral and Account Collateral.  (a)  All certificates or instruments
representing or evidencing Security Collateral shall be delivered to and held by
or on behalf of the Collateral Agent pursuant hereto and shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Representative Agents but excluding checks, certificates of
title and other similar instruments; provided that instruments evidencing
Pledged Debt need not be delivered until and unless a Facility Event of Default
has occurred and is continuing. The Collateral Agent shall have the right, at
any time in its discretion and without notice to any Grantor, to transfer to or
to register in the name of the Collateral Agent or any of its nominees any or
all of the Security Collateral, subject only to the revocable rights specified
in Section 5.14. In addition, the Collateral Agent shall have the right at any
time to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.

                        (b)     With respect to any Security Collateral in which
any Grantor has any right, title or interest and that constitutes an
uncertificated security, such Grantor will cause the issuer thereof either (i)
to register the Collateral Agent as the registered owner of such security or
(ii) to agree in an authenticated record with such Grantor and the Collateral
Agent that such issuer will comply with instructions with respect to such
security originated by the Collateral Agent without further consent of such
Grantor, such authenticated record to be in form and substance satisfactory to
the Collateral Agent. With respect to any Security Collateral in which any
Grantor has any right, title or interest and that is not an uncertificated
security, upon the request of the Collateral Agent, such Grantor will notify
each such issuer of Pledged Equity that such Pledged Equity is subject to the
security interest granted hereunder.

                        (c)     Upon the request of the Collateral Agent, such
Grantor will notify each such issuer of Pledged Debt that such Pledged Debt is
subject to the security interest granted hereunder.

                        Section 5.04     Further Assurances; Etc.  (a)  Each
Grantor agrees that from time to time, at the expense of such Grantor, such
Grantor will promptly do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as any Agent, the Depository Bank or any other Secured Party through
its Representative Agent (in the case of a Related Creditor), may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Financing Documents, (ii) to the fullest extent permitted by
Applicable Law, subject it or any of its Subsidiaries' properties, assets,
rights or interests to the Liens now or hereafter intended to be covered by any
of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder (provided that, until a Facility Event
of Default has occurred and is continuing, no notice of Liens thereunder to
Persons other than Affiliates of the Company) and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Financing Document or under any other instrument
executed in connection with any Financing Document to which it or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. Without limiting the generality of the foregoing, each Grantor will promptly
with respect to Collateral of such Grantor: (A) at the request of the
Intercreditor Agent or any Representative Agent, mark conspicuously each
document included in Inventory, each chattel paper included in Receivables, each
Related Contract, each Assigned Agreement and each of its records pertaining to
such Collateral with a legend, in form and substance satisfactory to the
Representative Agents, indicating that such document, chattel paper, Related
Contract, Assigned Agreement or Collateral is subject to the security interest
granted hereby; (B) if any such Collateral shall be evidenced by a promissory
note or other instrument or chattel paper, deliver and pledge to the Collateral
Agent hereunder such note or instrument or chattel paper duly indorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Representative Agents; (C) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as any Representative Agent may request, in order to perfect and
preserve the security interest granted or purported to be granted by such
Grantor hereunder; (D) deliver and pledge to the Collateral Agent for benefit of
the Secured Parties certificates representing Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank; (E) take all action necessary to ensure that the Collateral
Agent has control of Collateral consisting of deposit accounts, electronic
chattel paper, investment property, letter-of-credit rights and transferable
records as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and in
Section 16 of UETA; (F) at the request of any Representative Agent, take all
action to ensure that the Collateral Agent's security interest is noted on any
certificate of ownership related to any Collateral evidenced by a certificate of
ownership; (G) at the request of any Representative Agent, cause the Collateral
Agent to be the beneficiary under all letters of credit that constitute
Collateral, with the exclusive right to make all draws under such letters of
credit, and with all rights of a transferee under Section 5-114(e) of the UCC;
and (H) deliver to the Collateral Agent evidence that all other action that any
Representative Agent may deem reasonably necessary or desirable to perfect and
protect the security interest created by such Grantor under this Agreement has
been taken. From time to time upon request by the Collateral Agent, each Grantor
will, at such Grantor's expense, cause to be delivered to the Collateral Agent,
for the benefit of the Secured Parties, an opinion of counsel, from outside
counsel reasonably satisfactory to the Collateral Agent, as to such matters
relating to the transactions contemplated hereby as the Collateral Agent may
reasonably request.

                        (b)     The Company shall deliver to the Collateral
Agent and each Representative Agent:

                        (i)     within 30 days after a reasonable request
therefor by the Intercreditor Agent or any Representative Agent (but in any
event no earlier than 120 days after the Closing Date), duly executed corrective
deeds from the Company (or the Company shall use commercially reasonable efforts
to obtain the same from any third parties) or any other documents with respect
to any of the properties listed on Schedule 5.04(b) required to correct the real
estate records in the respective counties in which such properties are located,
in form and substance satisfactory to the Representative Agents;

                        (ii)     within 60 days after a reasonable request
therefor by the Intercreditor Agent or any Representative Agent (but in any
event no earlier than 120 days after the Closing Date), American Land Title
Association Lender's Extended Coverage title insurance policies in form and
substance, with endorsements and in amount acceptable to the Representative
Agents, issued by title insurers acceptable to the Representative Agents,
insuring the Mortgages with respect to the properties listed on Schedule
5.04(b), other than the Material Properties and the Relevant Properties, to be
valid and subsisting Liens on the property described therein, free and clear of
all defects (including mechanics' and materialmen's Liens) and encumbrances,
excepting only Permitted Liens, and providing for such other affirmative
insurance (including endorsements for future advances under the Financing
Documents and for mechanics' and materialmen's Liens) as the Intercreditor Agent
or any Representative Agent may deem necessary or desirable;

                        (iii)     within 120 days after a reasonable request
therefor by the Intercreditor Agent or any Representative Agent, American Land
Title Association/American Congress on Surveying and Mapping form surveys, for
which all necessary fees (where applicable) have been paid, of the properties
listed on Schedule 5.04(b), other than the Material Properties, the Relevant
Properties and the Springdale Plant, dated a recent date acceptable to the
Representative Agents, certified to the Collateral Agent in a manner
satisfactory to the Representative Agents by a land surveyor duly registered and
licensed in the State in which the property described in such surveys is located
and acceptable to the Representative Agents;

                        (iv)     within 120 days after the Closing Date,
American Land Title Association/American Congress on Surveying and Mapping form
surveys, for which all necessary fees (where applicable) have been paid, of the
Material Properties, the Relevant Properties and the Springdale Plant, dated
within said 120 day period, certified to the Collateral Agent and the issuer of
the Mortgage Policies for such properties by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located, together with any updates required to be made to such Mortgage Policies
in order to read the aforementioned surveys into such Mortgage Policies with no
further defects or encumbrances which are not Permitted Liens (unless otherwise
consented to by the Creditors);

                        (v)     as soon as reasonably available after the end of
each fiscal quarter, a report supplementing Schedule 5.04(b), including an
identification of all owned real property acquired by the Company or any Company
Group Mentor during such fiscal quarter (the "Acquired Real Property") including
a list and description (including the street address, county or other relevant
jurisdiction, state, record owner and book value thereof) and a description of
such other changes in the information included in such Schedule as may be
necessary for such Schedule to be accurate and complete;

                        (vi)     within 30 days of a request therefor by the
Intercreditor Agent or any Representative Agent (but in any event no earlier
than 120 days after the Closing Date), fully executed counterparts of Mortgages
with respect to Acquired Real Property (in each case with such changes as may be
required to account for local law matters and otherwise in form and substance
satisfactory to the Representative Agents), and sufficient for recording in all
filing offices that the Intercreditor Agent or any Representative Agent may deem
necessary or desirable in order to create valid and subsisting Liens on the
Acquired Real Property in favor of the Collateral Agent for the benefit of the
Collateral Agent and the Secured Parties, and evidence that all filing and
recording taxes and fees have been paid;

                        (vii)     within 120 days of request therefor by the
Intercreditor Agent or any Representative Agent, Mortgage Policies in form and
substance, with endorsements and in amount acceptable to the Intercreditor Agent
and the Representative Agents, issued, coinsured and reinsured by title insurers
acceptable to the Intercreditor Agent and the Representative Agents, insuring
the Acquired Real Property with respect to the properties listed therein to be
valid and subsisting Liens on the property described therein, free and clear of
all defects (including mechanics' and materialmen's Liens) and encumbrances,
excepting only Permitted Liens, and providing for such other affirmative
insurance (including endorsements for future advances under the Financing
Documents and for mechanics' and materialmen's Liens) and such coinsurance and
direct access reinsurance as the Intercreditor Agent or any Representative Agent
may deem necessary or desirable;

                        (viii)     within 120 days of request therefor by the
Intercreditor Agent or any Representative Agent, American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, of the Acquired Real
Property, dated a recent date acceptable to the Collateral Agent or the
Representative Agents, certified to the Intercreditor Agent and the issuer of
the Mortgage Policies relating to the Mortgages for the Acquired Real Property
in a manner satisfactory to the Representative Agents by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Representative Agents, together with
any updates required to be made to such Mortgage Policies in order to read the
aforementioned surveys into such Mortgage Policies.

                        (c)     Each Grantor hereby authorizes the Collateral
Agent to file one or more financing or continuation statements, and amendments
thereto, including one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, in each case without the signature of such
Grantor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. A photocopy or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law. Each Grantor
ratifies its authorization for the Collateral Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

                        (d)     The Company will furnish to the Collateral
Agent, at any time upon the request of the Collateral Agent (if reasonably
instructed to do so by any Representative Agent), an opinion of counsel, from
outside counsel reasonably satisfactory to the Collateral Agent, to the effect
that all financing or continuation statements have been filed, and all other
action has been taken (including action necessary to (i) give the Collateral
Agent control over the Collateral as provided in Sections 9-104, 9-105, 9-106
and 9-107 of the UCC and Section 16 of UETA and (ii) cause the security interest
in any Collateral evidenced by a certificate of ownership to be noted on such
certificate of ownership) to perfect continuously from the date hereof the
security interest granted hereunder.

                        Section 5.05     As to the Assigned
Agreements.  (a)  Each Grantor will at its expense:

                        (i)     perform and observe all terms and provisions of
the Assigned Agreements (other than the Siemens Contract, the Black & Veatch
Contract and the Existing Hedge Agreements) to be performed or observed by it,
maintain the Assigned Agreements (other than the Siemens Contract and the Black
& Veatch Contract) to which it is a party in full force and effect, enforce the
Assigned Agreements to which it is a party in accordance with the terms thereof
and take all such action to such end as may be requested from time to time by
the Collateral Agent, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be likely to have a
Material Adverse Effect; and

                        (ii)     furnish to the Collateral Agent promptly upon
receipt thereof copies of all notices, requests and other documents received by
such Grantor under or pursuant to the Material Contracts to which it is a party,
and from time to time (A) furnish to the Collateral Agent such information and
reports regarding the Assigned Agreements and such other Collateral of such
Grantor as the Collateral Agent (as instructed by the Intercreditor Agent or any
Representative Agent) may reasonably request and (B) upon request of the
Collateral Agent make to each other party to any Assigned Agreement to which it
is a party such demands and requests for information and reports or for action
as such Grantor is entitled to make thereunder.

                        (b)     Each Grantor agrees that it will not, except to
the extent otherwise permitted hereunder, take any other action in connection
with any Material Contract that would impair the rights and remedies of any
Secured Party under any Financing Document.

                        (c)     Each Grantor hereby consents on its behalf and
on behalf of its Subsidiaries to the assignment and pledge to the Collateral
Agent for benefit of the Secured Parties of each Assigned Agreement to which it
is a party by any other Grantor hereunder.

                        Section 5.06     Grantors Remain Liable.  Anything
herein to the contrary notwithstanding, (a) each Grantor shall remain liable
under the contracts and agreements included in such Grantor's Collateral to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Collateral Agent of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Financing Document, nor shall any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

                        Section 5.07     Additional Equity Interests.  Each
Grantor agrees that it will (a) cause each issuer of the Pledged Equity pledged
by such Grantor not to issue any Equity Interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer,
except to such Grantor or any other Person holding Equity Interests in such
Grantor on a ratable basis in accordance with the Equity Interest so held, and
(b) pledge hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all additional Equity Interests or other securities of each
issuer of the Pledged Equity.

                        Section 5.08     Maintaining Electronic Chattel Paper,
Transferable Records and Letter-of-Credit Rights and Giving Notice of Commercial
Tort Claims.  The Company covenants and agrees that on and after the date hereof
and until all Secured Obligations are paid in full and all Commitments shall
have terminated:

                        (a)     each Grantor will maintain all (i) electronic
chattel paper so that the Collateral Agent has control of the electronic chattel
paper in the manner specified in Section 9-105 of the UCC and (ii) all
transferable records so that the Collateral Agent has control of the
transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record ("UETA");

                        (b)     each Grantor will maintain all letter-of-credit
rights assigned to the Collateral Agent so that the Collateral Agent has control
of the letter-of-credit rights in the manner specified in Section 9-107 of the
UCC; and

                        (c)     each Grantor will immediately give notice to the
Collateral Agent of any commercial tort claim in an aggregate amount in excess
of $25,000,000 that may arise in the future and will immediately execute or
otherwise authenticate a supplement to this Agreement, and otherwise take all
necessary action, to subject such commercial tort claim to the first priority
security interest created under this Agreement.

                        Section 5.09     Equipment and Inventory.  (a)  Each
Grantor will cause all Equipment of such Grantor to be maintained and preserved
in accordance with prudent industry practices of regulated electric utilities
operating in the United States.

                        (b)     Each Grantor will pay promptly when due all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Equipment and Inventory of such Grantor, except to the extent such
taxes are the subject of a Contest.

                        Section 5.10    Insurance.  (a)  Each Grantor will, at
its own expense, maintain insurance in accordance with the terms of the
Financing Documents. Each policy of each Grantor for liability insurance shall
provide for all losses to be paid on behalf of the Collateral Agent and such
Grantor as their interests may appear, and each policy for property damage
insurance shall provide for all losses to be paid directly to the Collateral
Agent (except for losses of less than $10,000,000 per occurrence or series of
related occurrences, which shall be paid directly to a Controlled Account). Each
endorsement or certificate of insurance for such policy (other than with respect
to any policy of liability insurance) shall in addition (i) name the Collateral
Agent, and name or cover each Grantor, in each case, as insured parties
thereunder (without any representation or warranty by or obligation upon the
Collateral Agent) as their interests may appear, (ii) contain the agreement by
the insurer that any loss thereunder shall be payable to the Collateral Agent
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (iii) provide that at least ten days' prior written notice of
cancellation or of lapse shall be given to the Collateral Agent by the insurer
and (iv) not provide for any recourse against any Creditor Party for the payment
premiums or other amounts with respect thereto. Each Grantor will, if so
requested by the Collateral Agent (as instructed by the Intercreditor Agent or
any Representative Agent), deliver to the Collateral Agent original or duplicate
policies of such insurance and, as often as the Collateral Agent may reasonably
request, a report of a reputable insurance broker with respect to such
insurance. Further, each Grantor will, at the request of the Collateral Agent
(as instructed by the Intercreditor Agent or any Representative Agent), duly
execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of the Financing Documents and cause the insurers
to acknowledge notice of such assignment.

                        (b)     Reimbursement under any liability insurance
maintained by any Grantor pursuant to the Financing Documents may be paid
directly to the Person who shall have incurred liability covered by such
insurance.

                        (c)     All insurance payments received by the
Collateral Agent in connection with any loss, damage or destruction of any
Inventory or Equipment will be released by the Collateral Agent in accordance
with Section 4.14.

                        Section 5.11     Post-Closing Changes; Bailees;
Collections on Assigned Agreements, Receivables and Related Contracts.  (a)  No
Grantor will change its name, type of organization, jurisdiction of
organization, organizational identification number from those set forth in
Section 3.01(a) without first giving at least 30 days' prior written notice to
the Collateral Agent and taking all action required by the Collateral Agent for
the purpose of perfecting or protecting the security interest granted by this
Agreement. No Grantor will become bound by a security agreement authenticated by
another Person (determined as provided in Section 9-203(d) of the UCC) without
giving the Collateral Agent 30 days' prior written notice thereof and taking all
action required by any Representative Agent to ensure that the perfection and
first priority nature of the Collateral Agent's security interest in the
Collateral will be maintained. Each Grantor will hold and preserve its records
relating to the Collateral, including the Assigned Agreements and Related
Contracts, and will permit representatives of the Collateral Agent at any time
during normal business hours to inspect and make abstracts from such records and
other documents. If the Grantor does not have an organizational identification
number and later obtains one, it will forthwith notify the Collateral Agent of
such organizational identification number.

                        (b)     If any Collateral of any Grantor with a value in
excess of $25,000,000 is at any time in the possession or control of a
warehouseman, bailee or agent, or if the Collateral Agent so requests such
Grantor will (i) notify such warehouseman, bailee or agent of the security
interest created hereunder, (ii) instruct such warehouseman, bailee or agent to
hold all such Collateral solely for the Collateral Agent's account subject only
to the Collateral Agent's instructions (which shall permit such Collateral to be
removed by such Grantor in the ordinary course of business until the Collateral
Agent notifies such warehouseman, bailee or agent that a Facility Event of
Default has occurred and is continuing), (iii) use commercially reasonable
efforts, to cause such warehouseman, bailee or agent to authenticate a record
acknowledging that it holds possession of such Collateral for the Collateral
Agent's benefit and shall act solely on the instructions of the Collateral Agent
without the further consent of the Grantor or any other Person, and (iv) make
such authenticated record available to the Collateral Agent.

                        (c)     Except as otherwise provided in this subsection
(c), each Grantor will continue to collect, at its own expense, all amounts due
or to become due such Grantor under the Assigned Agreements, Receivables and
Related Contracts. In connection with such collections, such Grantor may take
(and, at any Representative Agent's direction, will take) such action as such
Grantor or any Representative Agent may deem necessary or advisable to enforce
collection of the Assigned Agreements, Receivables and Related Contracts;
provided that the Collateral Agent shall have the right at any time upon the
occurrence and during the continuance of a Facility Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the obligors
under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and to direct such obligors to make payment of all amounts due
or to become due to such Grantor thereunder directly to the Collateral Agent
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such Assigned Agreements, Receivables and Related Contracts,
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done, and to otherwise
exercise all rights with respect to such Assigned Agreements, Receivables and
Related Contracts, including those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Collateral Agent
referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including instruments) received by such Grantor in respect of the
Assigned Agreements, Receivables and Related Contracts of such Grantor shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
indorsement) to be deposited in the Enforcement Proceeds General Sub-Account and
applied as provided in Section 6.11 and (ii) such Grantor will not adjust,
settle or compromise the amount or payment of any Receivable or amount due on
any Assigned Agreement or Related Contract, release wholly or partly any obligor
thereof, or allow any credit or discount thereon. No Grantor will permit or
consent to the subordination of its right to payment under any of the Assigned
Agreements, Receivables and Related Contracts to any other indebtedness or
obligations of the obligor thereof.

                        Section 5.12     Intellectual Property
Collateral.  (a)  With respect to each item of its Intellectual Property
Collateral, each Grantor agrees to take, at its expense, all commercially
reasonable steps, including in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other Governmental Authority, to (i) maintain the
validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, except
expirations or terminations in the ordinary course, and (ii) pursue the
registration and maintenance of each unexpired patent, trademark, or unexpired
copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including the payment of
required fees and taxes, the filing of responses to office actions issued by the
U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing, where appropriate, of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing, where appropriate, of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings. No Grantor shall, without the written consent of any Representative
Agent, discontinue use of or otherwise abandon any Intellectual Property
Collateral, or abandon any right to file an application for patent, trademark,
or copyright, unless such Grantor shall have previously determined that such use
or the pursuit or maintenance of such Intellectual Property Collateral is no
longer desirable in the conduct of such Grantor's business and that the loss
thereof would not be reasonably likely to have a Material Adverse Effect, in
which case, such Grantor will give prompt notice of any such abandonment to the
Collateral Agent.

                        (b)     Where required by Applicable Law, each Grantor
shall use proper statutory notice in connection with its use of each item of its
Intellectual Property Collateral.

                        (c)     Each Grantor shall take all steps which it or
any Representative Agent deems reasonable and appropriate to preserve and
protect each item of its Intellectual Property Collateral, including taking all
reasonable steps necessary to ensure that all licensed users of any of the
Trademarks use such consistent standards of quality.

                        Section 5.13     Letter-of-Credit Rights.  (a)  Each
Grantor, by granting a security interest in its Receivables consisting of
letter-of-credit rights to the Collateral Agent, intends to (and hereby does)
assign to the Collateral Agent its rights (including its contingent rights) to
the proceeds of all Related Contracts consisting of letters of credit of which
it is or hereafter becomes a beneficiary or assignee.

                        (b)     Upon the occurrence of any Facility Event of
Default, each Grantor will, promptly upon request by any Representative Agent,
(i) notify and such Grantor hereby authorizes the Collateral Agent to notify)
the issuer and each nominated person with respect to each of the Related
Contracts consisting of letters of credit that the proceeds thereof have been
assigned to the Collateral Agent hereunder and any payments due or to become due
in respect thereof are to be made directly to the Collateral Agent or its
designee and (ii) arrange for the Collateral Agent to become the transferee
beneficiary of letter of credit.

                        Section 5.14     Voting Rights, Dividends, Etc.  (a)  So
long as no Facility Event of Default shall have occurred and be continuing:

                        (i)     each Grantor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Security Collateral
of such Grantor or any part thereof for any purpose; provided that such Grantor
will not exercise or refrain from exercising any such right if such action would
violate this Agreement;

                       (ii)     each Grantor shall be entitled to receive and
retain any and all dividends, interest and other distributions paid in respect
of the Security Collateral of such Grantor if and to the extent that the payment
thereof is not otherwise prohibited by the terms of the Financing Documents;
provided that during the continuance of any Facility Event of Default, any and
all

                                  (A)     dividends, interest and other
distributions paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Security Collateral,

                                  (B)     dividends and other distributions paid
or payable in cash in respect of any Security Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in-surplus and

                                  (C)     cash paid, payable or otherwise
distributed in respect of principal of, or in redemption of, or in exchange for,
any Security Collateral

shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement); and

                        (iii)    the Collateral Agent will execute and deliver
(or cause to be executed and delivered) to each Grantor all such proxies and
other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and other rights that it is
entitled to exercise pursuant to paragraph (i) above and to receive the
dividends or interest payments that it is authorized to receive and retain
pursuant to paragraph (ii) above. In the absence of instructions to vote or
exercise other rights, the Collateral Agent shall not be obligated and shall
incur no liability for its failure to take any action in respect of such rights.

                        (b)     Upon the occurrence and during the continuance
of any Facility Event of Default:

                        (i)     all rights of each Grantor (A) to exercise or
refrain from exercising the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to Section 5.14(a)(i) shall, upon
notice to such Grantor by the Collateral Agent (as instructed by the
Intercreditor Agent), cease and (B) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 5.14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights (in each case, as instructed by the Intercreditor Agent) and
to receive and hold as Security Collateral such dividends, interest and other
distributions; and

                        (ii)     all dividends, interest and other distributions
that are received by any Grantor contrary to the provisions of paragraph (i) of
this Section 5.14(b) shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other funds of such Grantor and shall
be forthwith paid over to the Collateral Agent as Security Collateral in the
same form as so received (with any necessary indorsement).

                        Section 5.15     The Collateral Agent Appointed
Attorney-in-Fact.  Each Grantor hereby irrevocably appoints the Collateral Agent
such Grantor's attorney-in-fact, with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, from time to time, in
the Collateral Agent's discretion, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

                        (a)  (i)  to obtain and adjust insurance proceeds
required to be paid to the Collateral Agent pursuant to the terms of the
Financing Documents; and (ii) to ask for, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral;

                        (b)     to receive, indorse and collect any drafts or
other instruments, documents and chattel paper, in connection with clause (a)
above; and

                        (c)     to file any claims or take any action or
institute any proceedings that the Collateral Agent may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
compliance with the terms and conditions of any Assigned Agreement or the rights
of the Collateral Agent with respect to any of the Collateral;

provided

that the Collateral Agent shall not exercise the power and authority granted to
it pursuant to clause (a) above except during such period as a Facility Event of
Default has occurred and is continuing.

                        Section 5.16     Springdale Assets.  The Company hereby
agrees that it will not conduct any Asset Sale with respect to any of the
Springdale Assets, except to the extent that either (a) the Net Cash Proceeds
received from such Asset Sale are equal to or greater than the amount necessary
to prepay in full all Senior Debt Obligations relating to the Springdale Tranche
B Advances or (b) each of the Initial Lenders and the Consenting Amended Note
Noteholders have otherwise agreed in writing prior to the time of such Asset
Sale.

ARTICLE VI
REMEDIES AND ENFORCEMENT

                        Section 6.01     Remedies and Enforcement Action.  At
such time as any Facility Event of Default has occurred and is continuing:

                        (a)     The Collateral Agent shall take such action in
respect of the Pledged Accounts and the Controlled Accounts (including the
issuance of any Notice of Exclusive Control) as it may be directed by the
Required Creditors (acting through the Intercreditor Agent) in accordance with
the provisions of Section 6.02.

                        (b)     The Required Creditors (acting through the
Intercreditor Agent) shall have the right to issue a Remedies Notice instructing
the Collateral Agent to take any Enforcement Action, and the Collateral Agent
shall take any such Enforcement Action as so instructed by such Required
Creditors (acting through the Intercreditor Agent).

                        Section 6.02     Procedures Following the Occurrence of
a Facility Event of Default.  (a)  Each Representative Agent hereby agrees to
give prompt notice to the Collateral Agent upon any declaration of a Facility
Event of Default (i) with respect to the New Money Lender Agent, the Refinancing
Lender Agent or the Springdale Lender Agent, in accordance with the terms of the
Common Terms Agreement, (ii) with respect to the Indenture Trustee, by the
Amended Note Noteholders in accordance with the terms of the Refinancing
Indenture and the Amended Notes, and (iii) with respect to any Replacement
Senior Debt Agent, by the Replacement Lenders party to the relevant Replacement
Senior Debt Agreement or holding any related Facility Note.

                        (b)     At any time after the Collateral Agent has
received notice from any Representative Agent of the declaration of a Facility
Event of Default under or in respect of any Facility, the Collateral Agent shall
serve a notice (a "Notice of Default") on each Representative Agent and the
Intercreditor Agent which (i) describes the relevant Facility Event of Default,
and (ii) requests instructions from the Required Creditors as to what
Enforcement Action (if any) should be taken in respect of such Facility Event of
Default.

                        (c)     Following receipt of any Notice of Default, if
the Required Creditors decide to take any Enforcement Action, the Required
Creditors shall, acting through the Intercreditor Agent, provide a written
notice (a "Remedies Notice") to the Collateral Agent of such decision and direct
the Collateral Agent to deposit any Enforcement Proceeds received in connection
with the applicable Enforcement Action into the Springdale Enforcement Proceeds
Sub-Account or the General Enforcement Proceeds Sub-Account, as applicable, and,
upon receipt of such Remedies Notice, the Collateral Agent shall take the
Enforcement Action or Actions set forth in such Remedies Notice in accordance
with Section 6.03 and the terms of the other Financing Documents to which the
Collateral Agent is a party.

                        (d)     Until such time as the Required Creditors
(acting through the Intercreditor Agent) have delivered a Remedies Notice to the
Collateral Agent pursuant to Section 6.02(c), no Creditor Party shall be
entitled to (i) take any Enforcement Action in connection with the occurrence
and during the continuance of any Facility Event of Default; or (ii) instruct
the Collateral Agent to take any Enforcement Action; provided that nothing
contained herein shall limit the rights of the Required Creditors to instruct in
writing the Collateral Agent to make, or to immediately cease making, any
applications from any Pledged Accounts or the obligation of the Collateral Agent
to comply with such instructions, in each case to the extent consistent with the
Financing Documents. Upon receipt of a Remedies Notice, the Collateral Agent
shall as promptly as practicable deliver copies thereof to each Representative
Agent and the Intercreditor Agent.

                        (e)     Each Remedies Notice shall specify the
particular Enforcement Action that the Collateral Agent is directed thereunder
to take, and shall be effective on the date set forth in such notice (the
"Remedies Effective Date").

                        (f)     Nothing in this Article VI shall be construed to
restrict the right of Creditor Parties to elect to waive any Facility Event of
Default under any Facility to which it is a party or agree to any amendment of
one or more of the Financing Documents in order to cure such Facility Event of
Default in accordance with the terms in the Financing Documents relating to such
Facility.

                        Section 6.03     Exercise of
Remedies.  (a)  Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Agent shall not commence or otherwise take any action
or proceeding to realize upon any or all of the Collateral or exercise any other
rights or enforce any other remedies available under the Financing Documents or
as a matter of law unless and until a Remedies Notice has been delivered to it
pursuant to Section 6.02 and the Remedies Effective Date specified therein has
occurred; provided that nothing contained herein shall limit the rights of the
Required Creditors (acting through the Intercreditor Agent) to instruct in
writing the Collateral Agent to make, or to immediately cease making, any
applications from any Pledged Accounts, or the obligation of the Collateral
Agent to comply with such instructions or (ii) issue a Notice of Default, in
each case to the extent consistent with the Financing Documents.

                        (b)     At the direction of a Remedies Notice, the
Collateral Agent, from and after the Remedies Effective Date specified in such
Remedies Notice, shall take the Enforcement Action or Actions specified therein,
including (to the extent specified therein) seeking to enforce the Collateral
Documents and to realize upon the Collateral or, in the case of any Insolvency
Proceeding against any of the Company Group Members, seeking to enforce the
claims of the Creditors Parties thereunder; provided that the Collateral Agent
shall not be obligated to follow any Remedies Notice as to which the Collateral
Agent has not received adequate security or indemnity or to the extent that the
Collateral Agent has received a written opinion or advice of its counsel to the
effect that actions required to be taken by it pursuant to such Remedies Notice
are in conflict with any provisions of Applicable Law, this Agreement or any
other Financing Document or any order of any Governmental Authority, and the
Collateral Agent shall not under any circumstances (except to the extent that
any such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted directly and primarily from its gross
negligence or willful misconduct), be liable to any Creditor Party or any other
Person for following or refraining from following the written directions
contained in any Remedies Notice.

                        (c)     In connection with any Enforcement Action with
respect to the Springdale Assets, each Creditor Party hereby agrees that it
shall take all reasonable steps necessary to effectuate the sub-division of the
Springdale Assets from the Group Assets.

                        Section 6.04     Insolvency Default.  Notwithstanding
any provision to the contrary in this Agreement or any other Financing Document,
upon the occurrence of any Facility Event of Default caused by a bankruptcy,
insolvency, reorganization or other similar action or condition of the Company
all unutilized Commitments under the Facilities shall immediately terminate, and
all principal of, accrued and unpaid interest on and other amounts due in
respect of, the Senior Debt Obligations shall be immediately due and payable
without presentment, demand, protest or notice of any kind whatsoever.

                        Section 6.05     No Liability for Collateral
Agent.  (a)  The Collateral Agent shall not incur any liability for failing to
act while waiting for instructions from the Required Creditors (acting through
the Intercreditor Agent) hereunder.

                        (b)     Except as otherwise specifically provided in
this Agreement, the Collateral Agent shall not take any action pursuant to
written instructions given to it by any Person, except with the prior written
consent of the Required Creditors (acting through the Intercreditor Agent).

                        Section 6.06     Sale; Incidents of Sale.  In connection
with any sale of any Collateral pursuant to a Remedies Notice, the Company
agrees that, to the extent notice of sale shall be required by Applicable Law,
at least ten days' notice to the Company of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. With
respect to any sale of any of the Collateral made or caused to be made by the
Collateral Agent in accordance with any Remedies Notice, whether made under the
power of sale hereby given or pursuant to judicial proceedings, to the extent
permitted by Applicable Law:

                        (a)     Any Creditor Party (including any Secured
Party), the Company, the Parent and any Affiliate thereof may bid for, and
purchase, the Collateral offered for sale, and, upon compliance with the terms
of sale, may hold and dispose of such property;

                        (b)     The Collateral Agent may, but shall not be
obligated to, make and deliver to the purchaser or purchasers a good and
sufficient deed, bill of sale and instrument of assignment and transfer covering
the Collateral sold;

                        (c)     The Collateral Agent, as the case may be,
pursuant to the power of attorney granted pursuant to Section 5.15, may make all
necessary deeds, bills of sale and instruments of assignment and transfer of the
Collateral thus sold, and for that purpose the Collateral Agent may execute all
necessary deeds, bills of sale and instruments of assignment and transfer, and
may substitute one or more Persons with like power; and

                        (d)     Upon a sale of any Equity Interests in a
Subsidiary of the Company pledged or assigned pursuant to Article V or
substantially all of the Assets of any Grantor, whether made under the power of
sale hereby given or pursuant to judicial proceedings, such Grantor shall
permit, to the extent permitted by Applicable Law, the purchaser thereof and its
successors and its or their permitted assigns to take and use the name of such
Grantor and to carry on business under such name or any variant or variants
thereof and to use and employ any and all other trade names and trademarks of
such Grantor.

                        Section 6.07     Collateral Agent May File Proofs of
Claim.  In case of the pendency of any Insolvency Proceeding relative to any
Grantor or the Collateral, the Collateral Agent (irrespective of whether any of
the outstanding Senior Debt Obligations shall then be due and payable) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise, (a) to file and prove a claim for the whole amount of the Senior
Debt Obligations owing and unpaid and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Collateral
Agent (including any claim for the reasonable compensation, disbursements and
advances of the Collateral Agent in its individual or trust capacity and its
agents and counsel) and of any other Creditor Parties allowed in such judicial
proceeding and (b) to collect and receive any moneys or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Creditor Party to
make such payments to the Collateral Agent.

                        Section 6.08     Collateral Agent May Enforce
Claims.  All rights of action and claims under this Agreement and the other
Financing Documents may be prosecuted and enforced by the Collateral Agent;
provided that the Collateral Agent is also hereby appointed as agent for the
other Creditor Parties for this and the other purposes of this Agreement and the
other Financing Documents, and the Collateral Agent shall take such action
solely as agent for the Creditor Parties. Enforcement Proceeds received by the
Collateral Agent in connection with any Facility Event of Default shall, after
provision for the payment of the reasonable compensation, expenses,
disbursements and advances of (a) the Collateral Agent, in its capacity as
Collateral Agent (including previously outstanding amounts in respect thereof)
and (b) its agents and counsel, be for the benefit of the other relevant
Creditor Parties and deposited into the Enforcement Proceeds Account for
application as provided in Section 6.11.

                        Section 6.09     Control of Enforcement Action.  The
Required Creditors (acting through the Intercreditor Agent) shall have the right
in accordance with Applicable Law:

                        (a)     to direct the Collateral Agent to enforce this
Agreement (i) by judicial proceedings for the enforcement of the payment of
Senior Debt Obligations and the enforcement of the security interests created
under this Agreement and any other Financing Document, (ii) by the sale of the
Collateral or any part thereof, or (iii) otherwise by the exercise of the power
of entry or sale hereby conferred; and

                        (b)     to direct the time, method and place of
conducting any proceeding for any remedy available to the Collateral Agent, or
exercising any power conferred upon the Collateral Agent hereunder or under any
other Financing Document to which it is a party; provided that (i) such
direction shall not be in conflict with Applicable Law, this Agreement or any
other Financing Document and (ii) the Collateral Agent may take any other
reasonable action incidental to carrying out any direction of the Required
Creditors.

                        Section 6.10     Enforcement Proceeds Account.  Upon
receipt of a Remedies Notice, the Collateral Agent shall establish and
thereafter maintain an account (the "Enforcement Proceeds Account") for the
purposes of depositing therein any Enforcement Proceeds received in respect of
the Collateral. The Enforcement Proceeds Account shall consist of two
subaccounts: (a) a Springdale Enforcement Proceeds Account (the "Springdale
Enforcement Proceeds Sub-Account") and (b) a General Enforcement Proceeds
Account (the "General Enforcement Proceeds Sub-Account"). The Collateral Agent
is hereby directed to deposit in, or credit to, (i) the Springdale Enforcement
Proceeds Sub-Account, any Enforcement Proceeds received in respect of the
Springdale Assets or the Springdale Liens and (ii) into the General Enforcement
Proceeds Sub-Account, all other Enforcement Proceeds. All Enforcement Proceeds
held in the Enforcement Proceeds Account shall be trust funds held by the
Collateral Agent for the benefit of the Secured Parties for the purpose of
making payments therefrom in accordance with Section 6.11.

                        Section 6.11     Application of Enforcement
Proceeds.  (a)  Proceeds on deposit in, or credited to, the General Enforcement
Proceeds Sub-Account shall be applied as promptly as practicable by the
Collateral Agent at the direction of the Required Creditors (acting through the
Intercreditor Agent), in the following order of priority:

                        first

, pro rata to the payment of the Applicable Portion of all reasonable fees,
costs and expenses hereunder and under any of the other Financing Documents
(including legal fees and expenses) and other similar amounts owed to the
Collateral Agent, the Depository Bank and the Mortgage Trustees in connection
with the execution and administration of its duties hereunder or under any other
Financing Document to which it is a party and the taking of any Enforcement
Action;

                        second

, pro rata to the payment of the Applicable Portion of all reasonable fees,
costs, expenses (including legal fees and expenses) and any other amounts
payable to the other Agents in connection with such Agent's execution and
administration of its duties hereunder or under any other Financing Document to
which it is a party and the taking of any Enforcement Action;

                        third

, pro rata to the payment of all outstanding New Money Obligations;

                        fourth

, pro rata to the payment of all remaining Secured Obligations;

                        fifth

, pro rata to make a deposit into the Cash Collateral Account (Refinancing
Lenders) in an aggregate amount equal to the Refinancing L/C Commitment; and

                        sixth

, after the payment in full of the Secured Obligations, to the payment of the
remainder, if any, to the Company or its successor, or as a court of competent
jurisdiction may otherwise direct.

                        (b)     Proceeds on deposit in, or credited to, the
Springdale Enforcement Proceeds Sub-Account shall be applied as promptly as
practicable by the Collateral Agent at the direction of the Required Creditors
(acting through the Intercreditor Agent), in the following order of priority:

                        first

, pro rata to the payment of the Applicable Portion of all reasonable fees,
costs and expenses hereunder and under any of the other Financing Documents
(including legal fees and expenses) and other similar amounts owed to the
Collateral Agent, the Depository Bank and the Mortgage Trustees in connection
with the execution and administration of its duties hereunder or under any other
Financing Document to which it is a party and the taking of any Enforcement
Action;

                        second

, pro rata to the payment of the Applicable Portion of all reasonable fees,
costs, expenses and any other amounts payable to the other Agents in connection
with such Agent's execution and administration of its duties hereunder or under
any other Financing Document to which it is a party and the taking of any
Enforcement Action;

                        third

, pro rata to the payment of all of the outstanding Senior Debt Obligations in
respect of the Springdale Tranche B Advances;

                        fourth

, pro rata to the payment of all outstanding New Money Obligations;

                        fifth

, pro rata to the payment of all remaining Springdale Secured Obligations and,
without duplication, remaining Secured Obligations;

                        sixth

, pro rata to make a deposit into the Cash Collateral Account (Refinancing
Lenders) in an aggregate amount equal to the Refinancing L/C Commitment; and

                        seventh

, after the payment in full of the Springdale Secured Obligations and any other
Secured Obligations, to the payment of the remainder, if any, to the Company or
its successor, or as a court of competent jurisdiction may otherwise direct.

The terms of this Section 6.11 shall apply solely to the application of proceeds
in the Enforcement Proceeds Account and shall in no way affect, impair or limit
the rights of the Creditor Parties otherwise provided hereunder or in any other
Financing Document.

                        Section 6.12     Subrogation, Etc.  (a) Each Creditor
Party agrees that notwithstanding the source of any Enforcement Proceeds on
deposit in, or credited to the Enforcement Proceeds Account from time to time,
that all such Enforcement Proceeds shall be applied as provided for in Section
6.11.

                        (b)     In the event that the Enforcement Proceeds
applied to repay any of the outstanding Senior Debt Obligations in accordance
with Section 6.11 are derived from any Mortgage or Lien granted in respect of
the Collateral in favor of any Secured Party (the "Principal Secured Party")
other than the Secured Party (the "Repaid Secured Party") receiving payment in
respect of its Senior Debt Obligations, then the Principal Secured Party shall
be subrogated to the extent of the payments in respect of such Senior Debt
Obligations to the extent so paid to the Repaid Secured Party (the "Subrogated
Senior Debt Obligations") to the rights of the Repaid Secured Party to receive
payments and distributions of cash, property and securities applicable to such
Subrogated Senior Debt Obligations. For purposes of such subrogation, no
payments or distributions to any Repaid Secured Party of any Enforcement
Proceeds to such Repaid Secured Party shall be deemed to be a payment or
distribution by the Company or any other Grantor in respect of the Subrogated
Senior Debt Obligations held by such Repaid Secured Party. The subrogation
rights of any Principal Secured Party shall be subject to the provisions of
Section 6.11 with respect to the repayment of any of the Subrogated Senior Debt
Obligations.

                        (c)     Promptly upon the request of any Principal
Secured Party, each Repaid Secured Party owed any of the Senior Debt Obligations
constituting Subrogated Senior Debt Obligations of such Principal Secured Party
shall execute and deliver such documents as may be required under the Financing
Documents relating to such Senior Debt Obligations to effect an assignment or
transfer of such Senior Debt Obligations to such Principal Secured Party. The
Company and each other Grantor agrees that any Principal Secured Party which is
assigned or transferred any of the Senior Debt Obligations pursuant to this
Section 6.12(c) may, to the fullest extent permitted by Applicable Law, exercise
all its rights of payments (including the right of set-off) with respect to such
Senior Debt Obligations as fully as if such Principal Secured Party were the
original direct creditor of the Company in respect of the amount of the Senior
Debt Obligations so assigned or transferred. No Creditor Party shall be required
to pay any assignment or transfer fee to any agent in connection with any
assignment or transfer contemplated by this Section 6.12(c) and no consent from
any Person shall be required in connection with any such assignment or transfer.

                        Section 6.13     Other Remedies.  Except as the same
relates to the Collateral or as otherwise expressly prohibited by this
Agreement, each Creditor Party may exercise any right or power, enforce any
remedy, give any direction, consent or waiver or make any determination, under
or in respect of any provision of any Financing Document to which it is a party.

ARTICLE VII
COLLATERAL AND INTERCREDITOR AGENT

                        Section 7.01     Authorization and Action of the
Collateral Agent and Intercreditor Agent.  Each Creditor Party (other than the
Collateral Agent and Intercreditor Agent) hereby appoints and authorizes the
Collateral Agent and the Intercreditor Agent to take such action as agent on its
behalf and to (a) execute and deliver all of the Financing Documents (other than
this Agreement) to which it is or is to be a party (including the Mortgages and
the Consents) delivered or to be delivered on or after the Closing Date as
expressly contemplated by the Financing Documents; provided that any Financing
Document (including any Mortgages or Consents) to be delivered at any point
after the Closing Date shall be in substantially the form of the relevant
Financing Document (including any Consent or Mortgage) delivered on the Closing
Date or the Collateral Agent shall be directed by the Intercreditor Agent to
execute and deliver any such Financing Document (including any Mortgage or
Consent) and (b) exercise such powers and discretion under this Agreement and
the other Financing Documents to which the Collateral Agent or the Intercreditor
Agent, as the case may be, is a party as are delegated to such Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Financing Documents, neither the Collateral Agent nor the Intercreditor
Agent shall be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required
Creditors (acting, in the case of the Collateral Agent, through the
Intercreditor Agent), and such instructions shall be binding upon all Creditor
Parties or, with respect to the investment of funds in the Pledged Accounts in
Cash Equivalents in accordance with Section 4.06 only, the instructions of the
Company; provided that neither the Collateral Agent nor the Intercreditor Agent
shall be required to take any action that exposes it to personal liability or
that is contrary to this Agreement or Applicable Law. Each of the Collateral
Agent and the Intercreditor Agent agrees to give as promptly as practicable to
each Representative Agent notice of each notice given to it by the Company or
any other Person pursuant to the terms of this Agreement or any other Financing
Document.

                        Section 7.02     Reliance.  None of the Collateral
Agent, the Depository Bank or the Intercreditor Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Financing Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each of the
Collateral Agent, the Depository Bank and the Intercreditor Agent: (a) may
consult with legal counsel (including counsel for any Grantor), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (b) makes no warranty or
representation to any other Creditor and shall not be responsible to any other
Creditor Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Financing Documents;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Financing
Document on the part of any Grantor or to inspect the property (including the
books and records) of any Grantor; (d) shall not be responsible to any other
Creditor Party for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Financing Document or any other instrument or document furnished
pursuant thereto; and (e) shall incur no liability under or in respect of any
Financing Document by acting upon any notice, consent, certificate or other
instrument or writing believed by it to be genuine and signed or sent by the
proper party or parties.

                        Section 7.03     Citibank and Affiliates.  With respect
to its Commitment (if any), the Advances made by it (if any), any Senior Debt
Obligations owed to it (if any) and any Facility Notes issued to it, Citibank
shall have the same rights and powers under the Financing Documents as any other
Creditor Party and may exercise the same as though it were not an Agent; and the
terms "Creditor Party", "Initial Lender", "Secured Party", "Creditor Parties",
"Initial Lenders" and "Secured Parties" shall, unless otherwise expressly
indicated, include Citibank in its individual, and, agency capacities. Citibank
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Company, the Parent, any Affiliate thereof,
any of their respective Subsidiaries and any Person that may do business with or
own securities of the Company, the Parent, any Affiliate thereof or any such
Subsidiary, all as if Citibank, were not an Agent, and without any duty to
account therefor to the other Creditor.

                        Section 7.04     Acceptance of Collateral.  The
Collateral Agent has no duty to solicit the deposit of any Collateral with it by
any Grantor or other Person and agrees to accept all Collateral to be delivered
to or held by the Collateral Agent pursuant to the terms of this Agreement or
any other Collateral Document. The Collateral Agent shall, on behalf and for the
benefit of the Secured Parties, be the beneficiary and hold and safeguard any
Collateral delivered to it during the term of this Agreement or any other
Collateral Document as specified herein or therein and shall hold such
Collateral in accordance with the provisions of this Agreement or such other
Collateral Document, as the case may be; provided that the Collateral Agent
shall not be required to hold or safeguard the Collateral with a higher degree
of care than it holds and safeguards its own property.

                        Section 7.05     The Collateral Agent May Perform.  If
any Grantor fails to perform any agreement contained herein, the Collateral
Agent may, but without any obligation to do so and without notice, itself
perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by such
Grantor under Section 9.01.

                        Section 7.06     Duties.  (a)  The powers conferred on
the Collateral Agent hereunder are solely to protect the Secured Parties'
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

                        (b)     Anything contained herein to the contrary
notwithstanding, the Collateral Agent may from time to time, when the Collateral
Agent deems it to be necessary, appoint one or more subagents (each a
"Subagent") for the Collateral Agent hereunder with respect to all or any part
of the Collateral. In the event that the Collateral Agent so appoints any
Subagent with respect to any Collateral, (i) the assignment and pledge of such
Collateral and the security interest granted in such Collateral by each Grantor
hereunder shall be deemed for purposes of this Agreement to have been made to
such Subagent, in addition to the Collateral Agent, for the ratable benefit of
the Secured Parties, as security for the Secured Obligations of such Grantor,
(ii) such Subagent shall automatically be vested, in addition to the Collateral
Agent, with all rights, powers, privileges, interests and remedies of the
Collateral Agent hereunder with respect to such Collateral, and (iii) the term
"Collateral Agent", when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral, shall include such Subagent; provided that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.

                        (c)     None of the Collateral Agent, the Depository
Bank or the Intercreditor Agent shall be deemed to have knowledge of (i) the
occurrence of any Default or Facility Event of Default (or if any such event
would occur after giving effect to any application of funds contemplated by any
provision of this Agreement) unless and until it has received written notice
thereof from the Company or any other Creditor Party or (ii) the existence, the
content, or the terms and conditions of, any other agreement, instrument or
document, in each case, to which it is not a party, whether or not referenced
herein. Without prejudice to the foregoing, none of the Collateral Agent, the
Depository Bank or the Intercreditor Agent shall be attributed with any
knowledge or information that any other department or division of Citibank or
any of its Affiliates may have from time to time.

                        (d)     The parties hereto agree that any of the
acknowledgements, consents, agreements and statements made by the Collateral
Agent in respect of the Collateral in the Financing Documents are being made in
its capacity as directed agent for, and on behalf and at the request of, the
Secured Parties and that such acknowledgements, consents, and agreements are
being made without independent investigation and without liability as a
principal. The parties hereto understand and agree that, notwithstanding any
other term of the Financing Documents, in making any determinations, taking
actions, granting consents, refraining from taking actions, withholding consents
contemplated in the Financing Documents, each of the Collateral Agent and the
Intercreditor Agent is authorized, and should be expected, to consult with legal
and other advisors and with the other Creditor Parties and their respective
advisors. None of the Collateral Agent, the Depository Bank or the Intercreditor
Agent shall incur any liability for any determination made or instruction given
by the Required Creditors (acting, in the case of the Collateral Agent and the
Depository Bank, through the Intercreditor Agent) and their respective advisors.
The Collateral Agent assumes no responsibility and shall not be deemed to have
assumed any responsibility, either express or implied, to monitor the validity
or sufficiency of the Collateral. The Creditor Parties further acknowledge and
agree that the provisions of the Financing Documents which empower and/or
entitle the Collateral Agent to take action, to refrain to take action, or to
request the taking or refraining from taking action, with respect to the
Collateral or otherwise shall not impose, and shall not be deemed to impose, on
the Collateral Agent an obligation to act independently from the instructions of
the Creditor Parties or any class or portion thereof (in each case, acting, in
the case of either the Collateral Agent or the Depository Bank, through the
Intercreditor Agent or any Representative Agent, as the case may be) or to
monitor the contingencies that may give rise to the exercise of such power or
entitlement.

                        Section 7.07     Liability.  None of the Depository
Bank, the Collateral Agent or the Intercreditor Agent shall be liable for any
error of judgment or for any act done or omitted to be done by it in good faith
or for any mistake of fact or law, or for anything it may do or refrain from
doing, except to the extent that any such liability is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
directly and primarily from its gross negligence or willful misconduct.

                        Section 7.08     Successor Collateral Agent, Depository
Bank and Intercreditor Agent.  (a) The Required Creditors may remove the
Collateral Agent, the Depository Bank or the Intercreditor Agent at any time by
giving to the Collateral Agent, the Depository Bank or the Intercreditor Agent
(as applicable) 30 days' prior written notice of removal. The Collateral Agent,
the Depository Bank and the Intercreditor Agent may resign at any time by giving
to each of the Representative Agents and the Company 15 days' prior written
notice of resignation.

                        (b)     Within 30 days after giving the foregoing notice
of removal to the Collateral Agent, the Depository Bank or the Intercreditor
Agent (as applicable) or within 15 days after receiving the foregoing notice of
resignation from the Collateral Agent, the Depository Bank or the Intercreditor
Agent (as applicable) the Required Creditors shall appoint a successor
collateral agent or depository bank (as applicable) and give notice of such
successor collateral agent, depository bank or intercreditor agent (as
applicable) to the Collateral Agent, the Depository Bank or the Intercreditor
Agent (as applicable). If no successor collateral agent, depository bank or
intercreditor agent (as applicable) shall have been so appointed by the Required
Creditors, and shall have accepted such appointment, within 15 days after the
retiring Collateral Agent's, Depository Bank's or Intercreditor Agent's (as
applicable) giving of notice of resignation or 30 days after the Required
Creditors' removal of the retiring Collateral Agent, Depository Bank or
Intercreditor Agent (as applicable), then the retiring Collateral Agent,
Depository Bank or Intercreditor Agent (as applicable) may on behalf of the
other Secured Parties apply to a court of competent jurisdiction for appropriate
relief or appoint a successor collateral agent or depository bank (as
applicable), in each case, which shall be a Creditor Party; provided that if no
Creditor Party is willing to become the successor collateral agent, depository
bank or intercreditor agent (as applicable), then such successor Collateral
Agent, Depository Bank or Intercreditor Agent (as applicable) shall be a
commercial bank (or any Affiliate thereof) organized under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
the Collateral Agent, the Depository Bank or the Intercreditor Agent (as
applicable) hereunder by a successor Collateral Agent, Depository Bank or
Intercreditor Agent (as applicable) such successor Collateral Agent, Depository
Bank or Intercreditor Agent (as applicable) shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Collateral Agent, Depository Bank or Intercreditor Agent (as
applicable) and the retiring Collateral Agent, Depository Bank or Intercreditor
Agent (as applicable) shall be discharged from its duties and obligations under
this Agreement and the other Financing Documents. After any retiring Collateral
Agent's, Depository Bank's or Intercreditor Agent's resignation or removal
hereunder as the Collateral Agent, the Depository Bank or the Intercreditor
Agent (as applicable) the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Collateral Agent, the Depository Bank or the Intercreditor Agent (as applicable)
under this Agreement or any other Financing Document.

                        (c)     Upon receipt of notice of the identity of the
successor collateral agent, the Collateral Agent shall either deliver the funds
on deposit in the Pledged Accounts and all other Collateral then held hereunder
to the successor collateral agent, less the Collateral Agent's fees, costs,
expenses and the value of other obligations owed to the Collateral Agent
hereunder, or hold such funds (or any portion thereof) and such other Collateral
(if any) pending distribution, until all such fees, costs and expenses or the
value of other obligations are paid to it.

                        Section 7.09     Suits, Etc., Brought by the Collateral
Agent.  In any suit, proceeding or action brought by the Collateral Agent in its
individual capacity (and in its capacity as agent hereunder) under or with
respect to the Collateral for any sum owing under this Agreement or any other
Financing Document, or to enforce any provisions hereof or thereof, the Company
will save, indemnify and keep the Collateral Agent in its individual capacity
(and in its capacity as trustee or agent hereunder) harmless from and against
all expense, loss or damage (including reasonable attorney's fees and documented
expenses) suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the obligee thereunder, arising out of a
breach by any Grantor of any of its obligations hereunder or thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to, or in favor of, such obligee or its successors from the Company, and all
such obligations of the Company shall be and remain enforceable against and only
against the Company, and shall not be enforceable against the Collateral Agent
(in its individual capacity) or any other Creditor Party.

                        Section 7.10     Compensation of the Collateral Agent,
the Depository Bank and the Intercreditor Agent.  Each of the Collateral Agent,
the Depository Bank and the Intercreditor Agent shall be entitled to reasonable
compensation as may be agreed from time to time between the Company and such
Agent or the Depository Bank, as the case may be, for all services rendered
under this Agreement and the other Financing Documents to which it is a party
and such compensation, together with reimbursement of such Agent or the
Depository Bank, as the case may be, in its individual capacity (and its agency
capacity) for its advances, disbursements and reasonable expenses in connection
with the performance of the trust and activities provided for herein (including
the reasonable fees and expenses of its agents and of counsel, accountants and
other experts), shall be paid in full by the Company promptly following demand
from such Agent or the Depository Bank, as the case may be, from time to time as
services are rendered and expenses are incurred. All such payments made by the
Company to the Collateral Agent, the Depository Bank or the Intercreditor Agent,
shall be made free and clear of all present and future income, stamp or other
taxes, levies and withholdings imposed, assessed, levied or collected by the
government of the United States of America or any political subdivision or
taxing authority thereof. Except as otherwise expressly provided herein, no
Creditor Party shall have any liability for any fees, expenses or disbursements
of either of the Collateral Agent, the Depository Bank or the Intercreditor
Agent. Any reasonable and documented fees, compensation, indemnity amounts
(unless such indemnity amounts are subject to dispute among the parties hereto)
or expenses of the Collateral Agent, the Depository Bank or the Intercreditor
Agent (in its individual or agency capacity), or its counsel not paid as
provided for herein may be taken from any Collateral held by the Collateral
Agent hereunder, subject to the provisions of Article IX. Upon its resignation
or removal, each of the Collateral Agent, the Depository Bank and the
Intercreditor Agent shall be entitled to the prompt payment by the Company of
its compensation and indemnification for the services rendered under this
Agreement and the other Financing Documents to which it is a party, and to
reimbursement of all reasonable out-of-pocket expenses up to the date of
resignation or removal (including the reasonable fees and expenses of counsel,
if any) incurred in connection with the performance of such services. The
agreements in this Section 7.10 shall survive any resignation or removal of the
Collateral Agent, the Depository Bank or the Intercreditor Agent, as the case
may be, and the termination of the other provisions of this Agreement.

                        Section 7.11     Taxes, Stamp and Other Similar
Taxes.  (a)  The Company shall pay or reimburse the Collateral Agent, the
Intercreditor Agent and the Depository Bank upon request for any transfer taxes
or other taxes relating to or incurred in connection with the Collateral and
shall indemnify and hold harmless the Collateral Agent, the Intercreditor Agent
and the Depository Bank from any amounts that it is obligated to pay in the way
of such taxes. Any payments of income from the Collateral shall be subject to
withholding regulations then in force with respect to United States federal
taxation. Upon the Collateral Agent's request, the Company and each Initial
Lender, Consenting Noteholder and Replacement Lender will promptly provide the
Collateral Agent, the Intercreditor Agent and the Depository Bank with the
appropriate Form W-9 for tax identification number certifications, or Form
W-8BEN, for non-resident alien certifications. The Collateral Agent, the
Intercreditor Agent and Depository Bank shall be responsible only for income
reporting to the Internal Revenue Service with respect to income earned on the
Collateral. This Section 7.11 shall survive the termination of this Agreement
and the resignation or removal of the Collateral Agent.

                        (b)     The Company agrees to indemnify and hold
harmless each of the Collateral Agent, the Depository Bank and the Intercreditor
Agent (in its individual and agency capacity), and each other Creditor Party
from, and shall reimburse each of the Collateral Agent, the Depository Bank and
the Intercreditor Agent (in its individual or agency capacity) and each other
Creditor Party for any present or future claim for liability for any stamp or
other similar tax and any penalties or interest with respect thereto, which may
be assessed, levied or collected by any jurisdiction in connection with the
Relevant Documents, and the Collateral created hereunder or under any other
Collateral Document or the attachment or perfection of the security interest
granted to the Collateral Agent in any Collateral. The obligations of the
Company under this Section 7.11 shall survive the resignation or removal of the
Collateral Agent or the Intercreditor Agent or the termination of the other
provisions of this Agreement.

                        Section 7.12     Limitation on Duties in Respect of
Collateral.  Beyond its express duties set forth in this Agreement or in the
other Financing Documents to which it is a party as to the custody thereof, and
the accounting to the Grantors and the Secured Parties for moneys received
hereunder, neither the Depository Bank nor the Collateral Agent shall have any
duty (implied or otherwise) to the Grantors or the Secured Parties with respect
to any Collateral in its possession or control or in the possession or control
of its agent or nominee, any income thereon, or the priority or preservation of
rights against prior parties or any other rights pertaining thereto. To the
extent, however, that the Collateral Agent or the Depository Bank or an agent or
nominee of either of them maintains possession or control of any of the
Collateral or the Collateral Documents at any office of the Collateral Agent or
the Depository Bank, the Collateral Agent or the Depository Bank shall, or shall
instruct such agent or nominee to, grant the Grantors and the other Secured
Parties reasonable access to such Collateral (other than, except to the extent
permitted pursuant to Article IV, the Account Collateral, the Pledged Accounts
and all funds and financial assets (including security entitlements and Cash
Equivalents) from time to time on deposit in, or credited to, any thereof) or
Collateral Documents as they previously notified the Collateral Agent to be
required for the conduct of their businesses, except, in the case of the
Grantors, if and to the extent that the Collateral Agent shall have received a
Remedies Notice.

                        Section 7.13     Right to Initiate Judicial Proceedings,
Etc.  If the Collateral Agent shall have received a Remedies Notice, then, and
during such time as such Remedies Notice shall not have been withdrawn in
writing by the Required Creditors: (a) the Collateral Agent shall have the right
and power to institute and maintain such suits and proceedings as it may deem
appropriate to protect and enforce the rights vested in the Collateral Agent by
this Agreement and the other Financing Documents; and (b) the Collateral Agent
may, either after entry or without entry proceed by suit or suits at law or in
equity to enforce such rights and to foreclose upon the Collateral and to
realize upon all or, from time to time, any of the property pledged hereunder
for the benefit of the Secured Parties under the judgment or decree of a court
of competent jurisdiction.

                        Section 7.14     Exculpatory Provisions.  (a)  Neither
the Collateral Agent nor the Intercreditor Agent makes any representation as to
the value or condition of the security interests created hereunder or any part
thereof, or as to the title of any Grantor or as to the rights and interests
granted or the security afforded by this Agreement or any other Financing
Document, or as to the validity, execution (except by itself), enforceability,
legality or sufficiency of this Agreement, any other Financing Document or the
Secured Obligations and neither the Collateral Agent nor the Intercreditor Agent
(in its individual and agency capacities) shall incur any liability or
responsibility in respect of any such matters.

                        (b)     Except as expressly provided for or referenced
in any Financing Document to which it is a party, none of the Collateral Agent,
the Depository Bank or the Intercreditor Agent shall be responsible for or
under, nor chargeable with knowledge of the existence, the content, or the terms
and conditions of, any other agreement, instrument or document. The Collateral
Agent and the Depository Bank shall not be attributed with any knowledge or
information that any other department or division of Citibank or any of
Citibank's Affiliates may have from time to time.

                        (c)     Without prejudice to Section 4.08(d), all
notices, certifications, approvals, directions, instructions or other
communication given to the Collateral Agent with respect to, or otherwise
relating to, this Agreement or the other Relevant Documents, in each case, by
any Loan Party or Agent (whether on its own behalf or on behalf of the Secured
Parties (or any class thereof)) shall be given in writing, signed by an
Authorized Signatory of such Person and, except as otherwise expressly required
under the Financing Documents, the Collateral Agent shall not be required to
take any action under any Financing Document unless it has received such written
instructions.

                        Section 7.15     Treatment of Creditor
Parties.  (a)  Each of the Collateral Agent and the Intercreditor Agent may
treat the holders of Senior Debt Obligations as the absolute owners thereof for
all purposes under this Agreement and the other Financing Documents unless such
Agent shall receive notice to the contrary from any Creditor Party or any
Representative Agent.

                        (b)     Any Person that shall be designated as the duly
authorized representative of one or more of the Grantor or Creditor Parties to
act as such in connection with any matters pertaining to this Agreement, any
other Financing Document or the Collateral shall present to the Collateral Agent
or Intercreditor Agent such documents, including opinions of counsel, as the
Collateral Agent or Intercreditor Agent may reasonably request, in order to
demonstrate to the Collateral Agent the authority of such Person to act as the
representative of such Grantor Party.

                        Section 7.16     Miscellaneous.  (a)  Each of the
Intercreditor Agent and the Collateral Agent shall have the right at any time to
seek instructions concerning the administration of its duties and obligations
hereunder or any other Financing Documents from the Required Creditors or any
court of competent jurisdiction. In the event there is any disagreement between
the other parties to this Agreement and the terms of this Agreement or any other
applicable Financing Document do not unambiguously mandate the action the
Intercreditor Agent or the Collateral Agent, as the case may be, is to take or
not to take in connection therewith under the circumstances then existing, or
the Intercreditor Agent or the Collateral Agent, as the case may be, is in doubt
as to what action it is required to take or not to take, such Agent shall be
entitled to refrain from taking any action until directed otherwise in writing
by a request signed jointly by the Required Creditors or by order of a court of
competent jurisdiction.

                        (b)     None of the provisions of this Agreement or the
other Financing Documents shall be construed to require either the Collateral
Agent or the Intercreditor Agent to expend or risk its own funds or otherwise to
incur any personal financial liability in the performance of any of its duties
hereunder or thereunder. Neither the Collateral Agent nor the Intercreditor
Agent shall be under any obligation to exercise any of the rights or powers
vested in it by this Agreement or the other Financing Documents, at the request
or direction of the Company, any other Grantor or any Creditor Party, (i) if any
action it has been requested or directed to take would be contrary to Applicable
Law, or (ii) unless such Agent shall have been offered security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities that
might be incurred by it in compliance with such request or direction (including
interest thereon from the time incurred until reimbursed).

                        Section 7.17     Indemnification.  Each of the Initial
Lenders, Consenting Amended Note Noteholders and Replacement Lenders agrees to
indemnify the Collateral Agent, the Depository Bank and the Intercreditor Agent
(to the extent not promptly reimbursed by the Company), ratably according to the
respective amounts of the Senior Debt Obligations owed to such Creditor Party
from time to time, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind of nature whatsoever that may be imposed on, incurred
by, or asserted against the Collateral Agent, Depository Bank or Intercreditor
Agent (as applicable) in any way relating to or arising out of this Agreement or
any other Relevant document to which it is a party or any action taken or
omitted by the Collateral Agent, Depository Bank or Intercreditor Agent (as
applicable) under this Agreement or any other Relevant Document to which it is a
party (collectively, the "Indemnified Costs"); provided that no such Creditor
Party shall be liable for any portion of the Indemnified Costs found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
directly and primarily from the Collateral Agent's, Depository Bank's or
Intercreditor Agent's (as applicable) gross negligence or willful misconduct.
Without limiting the foregoing, each of the Initial Lenders, Consenting Amended
Note Noteholders and Replacement Lenders agrees to reimburse the Collateral
Agent, Depository Bank or Intercreditor Agent (as applicable) promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees and disbursements) incurred by the Collateral Agent, Depository
Bank or Intercreditor Agent (as applicable) in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Relevant Document, to the extent that the Collateral Agent, the Depository
Bank or the Intercreditor Agent (as applicable) is not reimbursed for such
expenses by the Company. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.17 shall apply.

                        Section 7.18     Publicity.  No printed or other
material in any language, including prospectuses, notices, reports, and
promotional material which mentions "Citibank, N.A." by name or the rights,
powers, or duties of the Collateral Agent, the Depository Bank or the
Intercreditor Agent under this Agreement or any other Financing Document shall
be issued by any of the parties hereto, or on such a party's behalf, without the
prior written consent of the Collateral Agent, the Depository Bank or the
Intercreditor Agent, as the case may be.

                        Section 7.19     Merger; Consolidation.  Any corporation
into which the Collateral Agent, the Depository Bank or the Intercreditor Agent
may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Collateral Agent, the Depository Bank or the Intercreditor Agent shall be a
party, or any corporation succeeding to the business of the Collateral Agent,
the Depository Bank or Intercreditor Agent shall be the successor of the
Collateral Agent, the Depository Bank or Intercreditor Agent, as the case may
be, hereunder without the execution or filing of any paper with any party hereto
or any further act on the part of any of the parties hereto except where an
instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

ARTICLE VIII
OTHER AGREEMENTS

                        Section 8.01     Provision of Information;
Meetings.  (a)  Each Creditor Party will, from time to time (as it deems
reasonably necessary or appropriate in its sole judgment), consult with the
other Creditor Parties with respect to the Senior Debt Obligations, the affairs
of the Company and its Subsidiaries and, the Collateral.

                        (b)     Each Agent agrees to give to each other Agent,
and each Representative Agent agrees to give to each of its Related Creditors,
written notice of any amendment, modification or waiver to the terms of this
Agreement or any other Collateral Document requested from time to time by the
Company, any other Grantor or any other Person party to this Agreement. Such
notice shall include a description of the proposed terms of such amendment,
modification or waiver and shall be delivered promptly after receipt thereof by
such Agent or Representative Agent, as the case may be. Any notice required to
be delivered pursuant to this Section 8.01(b) shall be delivered at least two
Business Days prior to the effectiveness of any such amendment, modification or
waiver and simultaneously to each Person entitled to delivery thereof.

                        (c)     Any Representative Agent for a Facility may, at
any time following the occurrence and during the continuation of any Facility
Event of Default, request that a meeting or meetings of the Creditor Parties, at
reasonable times and locations, and with reasonable frequency, be convened, and
upon such request having been given in accordance herewith, such meetings shall
be convened as provided herein. Such a request for meeting shall be made in a
written notice given to each Creditor Party in accordance herewith. Each such
notice shall state the date of such meeting (which shall be not less than five
Business Days nor more than 20 Business Days after the date of such notice,
unless otherwise agreed by all Creditor Parties) and a general outline of the
issues to be discussed at such meeting. Any Creditor Party shall have the right
to appoint any Person (including another Creditor Party) to act as its
representative at any such meeting of the Creditor Party. No Creditor Party
shall be obligated to attend any such meetings.

                        Section 8.02     Creditor Action.  (a)  For all purposes
of this Agreement and the other Financing Documents, action by any
Representative Agent in accordance with the terms of this Agreement and any
other applicable Financing Documents shall constitute action by its Related
Creditors.

                        (b)     For all purposes of this Agreement, each
Representative Agent shall act as agent for each of its Related Creditors, in
each case including for the following purposes: (A) to give or receive any
notice, certificate, request, demand or other communication permitted or
required to be given or received hereunder or thereunder to or from the
Collateral Agent, any other Representative Agent, the Intercreditor Agent or any
other Creditor Party, (B) to vote the outstanding Senior Debt Obligations owing
to such Related Creditor under the relevant Facility (in the manner authorized
or directed by the relevant requisite Related Creditors in accordance with the
applicable Financing Documents), at any meeting of Creditor Parties (or class
thereof) hereunder and (C) otherwise to take any action required or permitted to
be taken by its Related Creditors hereunder or thereunder. To the extent that
any of such parties shall be entitled to grant any consent or approval, or cast
any vote whatsoever, all of such notices, certificates, requests, demands or
other communications in respect of any such parties only shall be given or
received (as the case may be), any such votes shall be cast and all of such
actions shall be taken by its Representative Agent; provided that for the
avoidance of doubt, any such votes cast by the Representative Agent shall be
made on an individual Related Creditor basis rather than aggregated for all of
the Related Creditors of such Representative Agent.

                        Section 8.03     Syndication Agent, Documentation Agent
and Springdale Special Draw Agent.  None of the Creditor Parties or other
Persons identified on the face page, recital of parties or signature pages of
this Agreement or in any definition related to this Agreement as a "Syndication
Agent", "Documentation Agent" or the "Springdale Special Draw Agent" shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement or any other Financing Document, other than, in the case of any
Creditor Party, those applicable to all Creditor Parties. Without limiting the
foregoing, none of the Creditor Parties or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Creditor Party.
Each Creditor Party acknowledges that it has not relied, and will not rely, on
any Creditor Party or other Person so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE IX
MISCELLANEOUS

                        Section 9.01     Indemnity and Expenses. (a)  Each
Grantor agrees to indemnify, defend and save and hold harmless each Creditor
Party and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an "Indemnified Party") from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or resulting from the Relevant Documents
(including enforcement of this Agreement), except to the extent such claim,
damage, loss, liability or expense if found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted directly and primarily
from such Indemnified Party's gross negligence or willful misconduct.

                        (b)     Each Grantor will upon demand pay to the
Collateral Agent or the Intercreditor Agent the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, that the Collateral Agent or the Intercreditor Agent may
incur in connection with (i) the administration of any Financing Document to
which it is a party, (ii) in the case of the Collateral Agent, the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral of such Grantor, (iii) the exercise or
enforcement of any of the rights of the Collateral Agent, the Intercreditor
Agent or any other Creditor Party hereunder or (iv) the failure by such Grantor
to perform or observe any of the provisions hereof.

                        (c)     The indemnities provided by the Grantors
pursuant to this Agreement shall survive the expiration, cancellation,
termination or modification of this Agreement or the other Financing Documents,
the resignation or removal of an Agent, and the provision of any subsequent or
additional indemnity by any Person.

                        Section 9.02     Amendments; Waivers, Etc.  (a)  Subject
to Section 9.02(b), no amendment, modification or waiver of any provision of
this Agreement or any other Collateral Document and no consent with respect to
any departure by any Grantor herefrom or therefrom, shall be effective unless
the same shall be in writing and signed by the Required Creditors and
acknowledged by the Collateral Agent and the Intercreditor Agent, and then any
such waiver or consent shall be effective only if in writing and in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

                        (i)     amend, modify or waive the provisions of Section
2.01 or any related definition in any manner that materially and adversely
affects the Initial Lenders or Consenting Amended Note Noteholders owed any of
the Senior Debt Obligations outstanding under the Unsecured Refinancing Loan
Facility, the Springdale Tranche B Facility, the Springdale Tranche C Facility
or Amended B Notes without the written consent of (A) each Initial Lender owed
any such Senior Debt Obligation and (B) so long as any Amended B Notes are
outstanding, the Supermajority Consenting Noteholders;

                        (ii)     amend, modify or waive any of the provisions of
Section 2.02 or 6.11 or any related definition in any manner which would alter
the priority of the Liens under the Collateral Documents or the priority of
payment of the Senior Debt Obligations contemplated thereby without the written
consent of (A) each Initial Lender owed any outstanding Senior Debt Obligations
at the time of any such amendment, modification or waiver, (B) the Required
Replacement Senior Debt Lenders under each Replacement Senior Debt Agreement in
effect at the time of any such amendment, modification or waiver and (C) so long
as any Amended Intercreditor Notes are outstanding, the Supermajority Consenting
Noteholders;

                        (iii)     amend, modify or waive any of the provisions
of Section 2.03, 2.04, 2.05, 2.07, 2.08 or 6.11 which would result in any change
in the ratable sharing or allocation of any repayment of the Senior Debt
Obligations or cash collateralization of the Refinancing L/C Commitment required
thereby without the written consent of (A) each Initial Lender owed any
outstanding Senior Debt Obligations at the time of any such amendment,
modification or waiver, (B) the Required Replacement Senior Debt Lenders under
each Replacement Senior Debt Agreement in effect at the time of any such
amendment, modification or waiver and (C) so long as any Amended Intercreditor
Notes are outstanding, the Supermajority Consenting Noteholders;

                        (iv)  (A)  so long as any Amended Intercreditor Notes
are outstanding, amend, modify or waive Section 2.05(d) without the written
consent of the Required Consenting Noteholders and (B) so long as any Amended
Notes are outstanding, amend, modify or waive Section 2.04(b), without the
written consent of the Required Noteholders;

                        (v)     release all or any substantial portion of the
Collateral (including the Springdale Assets) in any transaction or series of
related transactions or permit the creation, incurrence, assumption or existence
of any Lien on any substantial portion of the Collateral (including the
Springdale Assets) in any transaction or series of related transactions to
secure any Obligations other than the Senior Debt Obligations (except to the
extent expressly contemplated or permitted under any Financing Document) without
the written consent of (A) each Initial Lender owed any outstanding Senior Debt
Obligations at the time of such proposed release or creation, incurrence,
assumption or permitted existence, (B) the Required Replacement Senior Debt
Lenders under each Replacement Senior Debt Agreement in effect at the time of
any such proposed release or creation, incurrence or permitted existence and (C)
so long as any Amended Intercreditor Notes are outstanding, the Supermajority
Consenting Noteholders; provided that notwithstanding the foregoing, any release
of any amounts on deposit in, or credited to any of the Pledged Accounts other
than in accordance with the terms of this Agreement or any amendment,
modification, or waiver to the provisions of Article IV relating to the Pledged
Accounts shall only require the consent of the Required Creditors; or

                        (vi)     so long as any New Money Obligations shall
remain outstanding, amend, modify or waive Section 2.06, or change the
definition of "Required New Money Lenders", without the prior written consent of
each of the New Money Lenders;

                        (vii)     so long as any Senior Debt Obligations remain
outstanding under the Refinancing Credit Agreement, amend, modify or waive
Section 2.09(b) or 4.04, or change the definition of "Required Refinancing
Lenders", without the prior written consent of the Required Refinancing Lenders;

                        (viii)     (A) so long as any Amended Intercreditor
Notes are outstanding, change the definition of "Required Consenting
Noteholders" or "Supermajority Consenting Noteholders" without the prior written
consent of the Supermajority Consenting Noteholders and (B) so long as any
Amended Notes are outstanding, change the definition of "Required Noteholders"
or "Supermajority Noteholders", without the prior written consent of the
Supermajority Noteholders;

                        (ix)     so long as any Senior Debt Obligations remain
outstanding under the Springdale Credit Agreement, amend, modify or waive
Section 2.06(a), 2.09(b), 4.03(c) or 6.03(c), or change the definition of
"Required Springdale Lenders", without the prior written consent of the Required
Springdale Lenders;

                        (x)     so long as any Senior Debt Obligations remain
outstanding under the Springdale Tranche B Facility, amend, modify or waive any
of the provisions of Section 5.16 without the written consent of each of the
Initial Lenders and Consenting Amended Note Noteholders owed any of the Senior
Debt Obligations;

                        (xi)     change the definition of "Required Replacement
Senior Debt Lenders" without the prior written consent of the Required
Replacement Senior Debt Lenders under each Replacement Senior Debt Agreement in
effect at such time;

                        (xii)     change any provision of this Section 9.02, the
definition of "Required Creditors" or any other provision hereof specifying the
percentage of the Initial Lenders, Amended Note Noteholders, Consenting Amended
Note Noteholders or Replacement Lenders required to amend, waive or otherwise
modify any rights hereunder or under any other Collateral Document or make any
determination or grant any consent hereunder or under any other Collateral
Document, without the written consent of (A) so long as any of the New Money
Obligations are then outstanding, each of the New Money Lenders, (B) so long as
any Senior Debt Obligations remain outstanding under the Refinancing Credit
Agreement, the Required Refinancing Lenders, (C) so long as any Amended
Intercreditor Notes are then outstanding, the Supermajority Consenting
Noteholders, (D) so long as any Amended C Notes are then outstanding, the
Supermajority Noteholders, (E) so long as any Senior Debt Obligations remain
outstanding under the Springdale Credit Agreement, the Required Springdale
Lenders, and (F) the Required Replacement Senior Debt Lenders under each
Replacement Senior Debt Agreement in effect at such time;

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by any relevant Agent in addition to the Creditor Parties
required above, affect the rights or duties of such Agent under this Agreement
or any other Collateral Document to which such Agent is a party.

                        (b)     Notwithstanding Section 9.02(a), if at any time
any Replacement Senior Debt is incurred which would require that this Agreement
comply with the requirements of the SEC in connection with the qualification of
this Agreement under the Trust Indenture Act of 1939 (15 U.S.C. Sections
77aa-77bbb), as in effect on the date such Replacement Senior Debt is incurred,
the Company, when authorized by a resolution of its Board of Directors (as
evidenced by a Board Resolution delivered to the Collateral Agent, which Board
Resolution shall indicate that such amendment or supplement does not have any
material adverse effect on any of the Creditor Parties then owed or holding any
of the Senior Debt Obligations), and the Collateral Agent may amend or
supplement this Agreement without prior notice to or the consent of any other
Creditor Party; provided that the Collateral Agent shall deliver to each
Creditor Party a copy of any such amendment promptly after the execution
thereof.

                        (c)  (i)  Except as otherwise specifically provided in
this Agreement or any other Collateral Document, the Creditor Parties hereto may
amend, modify, terminate, change or waive, or consent or agree to any amendment,
modification, termination, change or waiver of, any provision of any other
Financing Document to which they are a party in accordance with the terms
thereof.

                        (ii)     Notwithstanding anything to the contrary in
this Agreement or any other Financing Document, in no event shall any Creditor
Party have any right to enter into, or consent to, any amendment, waiver,
supplement or other modification of any of the provisions of the Financing
Documents that would (A) increase the principal of, or interest on, the
outstanding principal amount of the Senior Obligations payable to it under the
Financing Documents, or any fees or other amounts payable to it under the
Financing Documents; or (B) extend or postpone any date fixed for any payment of
principal, interest, fees or other amounts payable under the Financing
Documents, in the case of clause (A) or (B), in any transaction or series of
related transactions, without notifying each of the Representative Agents for
the other Creditor Parties at least three Business Days prior thereto.

                        Section 9.03     Security Interest Absolute and
Waivers.  (a)  The Obligations of each Grantor under or in respect of this
Agreement or any other Collateral Document to which such Grantor is a party are
independent of the Senior Debt Obligations or any other Obligations of any other
Grantor under or in respect of the Financing Documents, and a separate action or
actions may be brought and prosecuted against each Grantor to enforce this
Agreement or any other Collateral Document to which such Grantor is a party,
irrespective of whether any action is brought against the Company or any other
Grantor or whether the Company or any other Grantor is joined in any such action
or actions. All rights of the Collateral Agent and the other Secured Parties and
the pledge, assignment and security interest hereunder, and all Obligations of
each Grantor hereunder, shall be irrevocable, absolute and unconditional
irrespective of, and each Grantor hereby irrevocably waives (to the maximum
extent permitted by applicable law) any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:

                        (i)    any lack of validity or enforceability of any
Financing Document or any other agreement or instrument relating thereto;

                        (ii)     any change in the time, manner or place of
payment of, or in any other term of, all or any of the Senior Debt Obligations
or any other Obligations of any Grantor under or in respect of the Financing
Documents or any other amendment or waiver of or any consent to any departure
from any Financing Document, including any increase in the Senior Debt
Obligations resulting from the extension of additional credit to any Grantor or
any of its Subsidiaries or otherwise;

                        (iii)     any taking, exchange, release or
non-perfection of any Collateral or any other collateral, or any taking, release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Secured Obligations;

                        (iv)     any manner of application of any Collateral or
any other collateral, or proceeds thereof, to all or any of the Secured
Obligations, or any manner of sale or other disposition of any Collateral or any
other collateral for all or any of the Secured Obligations or any other
Obligations of any Grantor under or in respect of the Financing Documents or any
other assets of any Grantor or any of its Subsidiaries;

                        (v)     any change, restructuring or termination of the
corporate structure or existence of any Grantor or any of its Subsidiaries;

                        (vi)     any failure of any Secured Party to disclose to
any Grantor any information relating to the business, condition (financial or
otherwise), operations, performance, assets, nature of assets, liabilities or
prospects of any other Grantor now or hereafter known to such Secured Party
(each Grantor waiving any duty on the part of the Secured Parties to disclose
such information);

                        (vii)     the failure of any other Person to execute or
deliver this Agreement or any other Collateral Document, guaranty or agreement
or the release or reduction of liability of any Grantor or other grantor or
surety with respect to the Secured Obligations; or

                        (viii)     any other circumstance (including any statute
of limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, such Grantor or any other Grantor or a third party grantor of a
security interest.

                        (b)     This Agreement shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Secured Obligations is rescinded or must otherwise be returned by any Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any Grantor or otherwise, all as though such payment had not been made.

                        (c)     Each Grantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Secured Obligations
and this Agreement or any other Collateral Document to which such Grantor is a
party and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Grantor or any other Person or any Collateral.

                        (d)     Each Grantor hereby unconditionally and
irrevocably waives any right to revoke this Agreement or any other Collateral
Document to which such Grantor is a party and acknowledges that this Agreement
or any other Collateral Document to which such Grantor is a party is continuing
in nature and applies to all Secured Obligations, whether existing now or in the
future.

                        (e)     Each Grantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any Secured Party that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Grantor or other rights of such Grantor to proceed against any of the other
Grantors, any other guarantor or any other Person or any Collateral and (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the Obligations of such Grantor hereunder.

                        (f)     Each Grantor acknowledges that the Collateral
Agent may, without notice to or demand upon such Grantor and without affecting
the liability of such Grantor under this Agreement or any other Collateral
Document to which such Grantor is a party, foreclose under any Mortgage by
nonjudicial sale (subject to Applicable Law), and each Grantor hereby waives any
defense to the recovery by the Collateral Agent and the other Secured Parties
against such Grantor of any deficiency after such nonjudicial sale and any
defense or benefits that may be afforded by Applicable Law.

                        (g)     Each Grantor hereby unconditionally and
irrevocably waives any duty on the part of any Secured Party to disclose to such
Grantor any matter, fact or thing relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of any other
Grantor or any of its Subsidiaries now or hereafter known by such Secured Party.

                        (h)     Each Grantor and each of the Creditor Parties
confirms that it is the intention of all such Persons that this Agreement, the
other Collateral Documents and the Obligations of each Grantor hereunder or
thereunder do not constitute a fraudulent transfer or conveyance for purposes of
the Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement, any other Collateral Document and the
Obligations of each Grantor hereunder or thereunder or in connection with any
Insolvency Proceeding in respect of any Grantor. To effectuate the foregoing
intention, the Collateral Agent, the other Secured Parties and the Grantors
hereby irrevocably agree that the Obligations of each Grantor under this
Agreement and the other Collateral Documents at any time shall be limited to the
maximum amount as will result in the Obligations of such Grantor under this
Agreement and the other Collateral Documents not constituting a fraudulent
transfer or conveyance.

                        (i)     Each Grantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Financing Documents and that the waivers set forth in this
Section 9.03 are knowingly made in contemplation of such benefits.

                        Section 9.04     Notices; Etc.  (a)  All notices and
other communications provided for hereunder shall be in writing (including
telecopier communication) and mailed, telecopied or otherwise delivered, in the
case of any Grantor or any Agent, addressed to it at its address specified on
the signature pages hereto; or, as to any party, at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and other communications shall, when mailed, telecopied or otherwise
delivered, be effective when deposited in the mails, telecopied or otherwise
delivered (or confirmed by a signed receipt), respectively, addressed as
aforesaid; except that notices and other communications to the Collateral Agent
shall not be effective until received by it. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or any Exhibit, Schedule or Appendix hereto shall be effective as
delivery of an original executed counterpart thereof.

                        (b)     Each of the Collateral Agent and the
Intercreditor Agent shall promptly forward to each Representative Agent copies
of any notice, certificate, report, instrument, demand, request, direction,
instruction, waiver, receipt, consent or other document that it receives from
any other party hereto or to any other Financing Document to which it is a
party.

                        Section 9.05     Continuing Security Interest;
Assignments Under the Facilities.  This Agreement and each other Collateral
Document shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until the latest of (i) the payment in full
in cash of the Senior Debt Obligations, (ii) the Final Maturity Date and
(iii) the termination or expiration of all Refinancing Letters of Credit, (b) be
binding upon each Grantor, its successors and assigns and (c) inure, together
with the rights and remedies of the Collateral Agent and the Intercreditor Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Creditor Party may assign, sell or otherwise transfer
all or any portion of its rights and obligations under any Facility (including
all or any portion of its Commitment, the Senior Debt Obligation owing to it and
the Facility Note or Facility Notes, if any, held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender or Noteholder herein or otherwise, in
each case as provided in the Financing Documents relating to each such Facility;
provided that (1) any assignee of an Initial Lender shall have executed and
delivered to the Intercreditor Agent an Accession Agreement duly executed by
such assignee, (2) by its purchase of any Amended Note, any purchaser of any of
such Amended Note shall be deemed to have agreed to be bound by the terms of
this Agreement and (3) with respect to any Replacement Senior Debt, the assignee
of the relevant Replacement Lender or purchaser of the relevant Replacement
Senior Debt shall have executed and delivered to the Intercreditor Agent an
Accession Agreement duly executed by such assignee or purchaser or the
Intercreditor Agent shall otherwise be satisfied that such assignee or purchaser
has agreed to be bound by the terms of this Agreement. Each of the Collateral
Agent and the Intercreditor Agent shall promptly forward to each Representative
Agent copies of any notice, certificate, report, instrument, demand, request,
direction, instruction, waiver, receipt, consent or other document that it
receives from any other Creditor Party hereto or to any other Financing Document
to which it is a party.

                        Section 9.06     Release and Termination.  (a)  Upon any
sale, lease, transfer or other disposition of any item of Collateral of any
Grantor in accordance with the terms of the Financing Documents (other than
sales of Inventory in the ordinary course of business), the Collateral Agent
will, at such Grantor's expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted hereby
or under any other Collateral Document; provided that (a) at the time of such
request and such release no Default shall have occurred and be continuing,
(b) such Grantor shall have delivered to the Collateral Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a form of release for
execution by the Collateral Agent and a certificate of such Grantor to the
effect that the transaction is in compliance with the Financing Documents and as
to such other matters as the Collateral Agent may request and (c) the proceeds
of any such sale, lease, transfer or other disposition required to be applied,
or any payment to be made in connection therewith, in accordance with
Section 2.03 shall, to the extent so required, be paid or made to, or in
accordance with the instructions of, the Collateral Agent when and as required
under Section 2.03.

                        (b)     Upon the latest of (i) the payment in full in
cash of the Senior Debt Obligations, (ii) the Final Maturity Date and (iii) the
termination or expiration of all Refinancing Letters of Credit, the pledge and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Grantor. Upon any such termination,
the Collateral Agent will, at the applicable Grantor's expense, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

                        Section 9.07     Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
an original executed counterpart of this Agreement.

                        Section 9.08     Severability.  If any provision of this
Agreement shall be invalid, illegal or unenforceable, then to the extent
permitted by law, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

                        Section 9.09     Integration.  This Agreement represents
the agreement of the parties hereto with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any
party relative to subject matter hereof not expressly set forth or referred to
herein or in the other Financing Documents.

                        Section 9.10     No Partnership.  Nothing contained in
this Agreement and no action by any Creditor Party is intended to constitute or
shall be deemed to constitute the Creditor Parties (or any of them) a
partnership, association, joint venture or other entity.

                        Section 9.11     No Reliance.  No Creditor Party has
relied on any representation or warranty of any other Creditor Party with
respect to this Agreement and the transactions contemplated hereunder unless
such representation or warranty has been set forth expressly in this Agreement.

                        Section 9.12     Third Party Beneficiaries.  All
undertakings, agreements, representations and warranties contained in this
Agreement and the other Collateral Documents are solely for the benefit of the
Creditor Parties and their respective successors and permitted assigns, and (a)
there are no other parties (including any Affiliates of any Grantor) who are
intended to be benefited in any way by this Agreement and the other Collateral
Documents and (b) nothing herein shall give the Company, any other Grantor or
any of their respective Affiliates or any other Person (other than a Creditor
Party) any benefit or any legal or equitable right or remedy under this
Agreement or any other Collateral Document. The existence of this Agreement and
the other Collateral Documents shall not commit or obligate the Creditor Parties
to make any Advances or consummate any of the other transactions contemplated by
the Financing Documents. For the avoidance of doubt no Amended Note Noteholder
holding any Amended C Note from time to time shall be entitled to any prepayment
or redemption in respect of its Senior Debt Obligations pursuant to the terms of
Article II or the benefit of any Lien or security interest created in favor of
the Secured Parties (including, without limitation, any Enforcement Proceeds
relating thereto).

                        Section 9.13     No Impairment.  Nothing in this
Agreement is intended or shall be construed to impair, diminish or otherwise
adversely affect any other rights the Creditor Parties may have or may obtain
against the Company, any other Grantor or any other Person.

                        Section 9.14     Equitable Remedies.  Each party to this
Agreement acknowledges that the breach by it of any of the provisions of this
Agreement is likely to cause irreparable damage to the other party. Therefore,
the relief to which any party shall be entitled in the event of any such breach
or threatened breach shall include, but not be limited to, a mandatory
injunction for specific performance, injunctive or other judicial relief to
prevent a violation of any of the provisions of this Agreement, damages and any
other relief to which it may be entitled at law or in equity.

                        Section 9.15     Remedies.  (a)  Other than as stated
expressly herein, no remedy herein conferred upon the Collateral Agent or any
other Creditor Party is intended to be exclusive of any other remedy and each
and every such remedy shall be cumulative and shall be in addition to every
other remedy given under this Agreement or the other Financing Documents, or now
or hereafter existing at law or in equity or by statute or otherwise.

                        (b)     As between the Grantors and each Creditor Party,
it is agreed that the amounts payable by the Company at any time in respect of
the Senior Debt Obligations shall be a separate and independent debt and each
Creditor Party shall be entitled to protect and enforce its rights arising out
of this Agreement or the other Financing Documents and its right, pursuant to
the terms of any Financing Document to which it is a party, to cancel or suspend
its Commitments thereunder and to accelerate the maturity of any of the Senior
Debt Obligations and, except as aforesaid, it shall not be necessary for any
other Creditor Party to consent to, or be joined as an additional party in, any
proceedings for such purposes.

                        (c)     In case any Creditor Party or the Collateral
Agent shall have proceeded to enforce any right, remedy or power under this
Agreement or any other Financing Document and the proceeding for the enforcement
thereof shall have been discontinued or abandoned for any reason or shall have
been determined adversely to such Creditor Party, then and in every such case
the Grantors and the Creditor Parties shall, subject to any effect of or
determination in such proceeding, severally and respectively be restored to
their former positions and rights under this Agreement or any other Financing
Document and thereafter all rights, remedies and powers of the Creditor Parties
shall continue as though no such proceeding had been taken.

                        Section 9.16     Limitations.  (a)  The obligations,
liabilities or responsibilities of any party hereunder shall be limited to those
obligations, liabilities or responsibilities expressly set forth and attributed
to such party pursuant to this Agreement or otherwise applicable under
Applicable Law.

                        (b)     In no event shall any Indemnified Party be
liable for, and each of the Grantors hereby agrees not to assert any claim
against any Indemnified Party, on any theory of liability, for consequential,
incidental, indirect, punitive or special damages arising out of or otherwise
relating to the Facility Notes, this Agreement, the other Relevant Documents,
any of the transactions contemplated herein or therein or the actual or proposed
use of the proceeds of the Advances or the Refinancing Letters of Credit.

                        Section 9.17     Survival.  Notwithstanding anything in
this Agreement to the contrary, Sections 7.10, 7.11, 7.17, 9.01, 9.17, 9.18,
9.19, 9.20, 9.21 and 9.22 shall survive any termination of this Agreement. In
addition, each representation and warranty made or deemed to be made hereunder
shall survive the making of such representation and warranty, and no Creditor
Party shall be deemed to have waived, by reason of making any Advance,
acceptance of any Facility Note or issuance of any Refinancing Letter of Credit
or making any payment pursuant thereto, any Default that may arise by reason of
such representation or warranty proving to have been false or misleading,
notwithstanding that such Creditor Party may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time such Advance was made, or such Facility Note or Refinancing Letter
of Credit was issued (as the case may be).

                        Section 9.18     GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

                        Section 9.19     The Mortgages.  In the event that any
of the Collateral hereunder is also subject to a valid and enforceable Lien
under the terms of any Mortgage and the terms of such Mortgage are inconsistent
with the terms of this Agreement, then with respect to such Collateral, the
terms of such Mortgage shall be controlling in the case of fixtures and real
estate leases, letting and licenses of, and contracts and agreements relating to
the lease of, real property, and the terms of this Agreement shall be
controlling in the case of all other Collateral.

                        Section 9.20     Jurisdiction, Etc.  (a)  Each of the
parties hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Financing Documents to which it
is a party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Financing Documents in the courts of any jurisdiction.

                        (b)     Each of the parties irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other Financing Documents to which it is a party in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court and agrees not to
plead or claim, any right of immunity from legal action, suit or proceeding,
from setoff or counterclaim, from the jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, from attachment in aid of
execution or judgment, from execution of judgment, or from any other legal
process or proceeding for the giving of any relief or for the enforcement of any
judgment, and consents to such relief and enforcement against it, its assets and
its revenues in any jurisdiction, in each case with respect to any matter
arising out of, or in connection with, this Agreement. Each of the parties
hereto waives personal service of process and consents to service of process by
certified or registered mail, return receipt requested, directed to it at the
address last specified for notices hereunder, and such service shall be deemed
completed ten days after the same is so mailed.

                        Section 9.21     WAIVER OF JURY TRIAL.  EACH OF THE
PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER FINANCING DOCUMENTS OR THE
ACTIONS OF ANY GRANTOR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

                        Section 9.22     Confidentiality.  (a)  The Company,
each other Grantor and each Creditor Party hereby agree that the Company, each
other Grantor and each Creditor Party (and each of their respective, and their
respective Affiliates', directors, officers, employees, agents and advisors) is,
and has been from the commencement of discussions with respect to the
transactions contemplated by the Financing Documents, permitted to disclose to
any and all Persons, without limitation of any kind, the structure and tax
aspects (within the meaning of Sections 6011 and 6111 of the Code and the
regulations promulgated thereunder) of the transactions contemplated by the
Financing Documents, and all materials of any kind (including opinions or other
tax analyses) that are or have been delivered to the Company, any other Grantor
or any Creditor Party related to such structure and tax aspects. In this regard,
the Company, each other Grantor and each Creditor Party acknowledges and agrees
that its disclosure of the structure or tax aspects of the transactions
contemplated by the Financing Documents is not limited in any way by an express
or implied understanding or agreement, oral or written (whether or not such
understanding or agreement is legally binding). Furthermore, the Company, each
other Grantor and each Creditor Party acknowledges and agrees that it does not
know or have reason to know that its use or disclosure of information relating
to the structure or tax aspects of the transactions contemplated by the
Financing Documents is limited in any other manner (such as where the
transactions contemplated by the Financing Documents is claimed to be
proprietary or exclusive) for the benefit of any other Person. To the extent
that disclosure of the structure or tax aspects of the transactions contemplated
by the Financing Documents by the Company, any other Grantor or any Initial
Lender is limited by any existing agreement between the Company, any other
Grantor or any Initial Lender, such limitation is agreed to be void ab initio
and such agreement is hereby amended to permit disclosure of the structure and
tax aspects of the transactions contemplated by the Financing Documents as
provided in this Section 9.22(a).

                        (b)     Subject to clause (a) and, with respect to each
of the Amended Note Noteholders to the terms of any confidentiality agreement in
existence as of the date hereof between the Company and such Amended Note
Noteholder, no Creditor Party may disclose to any Person any confidential,
proprietary or non-public information of the Company or any other Grantor (such
information being referred to collectively herein as the "Company Information"),
except that each Creditor Party may disclose Company Information (i) to its and
its Affiliates' employees, officers, directors, agents, swap counterparties,
independent or internal auditors and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Company Information and instructed to keep such Company
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or under any other Financing Document or any
suit, action or proceeding relating to this Agreement or any other Financing
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section 9.22, to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement,
including, in the case of any securitization or collateralization of, or other
similar transaction relating to, its Commitments or Senior Debt Obligations by
any Creditor Party, disclosure to any necessary Person in connection with such
securitization, collateralization or other transaction (including any funding
vehicle organized to undertake or effectuate such securitization,
collateralization or other transaction, its lenders, sureties, reinsurers, swap
counterparties, guarantors or credit liquidity enhancers, their respective
directors, officers, and advisors, and any rating agency), (vii) to the extent
such Company Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 9.22
by such Creditor Party, or (B) is or becomes available to such Creditor Party on
a nonconfidential basis from a source other than the Company and (viii) with the
consent of the Company.

                        (c)     Subject to clause (a), neither the Company nor
any other Grantor may disclose to any Person the amount or terms of any fees
payable to any Creditor Party (such information being collectively referred to
herein as the "Facility Information"), except that each Grantor may disclose the
Facility Information (i) to its and its Affiliates' employees, officers,
directors, agents and advisors who have a need to know the Facility Information
in connection with this Agreement and the transactions contemplated hereby or
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process.

                        Section 9.23     Disclosure to Other Agents and AYE
Lender Agent.  In connection with determining amounts payable by any AYE
Borrower under the AYE Loan Documents or by the Company under the Financing
Documents (including, by way of cash collateralization), each of the Grantors
hereby consents to each Agent disclosing to the other Agents, the AYE/AESC
Intercreditor Agent and the AYE Lender Agent any information relating to the
Senior Debt Obligations and or to such Grantor or its Subsidiaries furnished to
such Agent by or on behalf of such Grantor.

                        IN WITNESS WHEREOF, each party hereto has caused this
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

Address for Notices

:                                               ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                           COMPANY, LLC, as
Borrower and as Grantor
Hagerstown, MD 21740-1766
Attn: Keith L. Warchol
Tel: 301-665-2714
Fax: 301-665-2751
e-mail: kwarcho@alleghenyenergy.com

                                                                                By  /s/ REGISI
F. BINDER
                                                                                Name:  Regis
F. Binder

                                                                                Title:  Treasurer



Address for Notices

:                                                   ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                               CAPITAL,
LLC, as Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                    By  /s/ REGIS
F. BINDER
                                                                                    Name:  Regis
F. Binder

                                                                                    Title:  President

 

Address for Notices

:                                                   ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                               CAPITAL
MIDWEST, LLC, as Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                    By  /s/ REGIS
F. BINDER
                                                                                    Name:  Regis
F. Binder

                                                                                    Title:  President

   

Address for Notices

:                                                   ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                               CONEMAUGH,
LLC, as Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                   By  /s/ REGIS
F. BINDER
                                                                                   Name:  Regis
F. Binder

                                                                                   Title:  Treasurer

Address for Notices

:                                            ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                        DEVELOPMENT
SERVICES, LLC, as Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                              By  /s/ REGIS
F. BINDER
                                                                              Name:  Regis
F. Binder

                                                                              Title:  Treasurer

Address for Notices

:                                              ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                          GLEASON
GENERATING FACILITY, LLC,
Hagerstown, MD 21740-1766                                as Grantor
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                               By  /s/ REGIS
F. BINDER
                                                                               Name:  Regis
F. Binder

                                                                               Title:  Treasurer

Address for Notices

:                                              ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                          LINCOLN
GENERATING FACILITY, LLC,
Hagerstown, MD 21740-1766                                as Grantor
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                               By  /s/ REGIS
F. BINDER
                                                                               Name:  Regis
F. Binder

                                                                               Title:  Treasurer

Address for Notices

:                                              ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                          WHEATLAND
GENERATING FACILITY,
Hagerstown, MD 21740-1766                               LLC, as Grantor
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                               By  /s/ REGIS
F. BINDER
                                                                               Name:  Regis
F. Binder

                                                                               Title:  Treasurer

Address for Notices

:                                                  ACADIA BAY ENERGY COMPANY,
10435 Downsville Pike                                              LLC, as
Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                   By  /s/ REGIS
F. BINDER
                                                                                   Name:  Regis
F. Binder

                                                                                   Title:  Treasurer

Address for Notices

:                                                   BUCHANAN ENERGY COMPANY OF
10435 Downsville Pike                                              VIRGINIA,
LLC, as Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                   By  /s/ REGIS
F. BINDER
                                                                                   Name:  Regis
F. Binder

                                                                                   Title:  Treasurer

Address for Notices

:                                                  ENERGY FINANCING COMPANY,
10435 Downsville Pike                                              LLC, as
Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                   By  /s/ REGIS
F. BINDER
                                                                                   Name:  Regis
F. Binder

                                                                                   Title:  President

Address for Notices

:                                                  LAKE ACQUISITION COMPANY,
10435 Downsville Pike                                             LLC, as
Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                   By  /s/ REGIS
F. BINDER
                                                                                   Name:  Regis
F. Binder

                                                                                   Title:  Treasurer

Address for Notices

:                                                   ALLEGHENY TRADING FINANCE
10435 Downsville Pike                                               COMPANY, as
Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                    By  /s/ REGIS
F. BINDER
                                                                                    Name:  Regis
F. Binder

                                                                                    Title:  Treasurer

Address for Notices

:                                                   ALLEGHENY ENERGY SUPPLY
10435 Downsville Pike                                               CONEMAUGH
FUELS, LLC, as Grantor
Hagerstown, MD 21740-1766
Attn: Regis Binder
Tel: 301-665-2715
Fax: 301-665-2751
e-mail: rbinder@alleghenyenergy.com

                                                                                    By  /s/ REGIS
F. BINDER
                                                                                    Name:  Regis
F. Binder

                                                                                    Title:  Treasurer



 

                                                                                     CITICORP
USA, INC.,
                                                                                     as
Refinancing Lender, as New Money
                                                                                     Lender
and as Springdale Lender

                                                                             By  /s/ ROBERT
J. HARRITY, JR.

                                                                                     Name:  Robert
J. Harrity, Jr.

                                                                                     Title:

                                                                                          BANK
OF AMERICA, N.A.,
                                                                                           as
Refinancing Lender, as New Money
                                                                                          Lender
and as Springdale Lender

                                                                                    By  /s/ JOHN
F. REGISTER

                                                                                          Name:  John
F. Register

                                                                                          Title:  Principal

                                                                                         BAYERISCHE
HYPO- UND
                                                                                         VEREINSBANK
AG, NEW YORK
                                                                                         BRANCH
OR GRAND CAYMAN
                                                                                         BRANCH,
                                                                                         as
Refinancing Lender and as New
                                                                                         Money
Lender

                                                                                   By  /s/ WILLIAM
W. HUNTER

                                                                                         Name:  William
W. Hunter

                                                                                         Title:  Director

                                                                                  By  /s/ SHANNON
BATCHMAN

                                                                                         Name:  Shannon
Batchman

                                                                                         Title:  Director

 

Address for Notices

:                                              BANK ONE, NA,
1 Bank One Plaza                                                  Refinancing
Lender, as New Money Lender and as Mail Suite
IL1-0363                                          Refinancing Issuing Bank
Chicago, IL 06070-0363
Attn: Dawn Lawler
Tel:
Fax: 312-732-7455
                                                                               By  /s/ HAL
E. FUDGE
                                                                                    Name:  Hal
E. Fudge
                                                                                    Title:  First
Vice President

with a copy to

:
300 Riverside Plaza
7th Floor
Mail Suite IL1-0236
Chicago, IL 06070-0236
Attn: George Cagadas
Tel:
Fax: 312-354-0203    

                                                                                          WACHOVIA
BANK, NATIONAL
                                                                                          ASSOCIATION
                                                                                          as
Refinancing Lender and as New
                                                                                          Money
Lender

                                                                                    By  /s/ JILL
W. AKRE

                                                                                          Name:  Jill
W. Akre

                                                                                          Title:  Director

                                                                                          UNION
BANK OF CALIFORNIA,
                                                                                          as
Refinancing Lender and as New
                                                                                          Money
Lender

                                                                                   By   /s/ KAREN
ELLIOTT

                                                                                          Name:  Karen
Elliott

                                                                                          Title:  Assistant
Vice President

                                                                                          CREDIT
LYONNAIS, NEW YORK
                                                                                          BRANCH,
                                                                                          as
Refinancing Lender and as New
                                                                                          Money
Lender

                                                                                   By   /s/ OLIVIER
AUDERNARD

                                                                                          Name:  Olivier
Audernard

                                                                                          Title:  Senior
Vice President

                                                                                          CIBC
INC.,
                                                                                          as
Refinancing Lender and as New
                                                                                          Money
Lender

                                                                                    By  /s/ CHARLES
D. MULKEEN

                                                                                          Name:  Charles
D. Mulkeen

                                                                                          Title:  Executive
Director

                                                                                         NATIONAL
CITY BANK OF
                                                                                         PENNSYLVANIA,
                                                                                         as
Refinancing Lender
                                                                                         and
as New Money Lender

                                                                                    By  /s/ SUSAN
J. DIMMICK

                                                                                          Name:  Susan
J. Dimmick

                                                                                          Title:  Vice
President

                                                                                          CREDIT
SUISSE FIRST BOSTON,
                                                                                          ACTING
                                                                                          THROUGH
ITS CAYMAN ISLAND
                                                                                          BRANCH,
                                                                                          as
Refinancing Lender and as New
                                                                                          Money
Lender

 

                                                                                    By  /s/ PETER
A. RYAN

                                                                                          Name:  Peter
A. Ryan

                                                                                          Title:  Vice
President

 

                                                                                   By   /s/ S.
WILLIAM FOX

                                                                                          Name:  S.
William Fox

                                                                                          Title:  Director

                                                                                          ABN
AMRO BANK N.V.,
                                                                                          as
Refinancing Lender and as New
                                                                                          Money
Lender

                                                                                  By   /s/ NEIL
J. BIVONA

                                                                                         Name:  Neil
J. Bivona

                                                                                         Title:  Group
Vice President

                                                                                   By   /s/ PARKER
H. DOUGLAS
                                                                                          Name:  Parker
H. Douglas
                                                                                          Title:  Group
Vice President

                                                                                          FIRST
COMMONWEALTH BANK,
                                                                                          as
Refinancing Lender and as New
                                                                                          Money
Lender

                                                                                   By   /s/ PAUL
J. ORIS

                                                                                          Name:  Paul
J. Oris

                                                                                          Title:  Vice
President

                                                                                         PNC
BANK, NATIONAL
                                                                                         ASSOCIATION,
                                                                                         as
New Money Lender and as Springdale
                                                                                         Lender

                                                                                     By  /s/ THOMAS
A. MAJESKI

                                                                                           Name:  Thomas
A. Majeski

                                                                                           Title:  Vice
President

                                                                                         PNC
COMMERCIAL, LLC,
                                                                                         as
New Money Lender and as Springdale
                                                                                         Lender

                                                                                    By  /s/ JAMES
G. KLOCEK

                                                                                          Name:  James
G. Klocek

                                                                                          Title:  Vice
President

                                                                                        MELLON
BANK, N.A.,
                                                                                        as
New Money Lender and
                                                                                        as
Springdale Lender

                                                                                   By  /s/ ALAN
J. KOPOLOW

                                                                                         Name:  Alan
J. Kopolow

                                                                                         Title:  First
Vice President

                                                                                       SUNTRUST
BANK,
                                                                                       as
New Money Lender and
                                                                                       as
Springdale Lender

                                                                                   By  /s/ STEVEN
J. NEWBY

                                                                                         Name:  Steven
J. Newby

                                                                                         Title:  Director

                                                                                      BANK
HAPOALIM,
                                                                                      as
New Money Lender and as Springdale
                                                                                      Lender

                                                                                   By  /s/ JAMES
P. SURLESS

                                                                                         Name:  James
P. Surless

                                                                                         Title:  Vice
President

                                                                                   By  /s/ LAURA
ANNE RAFFA

                                                                                         Name:  Laura
Anne Raffa

                                                                                         Title:  Corporate
Manager

                                                                                       AIG
SUNAMERICA LIFE
                                                                                       ASSURANCE
COMPANY,
                                                                                       as
New Money Lender

                                                                                 By  /s/ STEVEN
S. OH

                                                                                       Name:  Steven
S. Oh

                                                                                       Title:  Authorized
Agent

                                                                                       FIRST
SUNAMERICA LIFE
                                                                                       INSURANCE
COMPANY,
                                                                                       as
New Money Lender

                                                                                 By  /s/ STEVEN
S. OH

                                                                                       Name: Steven
S. Oh

                                                                                       Title:  Authorized
Agent

                                                                                      SUNAMERICA
LIFE INSURANCE
                                                                                      COMPANY,
                                                                                      as
New Money Lender

                                                                                 By  /s/ STEVEN
S. OH

                                                                                       Name:  Steven
S. Oh

                                                                                       Title:  Authorized
Agent

                                                                                     GALAXY
CLO 1999-1, LTD.,
                                                                                      as
New Money Lender

                                                                                  By  /s/ THOMAS
G. BRANDT

                                                                                       Name:  Thomas
G. Brandt

                                                                                       Title:  Managing
Director

                                                                                        KZH
SOLEIL LLC,
                                                                                        as
New Money Lender

                                                                                   By  /s/ SUSAN
LEE

                                                                                         Name:  Susan
Lee

                                                                                         Title:  Authorized
Agent

                                                                                        KZH
RIVERSIDE LLC,
                                                                                        as
New Money Lender

                                                                                  By  /s/ SUSAN
LEE

                                                                                        Name:  Susan
Lee

                                                                                        Title:  Authorized
Agent

                                                                                        KZH
SOLEIL-2 LLC,
                                                                                        as
New Money Lender

                                                                                  By  /s/ SUSAN
LEE

                                                                                         Name:  Susan
Lee

                                                                                         Title:  Authorized
Agent

Address for Notices

:                                                CITIBANK, N.A.,
Two Penns Way - Suite 200                                    as Refinancing
Lender Agent, as New Money
New Castle, DE 19720                                             Lender Agent
and as Intercreditor Agent
Attn: Kimberly Eidam-Melendez
Tel: 302-894-6012
Fax: 212-944-0961
e-mail:
kimberly.a.eidammelendez@citigroup.com

                                                                                 By:  /s/ ROBERT
J. HARRITY, JR.
                                                                                 Name:  Robert
J. Harrity, Jr.

                                                                                 Title:  

Address for Notices

:                                                  CITIBANK, N.A.,
Agency & Trust                                                          as
Collateral Agent
111 Wall Street - 14th Floor, Zone 3
New York, NY 10005
Attn: Fernando Moreyra
Tel: 212-657-0955
Fax: 212-657-2762


                                                                                    By  /s/ CAMILLE
TOMAO
                                                                                    Name:  Camille
Tomao

                                                                                    Title: Vice
President

Address for Notices

:                                                   CITIBANK, N.A.,
Two Penns Way - Suite 200                                       as Depository
Bank
New Castle, DE 19720
Attn: Kimberly Eidam-Melendez
Tel: 302-894-6012
Fax: 212-944-0961
e-mail:
kimberly.a.eidammelendez@citigroup.com

                                                                                    By  /s/ ROBERT
J. HARRITY, JR
                                                                                    Name: Robert
J. Harrity, Jr.

                                                                                    Title:

Address for Notices

:                                             THE BANK OF NOVA SCOTIA,
1 Liberty Plaza                                                      as
Refinancing Lender, as New Money Lender,
New York, NY 10006                                           as Springdale
Lender, Springdale Lender Agent,
Attn: Juliet K. M. Eck                                           as Springdale
Special Draw Agent and as

Tel: 212-225-5484                                                Documentation
Agent
Fax: 212-225-5480
e-mail: juliet_eck@scotiacapital.com

                                                                              By  /s/ JULIET
K. M. ECK
                                                                              Name:  Juliet
K. M. Eck

                                                                              Title:  Director

Address for Notices

:                                                JPMORGAN CHASE BANK,
270 Park Avenue                                                     as
Refinancing Lender, as New Money Lender
York, NY 10017                                                      and as
Syndication Agent
Attn: Peter Ling
Tel: 212-270-4676
Fax: 212-270-3089
e-mail: peter.ling@jpmorgan.com

                                                                                By  /s/ WILLIAM
A. AUSTIN
                                                                                Name:  William
A. Austin

                                                                                Title:  Vice
President

       

Address for Notices

:                                                LAW DEBENTURE TRUST COMPANY OF
767 Third Avenue                                                    NEW YORK,
31st Floor                                                                  as
Indenture Trustee
New York, NY 10017
Attn: Daniel Fisher
Tel: 212-750-6474
Fax: 212-750-1361
e-mail: daniel.fisher@lawdeb.com

                                                                                 By  /s/ DANIEL
R. FISHER

                                                                                 Name:  Daniel
R. Fisher

                                                                                 Title:  Senior
Vice President

 Appendix A-1

DEFINITIONS

                        In this Agreement and the Schedules and Exhibits hereto,
the following terms shall have the following meanings:

                        "Accepting Noteholders" has the meaning set forth in
Section 2.05(d)(i).

                        "Accession Agreement" means an agreement substantially
in the form of Exhibit D.

                        "Account Collateral" has the meaning set forth in
Section 5.01(f).

                        "Account Control Agreement" means an agreement executed
by a Pledged Account Bank with respect to all Controlled Accounts maintained
with such Pledged Account Bank, in the form, or substantially in the form, of
Exhibit B or such other form as may be mutually acceptable to the Representative
Agents, the Collateral Agent and the Company.

                        "Acquired Real Property" has the meaning set forth in
Section 5.01(b)(v).

                        "Additional Provisions" has the meaning set forth in the
definition of "Federal Book Entry Regulations".

                        "Advance" means each of the loans made, or amounts
advanced to, the Company by (a) the Refinancing Lender Parties pursuant to the
Refinancing Credit Agreement, (b) the New Money Lenders pursuant to the New
Money Credit Agreement, (c) the Springdale Lenders pursuant to the Springdale
Credit Agreement or (d) any other Replacement Lender pursuant to any Replacement
Senior Debt Agreement.

                        "Affiliate" means, as to any Person, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with such Person or is a director or officer of such Person. For
purposes of this definition, the term "control" (including the terms
"controlling", "controlled by" and "under common control with") of a Person
means the possession, direct or indirect, of the power to vote 5% or more of the
Voting Interests of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Interests, by contract or otherwise.

                        "Affiliate Energy Contracts" means, collectively, (a)
the Power Sales Agreement between PEC and the Company dated January 1, 2001, as
supplemented by the Memorandum of the Operating Committee dated October 1, 2001,
and Amendment No. 1 to the Memorandum of the Operating Committee effective
January 1, 2002; (b) the Power Sales Agreement between PEC and the Company for
Virginia dated January 1, 2001, as supplemented by the Memorandum of the
Operating Committee dated October 1, 2001, and Amendment No. 1 to the Memorandum
of the Operating Committee effective January 1, 2002; (c) the Facilities Lease
Agreement between PEC and the Company dated August 1, 2000, and the Service
Agreement between PEC and the Company for West Virginia dated August 1, 2000;
(d) the Power Sales Agreement between WPPC and the Company dated January 1,
2001, as supplemented by the Memorandum of the Operating Committee dated August
1, 2001, and Amendment No. 1 to the Memorandum of the Operating Committee
effective January 1, 2002; and (e) the Power Sales Agreement between MPC and the
Company dated June 1, 2001, as supplemented by the Memorandum of the Operating
Committee dated August 1, 2001, and Amendment No. 1 to the Memorandum of the
Operating Committee effective January 1, 2002.

                        "AGC" means Allegheny Generating Company, a Virginia
corporation.

                        "Agents" means the Refinancing Lender Agent, the New
Money Lender Agent, the Springdale Lender Agent, the Springdale Special Draw
Agent, any Replacement Senior Debt Agent, the Intercreditor Agent, the
Collateral Agent, the Documentation Agent, the Syndication Agent and the
Indenture Trustee.

                        "Agreement" means this Security and Intercreditor
Agreement.

                        "Agreement Collateral" has the meaning set forth in
Section 5.01(e).

                        "Allegheny Trust" has the meaning set forth in
Preliminary Statement (5) of this Agreement.

                        "Amended A Notes" has the meaning set forth in
Preliminary Statement (9) of this Agreement.

                        "Amended B Notes" has the meaning set forth in
Preliminary Statement (9) of this Agreement.

                        "Amended C Notes" has the meaning set forth in
Preliminary Statement (9) of this Agreement.

                        "Amended Intercreditor Note Prepayment Amount" has the
meaning set forth in Section 2.05(d).

                        "Amended Intercreditor Notes" has the meaning set forth
in Preliminary Statement (9) of this Agreement.

                        "Amended Note Noteholders" means any Person holding any
of the Amended Notes from time to time.

                        "Amended Notes" has the meaning set forth in Preliminary
Statement (9) of this Agreement.

                        "Amendment Fee" means any fee offered, paid or payable
to (a) any Creditor Party by the Parent or any Affiliate of the Parent (whether
directly or through any Agent or any other Person) in consideration for any
waiver of, or agreement to amend or modify any provision of, any of the
Facilities or (b) any Creditor Party by the Company or any Affiliate of the
Company (whether directly or through any Agent or any other Person) in
consideration for any waiver of, or agreement to amend or modify any provision
of, any of the Facilities to which it is a party.

                        "Applicable Law" means, with respect to any Person, any
and all laws, statutes, regulations, rules, orders, injunctions, decrees, writs,
determinations, awards and judgments issued by any Governmental Authority
applicable to such Person, including all Environmental Laws.

                        "Applicable Portion" means, at any time with respect to
any amount and the application of any Enforcement Proceeds on deposit in, or
credited to (a) the General Enforcement Proceeds Sub-Account, the product of
such amount multiplied by a fraction (expressed as a percentage carried out to
the ninth decimal point), the numerator of which is the aggregate outstanding
principal amount of all Senior Debt Obligations at such time less the aggregate
principal amount of the Senior Debt Obligations outstanding under the Springdale
Credit Agreement at such time and the denominator of which is the aggregate
outstanding principal amount of all Senior Debt Obligations at such time and (b)
the Springdale Enforcement Proceeds Sub-Account, the product of such amount
multiplied by a fraction (expressed as a percentage carried out to the ninth
decimal point), the numerator of which is the aggregate principal amount of all
Senior Debt Obligations outstanding under the Springdale Credit Agreement and
the denominator of which is the aggregate outstanding principal amount of all
Senior Debt Obligations at such time.

                        "Arrangers" means each of Salomon Smith Barney, Inc.,
J.P. Morgan Securities Inc. and Scotia Capital (USA) Inc.

                        "Asset Sale" means any Sale of any Asset by any Company
Group Member to a third party which is not a Company Group Member, other than
(a) Sales of Inventory in the ordinary course of business and on reasonable
terms, (b) Sales of worn out, surplus or obsolete equipment in the ordinary
course of business, (c) so long as no Default has occurred and is continuing,
Sales of Equipment, the proceeds of which are used to replace Equipment in the
ordinary course of business with other Equipment which is at least as useful and
beneficial to the Company or its Subsidiaries and their respective businesses as
the Equipment being sold and such replacement Equipment is subject to a Lien in
favor of the Secured Parties, as their respective interests may appear in the
Equipment being sold or replaced, (d) so long as no Default has occurred and is
continuing, Sales of other immaterial property (other than Equity Interests in,
or Debt or other obligations of, any Subsidiary) in the ordinary course of
business and on reasonable terms which are sold for fair market value and the
aggregate proceeds of which do not exceed $10,000,000 in any calendar year, (e)
the dissolution or other Sale of NYC Energy, LLC (as long as the lesser of the
book value of the Equity Interests in NYC Energy, LLC and the Net Cash Proceeds
resulting from such dissolution or Sale does not exceed $20,000), (f) the
dissolution or other Sale of Mon Synfuel, LLC (as long as the lesser of the book
value of the Equity Interests in Mon Synfuel LLC and the net proceeds resulting
from such dissolution or Sale does not exceed $60,000) and (g) Sales of electric
energy, capacity, ancillary services or emission credits under any Applicable
Law, in each case, for cash on customary market payment terms and in the
ordinary course of business.

                        "Assets" means, with respect to any Person, all or any
part of its business, property, rights, interests and assets, both tangible and
intangible (including Equity Interests in any Person), wherever situated.

                        "Assigned Agreements" has the meaning set forth in
Section 5.01(e).

                        "Assigned Springdale Agreements" has the meaning set
forth in the definition of "Springdale Assets".

                        "Assumption Documents" means the Company's Confidential
Consent Solicitation dated February 19, 2003, and the Waiver, Assumption and
Supplemental Agreement dated February 20, 2003, among the Company, the Indenture
Trustee and the holders of the Existing A Notes, party thereto.

                        "Authorized Signatory" means, with respect to any Agent
or Grantor, the individual, or any of the individuals, authorized to sign any
Financing Document, as well as any other agreements, and give written
instructions on behalf of such Agent or Grantor with regard to any matters
pertaining to any Financing Document to which such Agent or Grantor is a party
(as identified on an incumbency certificate submitted to the Collateral Agent,
substantially in the form of Exhibit E, from time to time prior to the receipt
of any instructions from such Authorized Signatory).

                        "Available Amount" of any Refinancing Letter of Credit
or any AYE Letter of Credit means, at any time, the maximum amount available to
be drawn under such Refinancing Letter of Credit or AYE Letter of Credit,
respectively, at such time (assuming compliance at such time with all conditions
to drawing).

                        "Available Basket Amount" means, for any day, an amount
equal to (a) the aggregate amount of Bond Lien Basket Debt which the Company is
permitted to incur as of such day less (b) the aggregate outstanding principal
amount of the Secured Obligations as of such day.

                        "AYE Borrowers" means the Parent, MPC, PEC and WPPC, in
each case, in their respective capacities as borrowers under the AYE Loan
Documents.

                        "AYE Credit Agreement" means the Credit Agreement, dated
as of the date hereof, among the AYE Borrowers as borrowers, the AYE Lenders,
the AYE Issuing Bank and the AYE Lender Agent.

                        "AYE Issuing Bank" means the "AYE Issuing Bank" under,
and as defined in, the AYE Credit Agreement.

                        "AYE Lender Agent" means Citibank, in its capacity as
administrative agent for the AYE Lenders and the AYE Issuing Bank under the AYE
Loan Documents.

                        "AYE Lenders" means the "AYE Lenders" under, and as
defined in, the AYE Credit Agreement.

                        "AYE Letters of Credit" means letters of credit issued
by the AYE Issuing Bank pursuant to the AYE Credit Agreement.

                        "AYE Loan Document" means each of the AYE Credit
Agreement, the Hagerstown Credit Agreement, the promissory notes issued by each
AYE Borrower pursuant to either of the AYE Credit Agreement or the Hagerstown
Credit Agreement, the fee letters, if any, with one or more Arrangers or the AYE
Lender Agent, in each case, relating to the AYE Credit Agreement or the
Hagerstown Credit Agreement, all letter of credit documentation relating to AYE
Letters of Credit and the Intercreditor Agreement.

                        "AYE/AESC Intercreditor Agent" means Citibank, not in
its individual capacity but solely as intercreditor agent under the
Intercreditor Agreement.

                        "Bank One" has the meaning set forth in the preamble to
this Agreement.

                        "Bankruptcy Code" means the Federal Bankruptcy Reform
Act of 1978 (11 U.S.C. Section 101, et seq.).

                        "Black & Veatch Contract" means that certain
Engineering, Procurement & Construction Agreement, dated as of February 8, 2002,
by and between the Company, as Client and Black & Veatch Construction, Inc., as
Contractor.

                        "Board Resolution" means a copy of a resolution
certified by the secretary or assistant secretary of the Company to have been
duly adopted by the Board of Directors and to be in full force and effect on the
date of such certification, and delivered to the Collateral Trustee.

                        "Bond Debt" means all Debt under the Bond Instruments.

                        "Bond Instruments" means (a) the Existing Indentures,
(b) the Indenture dated as of December 1, 1986 between AGC, as issuer, and U.S.
Bank Trust, National Association (successor trustee to Morgan Guaranty Trust
Company of New York), as trustee and (c) the Pollution Control Bond Indentures.

                        "Bond Lien Basket Debt" means all Debt which (a) is
secured by Liens over Assets of the Company or its Subsidiaries and (b) has been
or may be so secured without violating (i) an Existing Indenture in reliance
upon the Bond Lien Basket Provisions or (ii) Applicable Law.

                        "Bond Lien Basket Provision" means Section 1008(ix) of
each Existing Indenture.

                        "Business Day" means a day of the year on which banks
are not required or authorized by law to close in New York City.

                        "Business Plan" means a business operating and financial
plan, prepared by each of the Company and the Parent and setting forth financial
projections and pro forma balance sheets, income statements, cash flow
statements and a cash receipts and cash disbursements statement on a monthly
basis for the period commencing on January 1, 2003 until April 18, 2005 with
respect to the Company and its Subsidiaries and the Parent and its Subsidiaries,
respectively.

                        "CapEx Budget" means the statement, prepared by the
Parent, of projected Capital Expenditures of the Parent and its Subsidiaries as
delivered to the Creditor Parties pursuant to the terms of the Financing
Documents.

                        "Capital Expenditures" means, for any Person for any
period, the sum of, without duplication, all expenditures made, directly or
indirectly, by such Person or any of its Subsidiaries during such period
(whether financed by cash or Debt (including Obligations under Capitalized
Leases) assumed or incurred to fund directly, or indirectly, such expenditures)
for equipment, fixed assets, real property or improvements, or for replacements
or substitutions therefor or additions thereto, that have been or should be, in
accordance with GAAP, reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person or have a useful life of more than
one year. For purposes of this definition, the purchase price of equipment that
is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount of such purchase price less the credit granted by the seller
of such equipment for the equipment being traded in at such time or the amount
of such proceeds, as the case may be.

                        "Capitalized Leases" means all leases that have been or
should be, in accordance with GAAP, recorded as capitalized leases.

                        "Cash Collateral Account (Refinancing Lenders)" has the
meaning set forth in Section 4.01(a)(ii).

                        "Cash Equivalents" means any of the following, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens other than Liens created under the Collateral Documents and having a
maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) insured certificates of deposit of or time deposits with any commercial bank
that is a Creditor Party or a member of the Federal Reserve System, issues (or
the parent of which issues) commercial paper rated as described in clause (c)
below, is organized under the laws of the United States or any State thereof and
has combined capital and surplus of at least $2,500,000,000; provided that the
amount of certificates of deposit or time deposits of any bank shall not exceed
$20,000,000 principal amount at any one time, (c) commercial paper in an
aggregate amount of no more than $40,000,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any State of the United
States and rated at least "Prime-1" (or the then equivalent grade) by Moody's
Investors Service, Inc. or "A-1" (or the then equivalent grade) by Standard &
Poor's, a division of The McGraw-Hill Companies, Inc, or (d) (i) with respect to
the Pledged Accounts, mutual fund investments in any of the following: the
Dreyfus Treasury Cash Management Investor Class (673) fund, the Goldman Sachs FS
Federal Fund Administration Class (521) fund and the Goldman Sachs FS Government
Fund Administration Class (466) fund or (ii) with respect to Controlled Accounts
and Operating Accounts, investments in any mutual fund the sole investments of
which are the cash equivalents identified in clauses (a) through (c) above.

                        "Casualty Event" means (a) an event that causes any
Assets of any Grantor to be damaged, destroyed or rendered unfit for normal use
for any reason whatsoever and (b) an aggregate amount in excess of $25,000,000
has been or is being paid to, or may be claimed by, any Company Group Member
pursuant to any insurance policy with respect thereto.

                        "Citibank" has the meaning set forth in the preamble to
this Agreement.

                        "Clearing Agency" has the meaning set forth in Section
4.12.

                        "Closing Date" means the date on which all conditions
precedent to each Initial Lender's Obligation to make any Advance, the
Refinancing Issuing Bank's obligations to issue or assume any Refinancing Letter
of Credit and the amendment and assumption of Existing Notes as provided for in
the relevant Financing Documents have been satisfied (or waived as provided
therein).

                        "Code" means the Internal Revenue Code of 1986, as
amended, and the regulations promulgated and rulings issued thereunder.

                        "Collateral" means all Assets of the Grantors that are
or are intended to be subject to any Lien in favor of the Collateral Agent for
the benefit of all or any of the Secured Parties under any Collateral Document.

                        "Collateral Agent" has the meaning set forth in the
preamble to this Agreement.

                        "Collateral Document" means each of this Agreement, the
Mortgages, the Consents, the Account Control Agreements and any other agreement
that creates or purports to create or relate to the creation or granting of a
Lien in favor of the Collateral Agent for the benefit of all or any of the
Secured Parties.

                        "Commercial Tort Claims Collateral" has the meaning set
forth in Section 5.01(h).

                        "Commitment" means, with respect to (a) each Creditor
Party (other than the Refinancing Issuing Bank or any Agent), the aggregate
principal amount of the Senior Debt Obligations that such Creditor Party is
committed to lend to, or purchase from, the Company under the relevant Financing
Documents to which such Creditor Party is a party, as such commitment may be
reduced from time to time pursuant to such Financing Documents and (b) the
Refinancing Issuing Bank, the aggregate Available Amount of all Refinancing
Letters of Credit that the Refinancing Issuing Bank is committed to issue or
assume for the account of the Company under the Refinancing Credit Agreement, as
such commitment may be reduced from time to time pursuant to the Refinancing
Credit Agreement.

                        "Common Terms Agreement" means the Common Terms
Agreement, dated as of the date hereof, among the Company, the other Grantors,
each of the Initial Lenders, the Refinancing Lender Agent, the New Money Lender
Agent, the Springdale Lender Agent, the Documentation Agent and the Syndication
Agent.

                        "Company" has the meaning set forth in the preamble to
this Agreement.

                        "Company Group Members" means the Company and all of its
Subsidiaries.

                        "Company Information" has the meaning set forth in
Section 9.23(b).

                        "Computer Software" has the meaning set forth in Section
5.01(g)(iv).

                        "Consent" means each of the consent and agreements from
each Regulated Subsidiary with respect to the Material Contracts to which such
Regulated Subsidiary is a party, in each case, in the form or substantially in
the form attached hereto as Exhibit A-1 or Exhibit A-2, as applicable, or such
other form as may be mutually acceptable to the Representative Agents, the
Collateral Agent and the Company.

                        "Consenting Amended Note Noteholder" means any Amended
Note Noteholder holding any of the Amended Intercreditor Notes from time to
time.

                        "Consenting Springdale Lender" has the meaning set forth
in Section 4.03(c)(iv).

                        "Consenting Springdale Lender Proportion" means, with
respect to any Outstanding Springdale Costs and any Consenting Springdale
Lender, an amount equal to (a) such Outstanding Springdale Costs, multiplied by
(b) a fraction (expressed as a percentage carried out to the ninth decimal
point), (i) the numerator of which is the aggregate principal amount of all
outstanding Advances under the Springdale Credit Agreement owing to such
Consenting Springdale Lender and (ii) the denominator of which is the aggregate
principal amount of all outstanding Advances under the Springdale Credit
Agreement owing to all Consenting Springdale Lenders with respect to such
Outstanding Springdale Costs, in each case, prior to any purchase by such
Consenting Springdale Lenders of outstanding Advances owing under the New Money
Credit Agreement to the Non-Consenting New Money Lenders pursuant to Section
4.03(c) with respect to such Outstanding Springdale Costs.

                        "Consolidated" refers to the consolidation of accounts
in accordance with GAAP.

                        "Contest" means, with respect to the payment of taxes or
any other claims or liabilities by any Person, to contest the validity or amount
thereof in good faith by appropriate proceedings timely instituted and
diligently pursued within the applicable statutory period and in accordance with
Applicable Law; provided that the following conditions are satisfied: (a) such
Person has posted a bond or other security in accordance with Applicable Law (if
required) or has established adequate reserves with respect to the contested
items in accordance with, and to the extent required by, GAAP; (b) during the
period of such contest, the enforcement of any contested item is effectively
stayed; (c) neither such Person nor any of its officers, directors or employees
nor any Creditor Party or its respective officers, directors or employees is, or
could reasonably be expected to become, subject to any criminal liability or
sanction in connection with such contested items; and (d) no Lien relating to
such contest attaches to any Assets of such Person and becomes enforceable
against other creditors of such Person.

                        "Contingent Obligation" means, with respect to any
Person, any Obligation or arrangement of such Person to guarantee or intended to
guarantee any Debt, leases, dividends or other payment Obligations ("primary
obligations") of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, including (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

                        "Controlled Account" means (a) each Initial Controlled
Account and (b) any other bank or securities account of any Grantor, other than
the Pledged Accounts and the Operating Accounts, which is maintained in
accordance with Section 4.10.

                        "Copyrights" has the meaning set forth in Section
5.01(g)(iii).

                        "Creditor Party" means each of the Agents, the Initial
Lenders, the Amended Note Noteholders, the Replacement Lenders and the
Depository Bank.

                        "Debt" of any Person (the "obligor") means, without
duplication, (a) all Obligations of such Person for or in respect of moneys
borrowed or raised (whether or not for cash) by whatever means (including
acceptances, deposits, discounting, letters of credit, factoring (other than on
a non-recourse basis), and any other form of financing which is recognized in
accordance with GAAP in the obligor's financial statements as being in the
nature of a borrowing or is treated as "off-balance" sheet financing (including
all amounts financed under any Synthetic Lease or other synthetic financing
transaction)); (b) all Obligations of the obligor evidenced by notes, bonds,
debentures or other similar instruments other than any such instruments issued
in connection with trade accounts payable excluded pursuant to the parenthetical
in clause (c) below; (c) all Obligations of the obligor for the deferred
purchase price of property or services (other than trade accounts payable within
90 days of being incurred arising in the ordinary course of such Person's
business and not more than 90 days past due) and not subject to Contest; (d) all
obligations of the obligor created or arising under any Finance Leases with
respect to property acquired by the obligor (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (e) all Obligations of the obligor as
lessee under Capitalized Leases; (f) all obligations, contingent or otherwise,
of the obligor under acceptance, letter of credit or similar facilities other
than as issued (i) in connection with Obligations excluded pursuant to clause
(b) above or the parenthetical in clause (c) above; or (ii) as credit support
for leases which are not Capitalized Leases or Finance Leases; (g) all
Obligations of the obligor created or arising under any conditional sale or
other title retention agreement with respect to property acquired by the obligor
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (h) all Obligations of the obligor to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in the
obligor or any other Person or any warrants, rights or options to acquire such
capital stock, valued, in the case of Redeemable Preferred Interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; (i) all Obligations of the obligor in respect of Hedge
Agreements; (j) all Contingent Obligations of the obligor with respect to Debt;
and (k) all indebtedness and other payment Obligations referred to in
clauses (a) through (j) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by the obligor, even though the obligor has not assumed or become liable for the
payment of such indebtedness or other payment Obligations.

                        "Debt/Equity Issuance" means any sale or issuance of
Equity Interests by the Parent or any of its Subsidiaries, respectively, or any
incurrence or issuance of Debt for Borrowed Money by the Parent or any of its
Subsidiaries, other than (a) Debt under the AYE Loan Documents, (b) Debt under
the Financing Documents, (c) Permitted Regulated Subsidiary Debt, (d) unsecured
Debt owed to any Grantor which constitutes Pledged Debt, (e) reimbursement
obligations for amounts paid on behalf of any Company Group Member by the Parent
or any of its Subsidiaries in accordance with applicable requirements under
PUHCA with respect to the provision of goods or services to such Company Group
Member and the Parent or one or more Subsidiaries of the Parent, (f)
reimbursement obligations for amounts paid on behalf of the Parent or any of its
Subsidiaries in accordance with applicable requirements under PUCHA with respect
to the provision of goods and services to the Parent and one or more
Subsidiaries of the Parent or to two or more Subsidiaries of the Parent, (g)
Debt under the BB&T Loan Documents (as defined in the AYE Credit Agreement), (h)
Debt under Capitalized Leases and purchase money obligations permitted under the
terms of the Financing Documents or the AYE Credit Agreement, (i) Equity
Interests issued after the date hereof by any Subsidiary of the Parent which is
made pro rata to holders of Equity Interests in such Subsidiary as of the
Closing Date to any Affiliates of the Parent in accordance with the terms of the
Financing Documents or, in the case of the Borrower only, issued solely to the
Parent, and (j) Debt incurred by the Parent or any of its Subsidiaries (other
than a Company Group Member) pursuant to financial arrangements among the Parent
and certain of its Subsidiaries with respect to inter-company loans pursuant to
the authorization and restrictions of the SEC.

                        "Debt for Borrowed Money" means Debt of the types
specified in (a) clauses (a), (b), (d) and (e) of the definition of Debt and (b)
to the extent relating to Debt of the types specified in one or more of clauses
(a), (b), (d) and (e) of the definition of Debt, clauses (j) and (k) thereof.

                        "Declining Noteholder" has the meaning set forth in
Section 2.05(d)(ii).

                        "Default" means the occurrence of any Facility Event of
Default or any event that would constitute a Facility Event of Default but for
the requirement that notice be given or time elapse or both.

                        "Depository Bank" has the meaning set forth in the
preamble to this Agreement.

                        "Documentation Agent" has the meaning set forth in the
preamble to this Agreement.

                        "Dollars" and "$" mean the lawful currency of the United
States of America.

                        "DWR Contract" means (a) the Master Power Purchase and
Sale Agreement made as of March 23, 2001 between Allegheny Trading Finance
Company, a Delaware corporation (as assignee of the Company), as Party A
thereunder, and California Department of Water Resources, as Party B and (b) the
Master Power Purchase and Sale Agreement made as of April 20, 2001 between
Allegheny Trading Finance Company, a Delaware corporation (as assignee of the
Company), as Party A thereunder, and California Department of Water Resources,
as Party B.

                        "Enforcement Action" means any or all of the following:

                        (i)     application of funds in the Pledged Accounts to
the payment of Secured Obligations;

                        (ii)     exercising of any power of sale or other
remedies granted by any of the Collateral Documents or any other Financing
Document;

                        (iii)     exercising any and all rights of the Company
to demand or otherwise require payment of any amount under, or performance of
any provision of, the Assigned Agreements, the Receivables, the Related
Contracts and the other Collateral;

                        (iv)     exercising all other rights and remedies with
respect to the Assigned Agreements, the Receivables, the Related Contracts and
the other Collateral, including those set forth in Section 9-607 of the UCC;

                        (v)     taking any Foreclosure Action;

                        (vi)     proceeding to protect and enforce the rights of
the Secured Parties under this Agreement or any other Collateral Document by
sale pursuant to judicial proceedings or by a proceeding in equity or at law or
otherwise, whether for the enforcement of the security interests created under
or pursuant to this Agreement or any other Collateral Document or for the
enforcement of any other legal, equitable or other remedy;

                        (vii)     exercising in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to the Secured Parties, to the extent permitted by Applicable Law, of all the
rights and remedies of a secured party upon default under the UCC (whether or
not the UCC applies to the affected Collateral) and the laws of any jurisdiction
in which the Collateral is located;

                        (viii)     charging, exercising setoff rights or
otherwise applying all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account of
the Company; and

                        (ix)    taking any other action similar to the foregoing
permitted by Applicable Law.

                        "Enforcement Proceeds" means any cash, securities or any
other consideration received by the Collateral Agent as a result of the taking
of any Enforcement Action in respect of the Collateral, including, without
limitation (a) any balances then outstanding in the Pledged Accounts or received
therein from time to time thereafter, (b) the proceeds of any sale (net of
reasonable costs and expenses of such sale and any taxes, assessments or prior
Liens) or Enforcement Action (net of reasonable costs and expenses of such
action) taken pursuant to Article VI, (c) any Insurance Proceeds or proceeds of
the Sale of any Assets and (d) foreclosure proceeds in respect of any property
encumbered under any Mortgage.

                        "Enforcement Proceeds Account" has the meaning set forth
in Section 6.10.

                        "Environmental Law" means any Federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or legally binding judicial or agency interpretation, policy
or guidance relating to pollution or protection of the environment, health and
safety as it relates to Hazardous Materials or natural resources, including
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

                        "Environmental Permit" means any permit, approval,
identification number, license or other authorization required under any
Environmental Law.

                        "Equipment" has the meaning set forth in Section
5.01(a).

                        "Equity Interests" means, with respect to any Person,
shares of capital stock of (or other ownership or profit interests in) such
Person, warrants, options or other rights for the purchase or other acquisition
from such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person, True, in the case of the fiscal quarter ending September 30, 2003 Equity
Interests or warrants, rights or options for the purchase or other acquisition
from such Person of such shares (or such other interests), and other ownership
or profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

                        "Excess Cash Flow" means for any fiscal quarter of the
Company, (a) cash flows from operations in accordance with GAAP and, without
duplication, tax refunds received after the date hereof, minus (b) cash outflows
from investing activities for Capital Expenditures of the Company Group Members
during such fiscal quarter to the extent permitted by the Financing Documents,
minus, (c) cash outflows from financing activities (including payment of
scheduled debt maturities (but not optional prepayments an dividends), and in
the case of clauses (a) through (c) above, determined with respect to such
fiscal quarter and all other prior fiscal quarters, if any, in the same fiscal
year as such fiscal quarter, plus (d) in the case of the fiscal quarters ending
March 31, 2003 and June 30, 2003, interest under the Refinancing Credit
Agreement and the Springdale Credit Agreement that is expensed but not paid
prior to July 31, 2003, minus (e) in the case of the fiscal quarter ending
September 30, 2003, interest under the Refinancing Credit Agreement and the
Springdale Credit Agreement that is expensed but not paid in a prior period and
is paid during such quarter.

                        "Existing A Note Indenture" has the meaning set forth in
Preliminary Statement (5) of this Agreement.

                        "Existing A Notes" has the meaning set forth in
Preliminary Statement (5) of this Agreement.

                        "Existing Hedge Agreements" means the Hedge Agreements
listed in Part G of Schedule I of the Common Terms Agreement.

                        "Existing Indentures" means (a) the Indenture dated
March 15, 2001 between the Company, as issuer, and Bank One Trust Company, N.A.,
as trustee and (b) the Indenture dated as of April 8, 2002 between the Company,
as issuer, and Bank One Trust Company, N.A., as trustee.

                        "Existing Lender Debt" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                        "Existing Lender Debt Documents" has the meaning set
forth in Preliminary Statement (1) of this Agreement.

                        "Existing Lenders" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                        "Existing Letters of Credit" has the meaning set forth
in Preliminary Statement (2) of this Agreement.

                        "Existing Noteholders" has the meaning set forth in
Preliminary Statement (5) of this Agreement.

                        "Existing Springdale Debt" has the meaning set forth in
Preliminary Statement (3) of this Agreement.

                        "Existing Springdale Debt Documents" has the meaning set
forth in Preliminary Statement (3) of this Agreement.

                        "Existing Springdale Documents" has the meaning set
forth in Preliminary Statement (3) of this Agreement.

                        "Existing Springdale Equity Documents" has the meaning
set forth in Preliminary Statement (3) of this Agreement.

                        "Existing Springdale Equity Participations" has the
meaning set forth in Preliminary Statement (3) of this Agreement.

                        "Existing Springdale Lease Participations" has the
meaning set forth in Preliminary Statement (3) of this Agreement.

                        "Existing Springdale Lenders" has the meaning set forth
in Preliminary Statement (3) of this Agreement.

                        "Extraordinary Receipt" means any cash received by or
paid to or for the account of any Person not in the ordinary course of business,
including tax refunds, pension plan reversions, proceeds of insurance (including
any key man life insurance but excluding proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustment received in connection with any
purchase agreement; provided that an Extraordinary Receipt shall not include
cash receipts received from proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments to the extent that such
proceeds, awards or payments (a) in respect of loss or damage to equipment,
fixed assets or real property are applied (or in respect of which expenditures
were previously incurred) to replace or repair the equipment, fixed assets or
real property in respect of which such proceeds were received in accordance with
the terms of the Financing Documents, so long as such application is made within
twelve months after the occurrence of such damage or loss or (b) are received by
any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the
costs and expenses of such Person with respect thereto.

                        "Facility" means each of (a) the New Money Facility, (b)
the Secured Refinancing Facility, (c) the Unsecured Refinancing Loan Facility,
(d) the Springdale Tranche A Facility, (e) the Springdale Tranche B Facility,
(f) the Springdale Tranche C Facility, (g) the Refinancing Indenture and (h) any
Replacement Senior Debt Agreement.

                        "Facility Event of Default" means any Initial Credit
Facility Event of Default, Refinancing Indenture Event of Default or Replacement
Senior Debt Facility Event of Default.

                        "Facility Information" has the meaning set forth in
Section 9.23(c).

                        "Facility Notes" means the Initial Credit Facility
Notes, the Amended Notes and any Replacement Senior Debt Notes.

                        "Federal Book Entry Regulations" means (a) the federal
regulations contained in Subpart B ("Treasury/Reserve Automated Debt Entry
System (TRADES)") governing book-entry securities consisting of U.S. Treasury
bonds, notes and bills and Subpart D ("Additional Provisions") of 31 C.F.R. Part
357, 31 C.F.R. Section 357.2, Section 357.10 through Section 357.14 and
Section 357.41 through Section 357.44 and (b) to the extent substantially
identical to the federal regulations referred to in clause (a) above (as in
effect from time to time), the federal regulations governing other book-entry
securities.

                        "Fee Letters" means (a) each fee letter, if any, between
the Company or any other Grantor and any Agent and (b) each fee letter, if any,
among the Company, the Parent and one or more Arrangers.

                        "Final Maturity Date" means the earlier of the latest
maturity date applicable to the Senior Debt Obligations outstanding at any time
under any Facility and the date of acceleration of all Senior Debt Obligations
and termination in whole of the Commitments pursuant to the terms of the
Financing Documents.

                        "Finance Lease" means, for any Person, any lease, any
hire purchase, conditional sale or other form of title retention agreement which
is recognized, in accordance with GAAP, in such Person's financial statements as
being in the nature of a borrowing.

                        "Financing Documents" means this Agreement, each Initial
Credit Agreement, the Common Terms Agreement, the Refinancing Indenture, each
Assumption Document, each Replacement Senior Debt Agreement, each other
Collateral Document, each Facility Note, each Fee Letter and the Intercreditor
Agreement.

                        "Foreclosure Action" means the selling of any of the
Collateral either as an entirety or, if permitted by Applicable Law, in parcels
at a public or private sale at such place and at such time as the Required
Creditors issuing the relevant Remedies Notice may specify or may be required by
Applicable Law.

                        "Funds Flow Memorandum" means the memorandum prepared by
the Company specifying the use of proceeds from the initial Advances under each
Initial Credit Agreement, including applicable wire instructions required to be
delivered by the Company to the Initial Lenders in accordance with the terms of
the Financing Documents on or prior to the Closing Date.

                        "GAAP" means generally accepted accounting principles
consistent with those applied in the preparation of the Company's financial
statements from time to time.

                        "General Enforcement Proceeds Sub-Account" has the
meaning set forth in Section 6.10.

                        "Governmental Approvals" means, with respect to any of
the transactions contemplated by the Financing Documents or the conduct of the
business of any Company Group Member, any authorization, approval, action,
notice or filing with any Governmental Authority or third party in connection
with such transaction or the conduct of such business.

                        "Governmental Authority" means any national, state,
county, city, town, village, municipal or other de jure or de facto government
department, commission, board, bureau, agency, authority or instrumentality of a
country or any political subdivision thereof, and any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any of the foregoing entities, including all commissions, boards,
bureaus, arbitrators and arbitration panels, and any authority or other Person
controlled by any of the foregoing.

                        "Grantors" has the meaning set forth in the preamble to
this Agreement.

                        "Group Assets" means all Assets of the Grantors other
than (a) the Springdale Assets, (b) the Assets of AGC, (c) Equity Interests in,
and Assets of, each of NYC Energy LLC and Mon Synfuel, LLC (each, a Delaware
limited liability company), (d) Assets of Buchanan Generation, LLC (a Delaware
limited liability company), and (e) Assets of Conemaugh Fuels LLC (a Delaware
limited liability company).

                        "Group Assets Liens (New Money Lenders)" means all Liens
created or purported to be created under the Collateral Documents on the Group
Assets, securing the New Money Obligations.

                        "Group Assets Liens (Refinancing Obligations)" means all
Liens created or purported to be created under the Collateral Documents on the
Group Assets, securing the Secured Refinancing Obligations.

                        "Group Assets Liens (Replacement Senior Debt
Obligations)" means all Liens created or purported to be created under the
Collateral Documents on the Group Assets, securing the Replacement Senior Debt
Obligations.

                        "Group Assets Liens (Springdale Lenders)" means all
Liens created or purported to be created under the Collateral Documents on the
Group Assets, securing the Senior Debt Obligations outstanding under the
Springdale Tranche A Facility.

                        "Group Assets Proceeds" has the meaning set forth in
Section 2.06(b).

                        "Hagerstown" means Hagerstown Trust Company, a national
banking association.

                        "Hagerstown Credit Agreement" means the Credit Agreement
dated as of the date hereof, among the Parent, MPC, WPPC and Hagerstown, as in
effect on the date hereof and as amended, amended and restated, supplemented or
otherwise modified in accordance with the AYE Credit Agreement.

                        "Hazardous Materials" means (a) petroleum or petroleum
products, by-products or breakdown products, radioactive materials,
asbestos-containing materials, polychlorinated biphenyls and radon gas and
(b) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

                        "Hedge Agreements" means all agreements relating to rate
swaps, basis swaps, forward rate transactions, commodity swaps, commodity
options, equity or equity index swaps, equity or equity index options, bond
options, interest rate options, foreign exchange transactions, cap transactions,
floor transactions, collar transactions, forward transactions, currency swap
transactions, cross currency rate swap transactions, currency options or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures (excluding in each case, (a) the Affiliate Energy Contracts, (b) the
DWR Contract, (c) commodity purchase contracts for commodities used in the
operation and maintenance of physical Assets of the Company or any of its
Subsidiaries, (d) agreements for the sale of capacity, energy or ancillary
services in an aggregate amount the delivery of which may be satisfied using the
installed capacity (including projected additions thereto) of all power plants
of the Company and its Subsidiaries, in each case, in the ordinary course of
business and entered into in accordance with the Business Plan and (e)
agreements for the purchase of capacity, energy and ancillary services, in each
case to the extent necessary to satisfy corresponding obligations under any
provider of last resort contract which relates to an Asset disposed of pursuant
to an Asset Sale permitted under the terms of the Financing Documents if (i)
such agreement is for a term ending no earlier than six months after the Final
Maturity Date and (ii) payments under such agreement (or all such agreements, if
more than one such agreement is entered into to satisfy corresponding
obligations under any provider of last resort contract) do not, at an time,
exceed payments then due under such provider of last resort contract).

                        "Indemnified Costs" has the meaning set forth in Section
7.17.

                        "Indemnified Party" has the meaning set forth in Section
9.01(a).

                        "Indenture Trustee" has the meaning set forth in the
preamble to this Agreement.

                        "Independent Engineer" means any firm of independent
engineers which is acceptable to the Representative Agents and, so long as no
Default has occurred and is continuing, the Company, and appointed by the
Intercreditor Agent at the sole cost and expense of the Company to evaluate any
Casualty Event and related Restoration and Replacement Plans pursuant to Section
4.14(b).

                        "Initial Controlled Accounts" means all those bank and
securities accounts of the Company and the other Grantors set forth in Part A of
Schedule 4.01(z) of the Common Terms Agreement.

                        "Initial Credit Agreements" means the Refinancing Credit
Agreement, the New Money Credit Agreement and the Springdale Credit Agreement.

                        "Initial Credit Facility Event of Default" means the
occurrence of any "Event of Default" as defined in the Common Terms Agreement or
any of the Initial Credit Agreements.

                        "Initial Credit Facility Note" means each promissory
note of the Company payable to the order of any Initial Lender, evidencing the
aggregate indebtedness of the Company to such Initial Lender resulting from the
Advances made by such Initial Lender.

                        "Initial Lenders" means the New Money Lenders, the
Refinancing Lender Parties and the Springdale Lenders, each, individually, an
"Initial Lender".

                        "Initial Pledged Equity" means, with respect to any
Grantor, the Equity Interests set forth opposite such Grantor's name on and as
otherwise described in Schedule II and issued by the Persons named therein.

                        "Insolvency Proceeding," with respect to any Person,
means (a) any proceeding shall be instituted against such Person seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and either such proceeding shall remain
undismissed or unstayed for a period of 30 consecutive days or the entry by any
competent Governmental Authority of any jurisdiction or a court having
jurisdiction in the premises of a decree or order approving or ordering any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or any substantial part of its property); or
(b) commencement by such Person of a voluntary case or proceeding under any
applicable bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated as bankrupt or insolvent, or the
consent by such Person to the entry of a decree or order for relief in respect
of such Person in an involuntary case or proceeding under any applicable
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against such
Person, or the filing by such Person of a petition or answer or consent seeking
reorganization or relief under any Applicable Law; or consent by such Person to
the filing of such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of such Person or of any substantial part of the property of
such Person, or the making by such Person of an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of such Person,
or the admission by such Person in writing of its inability to pay its debts
generally as they become due, or the taking of corporate action by such Person
in furtherance of any such action.

                        "Insurance Consultant" means any insurance consultant
which is acceptable to the Representative Agents (after consultation with the
Company) and appointed by the Intercreditor Agent at the sole cost and expense
of the Company to evaluate (a) unavailability of insurances, as contemplated in
Section 5.01(w) of the Common Terms Agreements or (b) any Casualty Event and
related Restoration and Replacement Plan pursuant to Section 4.14(b).

                        "Insurance Proceeds" means any sum paid to or for the
account of any Grantor pursuant to any insurance policy in respect of any
Casualty Event but excluding advance loss of profit insurance, delayed start-up
insurance, liability, business interruption and similar insurances.

                        "Insurance Proceeds Account" has the meaning set forth
in Section 4.01(a)(i).

                        "Insurance Proceeds Subaccount" has the meaning set
forth in Section 4.14(a).

                        "Intellectual Property Collateral" has the meaning set
forth in Section 5.01(g).

                        "Intercreditor Agent" has the meaning set forth in the
preamble to this Agreement.

                        "Intercreditor Agreement" means the Intercreditor
Agreement, dated as of the date hereof, among the AYE Lender Agent, the New
Money Lender Agent, the Refinancing Lender Agent, the AYE/AESC Intercreditor
Agent, the Springdale Lender Agent, the Indenture Trustee, the Parent and the
Company.

                        "Inventory" has the meaning set forth in Section
5.01(b).

                        "JPMC" has the meaning set forth in the preamble to this
Agreement.

                        "Lien" means any lien, mortgage, deed of trust, pledge,
security interest or other charge or encumbrance of any kind, including the lien
or retained security title of a conditional vendor and any easement, right of
way or other encumbrance on title to real property.

                        "Material Adverse Effect" means a material adverse
effect on (a) the business, condition (financial or otherwise), operations,
performance, properties or prospects of (i) the Company or (ii) the Company
Group Members, taken as a whole, (b) the rights and remedies of any Creditor
Party under any Financing Document or (c) the ability of any Grantor to perform
its Obligations under any Relevant Document to which it is or is to be a party.

                        "Material Asset" means any Asset (including a Material
Contract) or group of related Assets which has a fair market value of, or the
Sale of which results in, aggregate gross proceeds or consideration of not less
than, $25,000,000.

                        "Material Contracts" means (a) the DWR Contract, (b) the
Affiliate Energy Contracts, (c) the Operating Agreements and (d) the Tax
Allocation Agreement.

                        "Material Equipment" means any Equipment with a fair
market value of, or the sale of which results in aggregate gross proceeds or
consideration of, not less than $25,000,000.

                        "Material Properties" means those properties listed in
Part A of Schedule 5.04(b).

                        "Mortgage Policies" means any title insurance policies
insuring any Mortgages delivered from time to time pursuant to and in accordance
with the terms of the Financing Documents.

                        "Mortgage Trustee" means any Person (including any
natural person) identified as a trustee under any Mortgage.

                        "Mortgages" means any deed of trust, trust deed or
mortgage over any of the real property assets of any Company Group Member in
favor of all or any of the Secured Parties as executed and filed from time to
time by or on behalf of such Company Group Member pursuant to the requirements
of any Financing Document.

                        "Mountaineer Gas" means Mountaineer Gas Company, a West
Virginia corporation.

                        "MPC" means Monongahela Power Company, a corporation
incorporated under the laws of the State of Ohio.

                        "Net Cash Proceeds" means, with respect to any Asset
Sale or Debt/Equity Issuance by any Person, or any Extraordinary Receipt
received by or paid to or for the account of any Person, the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by or on behalf of such Person
in connection with such transaction after deducting therefrom only (without
duplication) the following (to the extent directly and primarily relating to
such transaction): (a) reasonable and customary brokerage commissions,
underwriting fees and discounts, legal, consultant and advisor fees, finder's
fees and other similar fees and commissions, (b) the amount of taxes (or amounts
owing pursuant to the Tax Allocation Agreement) payable in connection with or as
a result of such transaction, and (c) in the case of any Asset Sale (other than
any Sale of the DWR Contract), (i) the amount of any Debt (including Debt under
the Pollution Control Bonds) secured by a prior Lien on the Asset which is the
subject of such Sale that is repaid, redeemed or defeased upon such disposition
as required pursuant to the terms of (A) the agreement or instrument governing
such Debt or (B) any undertaking or agreement of the Company made on or prior to
the Closing Date in favor of the issuer of any guaranty, surety bond or
insurance policy issued for the benefit of the holders of such Debt, including,
each of the consents, dated February 21, 2003, entered into among (1) the
Company, PEC and MBIA Insurance Corporation and (2) the Company, WPPC and MBIA
Insurance Corporation and (ii) the costs associated (in the Company's best
estimate) with terminating all Hedge Agreements, if any, entered into in
connection with such Asset, which Hedge Agreements are not being sold as part of
such Asset Sale, but only to the extent that the amounts so deducted are, at the
time or within a reasonable time (not to exceed ten days) of receipt of such
cash, actually paid to a Person that is not an Affiliate of such Person or any
Grantor or any Affiliate of any Grantor and are properly attributable to such
transaction or to the Asset that is the subject thereof, provided, that, in the
case of taxes or termination costs that are deductible under clause (b) or
(c)(ii) above but for the fact that, at the time of receipt of such cash, such
amounts have not been actually paid or are not then payable, such Person may
deduct an amount (the "Reserved Amount") equal to the amount reserved in
accordance with GAAP for such Person's reasonable estimate of such amounts,
other than taxes for which the Company or such Subsidiary is indemnified;
provided further that, at the time such amounts are paid, an amount equal to the
amount, if any, by which the Reserved Amount for such amounts exceeds the amount
of such amounts actually paid shall constitute "Net Cash Proceeds" of the type
for which such amounts were reserved for all purposes hereunder.

                        "New Money Credit Agreement" means the Credit Agreement,
dated as of the date hereof, among the Company, as borrower, the New Money
Lenders and the New Money Lender Agent.

                        "New Money Facility" has the meaning set forth in
Preliminary Statement (8) of this Agreement.

                        "New Money Lender" means each of the banks, financial
institutions and other lenders that is listed on the signature pages hereto as a
"New Money Lender" and each other Person that may become a "New Money Lender"
party to the New Money Credit Agreement pursuant to the terms hereof and thereof
from time to time, in either case so long as such Person continues to be a party
to the New Money Credit Agreement.

                        "New Money Lender Agent" has the meaning set forth in
the preamble to this Agreement.

                        "New Money Liens" means the Group Assets Liens (New
Money Lenders) and the Springdale Liens (New Money Lenders).

                        "New Money Loan Proceeds Account" has the meaning set
forth in Section 4.01(a)(iii).

                        "New Money Maturity Date" means the earlier of September
30, 2004 and the date of acceleration of all Advances outstanding under the New
Money Credit Agreement and termination in whole of the Commitments under the New
Money Credit Agreement in accordance with the terms of the Financing Documents.

                        "New Money Obligations" means all Obligations owing by
the Grantors to the New Money Lenders and their agents (including the New Money
Lender Agent, the Collateral Agent and the Intercreditor Agent) in respect of
the New Money Facility under any Financing Document.

                        "Non-Consenting New Money Lender" has the meaning set
forth in Section 4.03(c)(iv).

                        "Notice of Default" has the meaning set forth in Section
6.02(b).

                        "Notice of Exclusive Control" has the meaning set forth
in the Account Control Agreement.

                        "Obligation" means, with respect to any Person, any
payment, performance or other obligation of such Person of any kind, including
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency Proceeding. Without limiting the
generality of the foregoing, the Obligations of any Grantor under the Financing
Documents include (a) the obligation to pay principal, interest, letter of
credit commissions, charges, expenses, fees, attorneys' and consultants' fees
and disbursements, indemnities and other amounts payable by such Grantor under
any Financing Document and (b) the obligation of such Grantor to reimburse any
amount in respect of any of the foregoing that any Creditor Party, in its sole
discretion, may elect to pay or advance on behalf of such Grantor.

                        "Officer's Certificate" means, with respect to any
Person, a certificate signed by a Responsible Officer of such Person.

                        "Operating Accounts" means all those bank and securities
accounts of the Company and the other Grantors set forth in Part B of Schedule
4.01(z) of the Common Terms Agreement.

                        "Operating Agreements" means the agreements listed in
Schedule VIII.

                        "Outstanding Springdale Costs" has the meaning set forth
in Section 4.03(c).

                        "Parent" means Allegheny Energy, Inc., a Maryland
corporation.

                        "Patents" has the meaning set forth in Section
5.01(g)(i).

                        "PCB Liens" means Liens existing on the date hereof
securing Pollution Control Bonds.

                        "PEC" means The Potomac Edison Company, a corporation
incorporated under the laws of the State of Maryland and of the State of
Virginia.

                        "Permitted Liens" means such of the following as to
which no enforcement, collection, execution, levy or foreclosure proceeding
shall have been commenced: (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under the terms of the
Financing Documents; (b) Liens imposed by law, such as materialmen's,
mechanics', carriers', workmen's and repairmen's Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 60 days, except for such materialmen's,
mechanics', carriers', workmen's and repairmen's Liens which are senior to the
priority of any Mortgage; (c) Liens or deposits to secure obligations under
workers' compensation laws or similar legislation or to secure public or
statutory obligations; (d) surety and appeal bonds, bid bonds and performance
and return of money bonds; (e) easements, rights of way and other encumbrances
on title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes; (f) PCB Liens; (g) Liens relating to claims or liabilities
against any Company Group Member, the validity or amount of which are being
contested in good faith by appropriate proceedings timely instituted and
diligently pursued within the applicable statutory period and in accordance with
Applicable Law; provided that the following conditions are satisfied: (i) such
Company Group Member has posted a bond or other security in accordance with
Applicable Law (if required) or has established adequate reserves with respect
to the contested items in accordance with, and to the extent required by, GAAP;
(ii) during the period of such contest, the enforcement of any contested item is
effectively stayed; (iii) neither such Company Group Member nor any of its
officers, directors or employees nor any Creditor Party nor any of their
respective officers, directors or employees is, or could reasonably be expected
to become, subject to any criminal liability or sanction in connection with such
contested items; and (iv) the aggregate market value of all Assets at any time
subject to Liens under this clause (g) shall not exceed $5,000,000; (h) set-off
rights with respect to the Operating Accounts and pursuant to contracts entered
into in the ordinary course of business on reasonable market terms and in
accordance with the Financing Documents; and (i) Liens against which a deposit
has been made with the title insurance company in connection with the issuance
of a Mortgage Policy in form and substance acceptable to the Collateral Agent
and the Representative Agents.

                        "Permitted Regulated Subsidiary Debt" means any Debt
incurred by a Regulated Subsidiary or Mountaineer Gas after the date hereof
which (a) matures no earlier than the date occurring six months after April 13,
2005 and does not require any amortization prior to such date and (b) the
proceeds of which are (i) used by such Regulated Subsidiary or Mountaineer Gas,
as the case may be, upon receipt thereof to refinance Debt of such Regulated
Subsidiary or Mountaineer Gas, as the case may be, in existence on the Closing
Date in accordance with the AYE Loan Documents as in effect on the date hereof,
or (ii) used upon, or reserved by such Regulated Subsidiary or Mountaineer Gas,
as the case may be, to be used within 12 months after, receipt by such Regulated
Subsidiary or Mountaineer Gas, as the case may be, thereof to fund Capital
Expenditures of such Regulated Subsidiary or Mountaineer Gas, as the case may
be, which are (A) included in the CapEx Budget or (B) mandated or required by
Applicable Law or necessary with respect to such Regulated Subsidiary's or
Mountaineer Gas' (as the case may be) mandatory service obligations or with
respect to safety and reliability, in the case of clause (ii)(B), up to an
aggregate principal amount of $50,000,000 in any calendar year.

                        "Person" means an individual, partnership, corporation
(including a business or statutory trust), limited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.

                        "Pledged Account Bank" has the meaning set forth in
Section 4.10(a).

                        "Pledged Accounts" means the Insurance Proceeds Account,
the Cash Collateral Account (Refinancing Lenders) and the New Money Loan
Proceeds Account.

                        "Pledged Debt" has the meaning set forth in Section
5.01(d)(iii).

                        "Pledged Equity" has the meaning set forth in Section
5.01(d)(ii).

                        "Pledged Financial Assets" means all financial assets
credited from time to time to the Pledged Accounts.

                        "Pledged Security Entitlements" means all security
entitlements with respect to the Pledged Financial Assets.

                        "Pollution Control Bond Indentures" means (a) the Trust
Indenture dated as of April 15, 1992 between the County Commission of Harrison
County, West Virginia and JP Morgan Chase Trust Company, N.A. (formerly Chase
Manhattan Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Solid Waste Disposal Revenue Bonds (West Penn Power
Company Harrison Station Project), (b) the Trust Indenture dated as of November
1, 1977 between Pleasants County, West Virginia and JP Morgan Chase Trust
Company, N.A. (formerly Chase Manhattan Trust Company, N.A., successor trustee
to Mellon Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds
(West Penn Power Company Pleasants Station Project), (c) the Trust Indenture
dated as of December 1, 1980 between Washington County Industrial Development
Authority and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan
Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as Trustee,
providing for Pollution Control Revenue Bonds (West Penn Power Company Mitchell
Station Project), (d) the Trust Indenture dated as of April 15, 1983 between the
County Commission of Monongalia County, West Virginia and JP Morgan Chase Trust
Company, N.A. (formerly Chase Manhattan Trust Company, N.A., successor trustee
to Mellon Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds
(West Penn Power Company Fort Martin Station Project), (e) the Trust Indenture
dated as of February 1, 1977 between Greene County Industrial Development
Authority and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan
Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as Trustee,
providing for Pollution Control Revenue Bonds (West Penn Power Company
Hatfield's Ferry Project), (f) the Trust Indenture dated as of April 15, 1992
between the County Commission of Harrison County, West Virginia and JP Morgan
Chase Trust Company, N.A. (formerly Chase Manhattan Trust Company, N.A.,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Solid Waste
Disposal Revenue Bonds (The Potomac Edison Company Harrison Station Project),
(g) the Trust Indenture dated as of November 1, 1977 between Pleasants County,
West Virginia and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan
Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as Trustee,
providing for Pollution Control Revenue Bonds (The Potomac Edison Company
Pleasants Station Project), (h) the Trust Indenture dated as of April 15, 1983
between the County Commission of Monongalia County, West Virginia and JP Morgan
Chase Trust Company, N.A. (formerly Chase Manhattan Trust Company, N.A.,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Pollution
Control Revenue Bonds (The Potomac Edison Company Fort Martin Station Project),
(i) the Trust Indenture dated as of February 1, 1977 between Greene County
Industrial Development Authority and JP Morgan Chase Trust Company, N.A.
(formerly Chase Manhattan Trust Company, N.A., successor trustee to Mellon Bank,
N.A.), as Trustee, providing for Pollution Control Revenue Bonds (The Potomac
Edison Company Hatfield's Ferry Project), (j) the Trust Indenture dated as of
December 15, 1975 between the County Commission of Pleasants County, West
Virginia and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan Trust
Company, N.A., successor trustee to Mellon Bank, N.A.), as Trustee, securing
Pollution Control Revenue Bonds (Monongahela Power Company Project), (k) the
Trust Indenture dated as of February 1, 1977 between Greene County Industrial
Development Authority and JP Morgan Chase Trust Company, N.A. (formerly Chase
Manhattan Trust Company, N.A., successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Pollution Control Revenue Bonds (Monongahela Power
Company Hatfield's Ferry Project), (l) the Trust Indenture dated as of
November 1, 1977 between Pleasants County, West Virginia and JP Morgan Chase
Trust Company, N.A. (formerly Chase Manhattan Trust Company, N.A., successor
trustee to Mellon Bank, N.A.), as Trustee, providing for Pollution Control
Revenue Bonds (Monongahela Power Company Pleasants Station Project), (m) the
Trust Indenture dated as of April 15, 1983 between the County Commission of
Monongalia County, West Virginia and JP Morgan Chase Trust Company, N.A.
(formerly Chase Manhattan Trust Company, N.A., successor trustee to Mellon Bank,
N.A.), as Trustee, providing for Pollution Control Revenue Bonds (Monongahela
Power Company Fort Martin Station Project), (n) Trust Indenture dated as of
April 15, 1992 between the County Commission of Harrison County, West Virginia
and JP Morgan Chase Trust Company, N.A. (formerly Chase Manhattan Trust Company,
N.A., successor trustee to Mellon Bank, N.A.), as Trustee, providing for Solid
Waste Disposal Revenue Bonds (Monongahela Power Company Harrison Station
Project), (o) Trust Indenture dated as of December 15, 1975 between the County
Commission of Marion County, West Virginia and JP Morgan Chase Trust Company,
N.A. (formerly Chase Manhattan Trust Company, N.A., successor trustee to Mellon
Bank, N.A.), as Trustee, securing Pollution Control Revenue Bonds (Monongahela
Power Company Project) and (p) Trust Indenture dated as of December 15, 1975
between the County Commission of Preston County, West Virginia and JP Morgan
Chase Trust Company, N.A. (formerly Chase Manhattan Trust Company, N.A.,
successor trustee to Mellon Bank, N.A.), as Trustee, securing Pollution Control
Revenue Bonds (Monongahela Power Company Project).

                        "Pollution Control Bonds" means all notes, bonds and
other instruments evidencing Debt issued pursuant to the Pollution Control Bond
Indentures.

                        "Preferred Interests" means, with respect to any Person,
Equity Interests issued by such Person that are entitled to a preference or
priority over any other Equity Interests issued by such Person upon any
distribution of such Person's property and assets, whether by dividend or upon
liquidation.

 

                        "Prepayable Senior Debt Agreement" means any Replacement
Debt Agreement which is entitled to prepayments under the terms of this
Agreement and which the Company has identified as being entitled to the
prepayment terms in the Officer's Certificate delivered to the Collateral Agent
pursuant to Section 2.13.

                        "Prepayment Date" has the meaning set forth in Section
2.05(d).

                        "Principal Secured Party" has the meaning set forth in
Section 6.12(b).

                        "PUHCA" means the Public Utility Holding Company Act of
1935, as amended.

                        "Real Property Requirements" means the requirements with
respect to the creation and perfection of any Lien over any of the real property
of the Company which is subject to a prior Mortgage in favor of any of the
Secured Parties contained in Exhibit G.

                        "Recalculation Date" means for so long as any Senior
Debt Obligations remain outstanding under any of the Unsecured Refinancing Loan
Facility, the Springdale Tranche B Facility, the Springdale Tranche C Facility
or the Amended B Notes, each Business Day immediately following the occurrence
of any of the following: (a) the day on which the principal amount of the
Secured Obligations has been reduced as a result of any prepayment of the
Secured Obligations by an aggregate amount of at least $10,000,000, (b) the last
Business Day of each of March, June, September and December, commencing March
31, 2003 and (c) any Business Day on which the Company has knowledge that an
Available Basket Amount exists in the amount of at least $10,000,000.

                        "Receipt Date" has the meaning set forth in Section
2.05(d).

                        "Receivables" has the meaning set forth in Section
5.01(c).

                        "Redeemable" means, with respect to any Equity Interest,
any Debt or any other right or Obligation, any such Equity Interest, Debt, right
or Obligation that (a) the issuer has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a sinking fund or otherwise,
or upon the occurrence of a condition not solely within the control of the
issuer or (b) is redeemable at the option of the holder.

                        "Reduced Springdale Undersecured Principal Amount" has
the meaning set forth in Section 2.01(a).

                        "Reduced Unsecured Principal Amount" has the meaning set
forth in Section 2.01(a).

                        "Refinancing Credit Agreement" means the Credit
Agreement, dated as of the date hereof, among the Company, as borrower, the
Refinancing Lenders, the Refinancing Issuing Bank and the Refinancing Lender
Agent.

                        "Refinancing Debt" means any Debt incurred or issued by
the Company or any Subsidiary thereof the proceeds of which are applied in full
(minus only issuance costs) upon its receipt to the concurrent refinancing,
repayment, prepayment, defeasance or redemption of the existing Senior Debt
Obligations of the Company or Debt owed by the Parent under the AYE Loan
Documents in accordance with the terms of this Agreement, the other Financing
Documents and the AYE Loan Documents, and which Refinancing Debt matures no
earlier than the date occurring six months after April 18, 2005 and has no
required amortization or mandatory prepayment (other than pursuant to Section
2.03 of this Agreement) prior to such date.

                        "Refinancing Indenture" means the Amended and Restated
Indenture, dated as of the date hereof, between the Company, as issuer, the
Indenture Trustee and Bank One Trust Company N.A., in respect of the 10.25%
Senior Notes due 2007.

                        "Refinancing Indenture Event of Default" means the
occurrence of any "Event of Default" as defined in the Refinancing Indenture or
any of the Amended Intercreditor Notes.

                        "Refinancing Issuing Bank" has the meaning set forth in
the preamble to this Agreement.

                        "Refinancing L/C Commitment" means, at any time, the
aggregate Available Amount of all Refinancing Letters of Credit which the
Company has at such time requested, or may thereafter request, the Refinancing
Issuing Bank to issue or assume under the Refinancing Credit Agreement
(including, for the avoidance of doubt, the Available Amount of all Refinancing
Letters of Credit then outstanding).

                        "Refinancing Lender" means each of the banks, financial
institutions and other lenders that is listed on the signature pages hereto as a
"Refinancing Lender" and each other Person that may become a "Refinancing
Lender" party to the Refinancing Credit Agreement pursuant to the terms hereof
and thereof from time to time, in either case so long as such Person continues
to be a party to the Refinancing Credit Agreement.

                        "Refinancing Lender Agent" has the meaning set forth in
the preamble to this Agreement.

                        "Refinancing Lender Parties" means the Refinancing
Lenders and the Refinancing Issuing Bank.

                        "Refinancing Letters of Credit" means letters of credit
issued or amended by the Refinancing Issuing Bank pursuant to the Refinancing
Credit Agreement.

                        "Refinancing Liens" means the Group Asset Liens
(Refinancing Obligations) and the Springdale Liens (Refinancing Obligations).

                        "Regulated Subsidiaries" means MPC, PEC and WPPC.

                        "Related Contracts" has the meaning set forth in Section
5.01(c).

                        "Related Creditors" shall mean, with respect to (a) the
Refinancing Lender Agent, the Refinancing Lender Parties, (b) the New Money
Lender Agent, the New Money Lenders, (c) the Springdale Lender Agent, the
Springdale Lenders, (d) the Indenture Trustee, the Amended Note Noteholders and
(e) any Replacement Senior Debt Agent, the Replacement Lenders holding or owed
any of the Replacement Senior Debt issued pursuant to the Replacement Senior
Debt Agreement to which such Replacement Senior Debt Agent is a party.

                        "Relevant Document" shall mean the Financing Documents
and the Material Contracts.

                        "Relevant Properties" means those properties listed on
Schedule 5.04(b) as "Relevant Properties".

                        "Remedies Effective Date" has the meaning set forth in
Section 6.02(e).

                        "Remedies Notice" has the meaning set forth in Section
6.02(c).

                        "Replacement Lender" means any Person owed or holding
any Replacement Senior Debt from time to time.

                        "Repaid Secured Party" has the meaning set forth in
Section 6.12(b).

                        "Replacement Senior Debt" has the meaning set forth in
Section 2.13.

                        "Replacement Senior Debt Agent" means, with respect to
any Replacement Senior Debt Agreement, the Person from time to time designated
to act on behalf of the Replacement Lenders party to such Replacement Senior
Debt Agreement.

                        "Replacement Senior Debt Agreement" means any loan
agreement, indenture or fiscal agency agreement from time to time entered into
by and among the Company or any other Grantor and any Replacement Senior Debt
Agent or Replacement Lender with respect to any Replacement Senior Debt to be
incurred by the Company or such Grantor.

                        "Replacement Senior Debt Facility Event of Default"
means, with respect to any Replacement Senior Debt Agreement, the occurrence of
any event which gives rise to the right of the Replacement Lenders owed or
holding the Replacement Senior Debt incurred or issued thereunder to declare the
Company or the Grantor which incurred or issued such Replacement Senior Debt in
default under such Replacement Senior Debt Agreement (after giving effect to any
grace period applicable thereto).

                        "Replacement Senior Debt Liens" means the Group Asset
Liens (Replacement Senior Debt Liens) and the Springdale Liens (Replacement
Senior Debt Obligations).

                        "Replacement Senior Debt Notes" means, with respect to
any Replacement Lender, the notes issued and held by such Replacement Lender
which represent the Replacement Senior Debt owed to such Replacement Lender from
time to time.

                        "Replacement Senior Debt Obligations" means any of the
Obligations arising from time to time under any Replacement Senior Debt
Agreement.

                        "Representative Agent" means, with respect to (a) the
Refinancing Lender Parties, the Refinancing Lender Agent, (b) the New Money
Lenders, the New Money Lender Agent, (c) the Springdale Lenders, the Springdale
Lender Agent, (d) the Amended Note Noteholders, the Indenture Trustee and (e)
any Replacement Lenders owed or holding any Replacement Senior Debt issued or
incurred pursuant to the same Replacement Senor Debt Agreement, the Replacement
Senior Debt Agent party to such Replacement Senior Debt Agreement.

                        "Required AESC Prepayment Amount" means, with respect to
any Debt/Equity Issuance on or after the date hereof, an amount equal to (a) the
Net Cash Proceeds resulting from such Debt/Equity Issuance, multiplied by (b) a
fraction (expressed as a percentage carried out to the ninth decimal point) (i)
the numerator of which is the sum of (A) the aggregate principal amount
outstanding under the Refinancing Credit Agreement, the Springdale Credit
Agreement and any Prepayable Senior Debt Agreement in effect at such time and,
in the event that any Credit Facility Event of Default shall have occurred and
be continuing, the Amended Intercreditor Notes, together with all accrued but
unpaid interest thereon, in each case, as of the date of receipt by the Parent
or any of its Subsidiaries of the Net Cash Proceeds of such Debt/Equity Issuance
plus (B) the aggregate Commitments under the New Money Credit Agreement on such
date plus (C) the aggregate Available Amount of all Refinancing Letters of
Credit outstanding on such date and (ii) the denominator of which is the sum of
(A) the aggregate principal amount outstanding under each of the AYE Credit
Agreement, the Hagerstown Credit Agreement, the Refinancing Credit Agreement,
the Springdale Credit Agreement and any Prepayable Senior Debt Agreement in
effect at such time and, in the event that any Credit Facility Event of Default
shall have occurred and be continuing, the Amended Intercreditor Notes, together
with all accrued but unpaid interest thereon, in each case, as of the date of
receipt by the Parent or any of its Subsidiaries of the Net Cash Proceeds of
such Debt/Equity Issuance plus (B) the aggregate Commitments under the New Money
Credit Agreement on such date plus (C) the aggregate Available Amounts of all
Refinancing Letters of Credit and AYE Letters of Credit outstanding, in each
case, on such date; provided that, notwithstanding the foregoing, the Required
AESC Prepayment Amount with respect to the initial $250,000,000 of Net Cash
Proceeds of the aggregate of all Debt/Equity Issuances involving only the sale
or issuance of True Equity Interests by the Parent shall be zero.

                        "Required Consenting Noteholders" means, at any time,
Consenting Amended Note Noteholders owed or holding at least a majority in
interest of the aggregate principal amount of the Amended Intercreditor Notes
outstanding at such time.

                        "Required Creditors" means (a) at any time on or prior
to the day occurring 90 days after the Closing Date, and at any time thereafter,
in the event that an Insolvency Proceeding is commenced by or against the
Company within such 90-day period (unless the period during which a claim may be
commenced under applicable law asserting that the Liens granted pursuant to the
Collateral Documents constitute a preference has expired) and for so long as
such Insolvency Proceeding shall continue, (i) in connection with the exercise
of any remedies under Article VI in respect of the Springdale Assets, any
exercise in respect of the Springdale Mortgage (Springdale Lenders) or the
granting of any waiver or consent with respect to the Springdale Assets, Initial
Lenders owed or holding at least a majority in interest of the aggregate
principal amount of the Senior Debt Obligations outstanding under the Springdale
Credit Agreement at such time and the aggregate principal amount of the Senior
Debt Obligations outstanding under the New Money Credit Agreement at such time
to the extent the proceeds thereof were used to repay any of the Existing
Springdale Lease Participations on the Closing Date pursuant to the Funds Flow
Memorandum or to fund Springdale Costs in accordance with Section 4.03(b)(iii)
and (ii) in connection with the exercise of any other remedies or any exercise
in respect of any other Mortgage or other Collateral Document, the Required New
Money Lenders and (b), at any other time or in connection with any other
provision of this Agreement, Initial Lenders, Amended Note Noteholders and
Replacement Senior Debt Lenders owed or holding at least a majority in interest
of the sum of (a) the aggregate principal amount of the Senior Debt Obligations
outstanding at such time plus (b) the aggregate Available Amount of all
Refinancing Letters of Credit outstanding at such time, or, if no such principal
amount and no Refinancing Letters of Credit are outstanding at such time,
Initial Lenders and Replacement Senior Debt Lenders holding at least a majority
in interest of the aggregate of the Commitments in effect at such time.

                        "Required New Money Lenders" means, at any time, New
Money Lenders owed or holding at least a majority in interest of the aggregate
principal amount of the Senior Debt Obligations outstanding under the New Money
Credit Agreement at such time, or, if no such principal amount is outstanding at
such time, New Money Lenders holding at least a majority in interest of the
aggregate of the Commitments under the New Money Credit Agreement.

                        "Required Noteholders" means, at any time, Amended Note
Noteholders owed or holding at least a majority in interest of the aggregate
principal amount of the Amended Notes outstanding at such time.

                        "Required Parent Contributions (Debt/Equity Issuance
Proceeds)" means any cash equity contributions received by the Company from the
Parent as a result of any Debt/Equity Issuance by the Parent or any of its
Subsidiaries (other than a Company Group Member).

                        "Required Prepayment Amount" means, with respect to each
Asset Sale (a) to the extent of the first $800,000,000 of Net Cash Proceeds in
the aggregate from all such Asset Sales, 75% of the Net Cash Proceeds resulting
from such Asset Sale and (b) to the extent of Net Cash Proceeds in excess of
$800,000,000 in the aggregate from all such Asset Sales, 100% of the Net Cash
Proceeds resulting from such Asset Sale; provided that the Required Prepayment
Amount for any Sale of the Springdale Plant shall, at all times, be 100% of the
Net Cash Proceeds arising from such Sale.

                        "Required Refinancing Lenders" means, at any time,
Refinancing Lenders owed or holding at least a majority in interest of the sum
of (a) the aggregate principal amount of the Advances outstanding under the
Refinancing Credit Agreement at such time plus (b) the aggregate Available
Amount of all Refinancing Letters of Credit outstanding at such time, or, if no
such principal amount and no Refinancing Letters of Credit are outstanding at
such time, Refinancing Lenders holding at least a majority in interest of the
aggregate Commitments under the Refinancing Credit Agreement.

                        "Required Replacement Senior Debt Lenders" means, with
respect to any Replacement Senior Debt Agreement, Replacement Lenders owed or
holding at least a majority in interest of the aggregate principal amount of the
Senior Debt Obligations outstanding under such Replacement Senior Debt Agreement
at such time, or, if no such principal amount is outstanding at such time,
Replacement Lenders holding at least a majority in interest of the aggregate of
the Commitments under such Replacement Senior Debt Agreement at such time.

                        "Required Springdale Lenders" means, at any time,
Springdale Lenders owed or holding at least a majority in interest of the
aggregate principal amount of the Advances outstanding under the Springdale
Credit Agreement at such time, or, if no such principal amount is outstanding at
such time, Springdale Lenders holding at least a majority in interest of the
aggregate of the Commitments under the Springdale Credit Agreement.

                        "Responsible Officer" means, with respect to any Person,
the president, any vice-president, the treasurer or the chief financial officer
or an Authorized Signatory of such Person.

                        "Restoration or Replacement Plan" means a plan and time
schedule for the application of Insurance Proceeds arising from any Casualty
Event and any other funds available to the relevant Company Group Member with
which to restore or replace any Asset affected by such Casualty Event.

                        "St. Joseph Costs" means all costs and expenses incurred
by the Company after the date hereof relating to the termination or suspension
of the development and construction of the St. Joseph Plant.

                        "St. Joseph Plant" means the 630 MW gas-fired electric
generating plant being developed by the Company in St. Joseph, Indiana.

                        "St. Joseph Sublimit" means $75,000,000.

                        "Sale" means any sale (including by way of
sale/leaseback), lease, assignment, transfer or other disposition.

                        "Scotia" has the meaning set forth in the preamble to
this Agreement.

                        "SEC" means the Securities and Exchange Commission.

                        "Secured Lenders" means any Initial Lender or
Replacement Senior Debt Lender owed any of the Secured Obligations from time to
time.

                        "Secured Obligations" has the meaning set forth in
Section 5.02.

                        "Secured Parties" means the Agents, the Depository Bank,
the Refinancing Issuing Bank, the Secured Lenders, and the Consenting Amended
Note Noteholders holding or owed any of the Secured Obligations from time to
time.

                        "Secured Refinancing Loan Facility" has the meaning set
forth in Preliminary Statement (6) of this Agreement.

                        "Secured Refinancing Obligations" means all Senior Debt
Obligations owing by the Company and each other Grantor to (a) the Refinancing
Lender Parties and their agents (including the Refinancing Lender Agent, the
Collateral Agent and the Intercreditor Agent) under any Financing Document in
respect of the Secured Refinancing Loan Facility and (b) the Consenting Amended
Note Noteholders and the Indenture Trustee under any Financing Document in
respect of the Amended A Notes.

                        "Secured Replacement Senior Debt Obligations" means any
Senior Debt Obligations outstanding from time to time under any Replacement
Senior Debt Agreement which is secured by any Replacement Senior Debt Liens and
which the Company has identified as being secured in the Officer's Certificate
delivered to the Collateral Agent pursuant to Section 2.13; provided that the
Real Property Requirements have been met with respect to the incurrence of such
Senior Debt Obligations and the granting of Mortgages in connection therewith.

                        "Security Collateral" has the meaning set forth in
Section 5.01(d).

                        "Senior Debt Obligations" means, without duplication,
(a) the Obligations of the Company to pay principal and interest on, or in
respect of, the Advances and the Amended Notes (including any interest accruing
after the filing of a petition with respect to, or the commencement of, any
Insolvency Proceeding, whether or not a claim for post-petition interest is
allowed in such proceeding), and (b) any and all commissions, fees, indemnities,
prepayment premiums, costs and expenses and other amounts payable to any
Creditor Party under any Financing Document, including all renewals or
extensions thereof (including any reimbursement obligations for costs and
expenses incurred by any Creditor Party in preserving any rights, interests and
remedies with respect to the Collateral and/or the Liens granted in favor of the
Secured Parties).

                        "Siemens Contract" means that certain Integrated
Agreement between Allegheny Energy Supply Company, LLC and Siemens Westinghouse
Power Corporation for Gas and Steam Turbine Generators for the St. Joseph Plant
as amended through the date hereof.

                        "Springdale Assets" means the Springdale Plant and all
related assets, including:

                        (a)     all of the Grantors' rights under any of the
following agreements (as each such agreement listed in this clause (a) may be
amended, supplemented or otherwise modified from time to time (such agreements,
as so amended, supplemented or modified are collectively, the "Assigned
Springdale Agreements")):

                                  (i)     that certain contract for Two (2) Gas
Turbine Generators and One (1) Steam Turbine Generator (as amended from time to
time), dated as of November 21, 2000 among the Company and Siemens Westinghouse
Power Corporation, relating to the Springdale Plant (the "Springdale Turbine
Contract");

                                  (ii)     that certain Interconnection and
Operating Agreement (as amended from time to time), dated as of November 21,
2000 among on the first part WPPC, PEC and MPC, all doing business as Allegheny
Power, and on the second part the Company, relating to the Springdale Plant;

                                  (iii)     that certain Engineering,
Procurement and Construction Agreement (as amended from time to time), dated as
of November 21, 2000 among Black & Veatch Construction, Inc. and the Company,
together with all other agreements with architects, contractors, engineers and
other Persons as the Company may have entered into, or hereafter may enter into,
relating to the construction and commissioning of the Springdale Plant
(together, the "Springdale Construction Documents");

                                  (iv)     that certain agreement for the supply
and transport of fuel to the Springdale Plant between the Company and Dominion
Transmission Incorporated, effective December 1, 2001; and

                                  (v)    any other lease, construction,
transportation, management or other agreement (but excluding any lease of
personalty and equipment unless funded with the proceeds of the Existing
Springdale Lease Participations (as defined in the Common Terms Agreement) now
existing or hereafter entered into by any Grantor relating to the supply,
acquisition, development, construction, maintenance or use and occupancy of the
Springdale Plant (but excluding a contract for the sale or distribution of
electric power), in each case, only if and to the extent assignable to the
Springdale Lender Agent or the Collateral Agent pursuant to the terms thereof;

                        (b)     the following items:

                                  (i)     the turbines delivered under the
Springdale Turbine Contract, and all other equipment, apparatus, furnishings,
fittings and personal property of every kind and nature whatsoever purchased,
leased or otherwise acquired by the Company using the proceeds of the Existing
Springdale Lease Participations and now or subsequently attached to, contained
in or used or usable in any way in connection with any operation or letting of
the Springdale Plant, including but without limiting the generality of the
foregoing, heating, electrical, switch gear, uninterrupted power supply, and
mechanical equipment, lighting, switchboards, plumbing, ventilation, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, generators, elevators, loading and unloading equipment
and systems, stoves, ranges, laundry equipment, cleaning systems (including
window cleaning apparatus), telephones, communications systems (including
satellite dishes and antennae), televisions, computers, sprinkler systems and
other fire prevention and extinguishing apparatus and materials, security
systems, motors, engines, machinery, pipes, pumps, tanks, conduits, appliances,
fittings and fixtures of every kind and description, and any replacement parts
thereof; and

                                  (ii)     all buildings, structures, fixtures,
and other improvements of every kind existing at any time and from time to time
and constructed pursuant to the Springdale Construction Documents, or otherwise
purchased using the proceeds of the Existing Springdale Lease Participations, on
or under any land relating to the Springdale Plant, together with any and all
appurtenances to such buildings, structures or improvements, including
sidewalks, utility pipes, conduits and lines, parking areas and roadways, and
including all modifications and other additions to or changes in such
improvements;

                        (c)     to the extent (but only to the extent) (i) now
or hereafter included in the Springdale Plant or related to the supply,
acquisition, development, construction, operation, maintenance, use or occupancy
of the Springdale Plant or the production and sale of electric power generated
at the Springdale Plant or (ii) acquired or purchased with the proceeds of the
Existing Springdale Lease Participations, all accounts, contracts (in addition
to the agreements specified in clause (a) above), contract rights (including
warranties relating to the maintenance of the Springdale Plant), chattel paper,
documents, instruments and general intangibles of any relevant Grantor, and all
rights of each relevant Grantor now or hereafter existing in and to all security
agreements, guaranties, leases and other contracts securing or otherwise
relating to any such accounts, contracts, contract rights (including warranties
relating to the maintenance of the Springdale Plant), chattel paper, documents,
instruments, and general intangibles;

                        (d)     any and all results of work in designing the
Springdale Plant including any and all designs, plans, specifications, drawings,
calculations, models and the like;

                        (e)     all construction, environmental and other
licenses, permits and approvals of any Governmental Authority, now or hereafter
held by a Grantor or in which a Grantor may have an interest and relating to the
supply, development, construction, operation, maintenance, use or occupancy of
the Springdale Plant or the generation of electric power from the Springdale
Plant, including, without limitation, all Governmental Approvals, except that
any such license, permit or approval which as a matter of law is not assignable
is hereby excluded from such lien and security interest to the extent that and
for such time as the same shall not be so assignable;

                        (f)     to the extent (but only to the extent) (i) now
or hereafter included in the Springdale Plant or related to the supply,
acquisition, development, construction, operation, maintenance, use or occupancy
of the Springdale Plant or the production and sale of electric power from the
Springdale Plant or (ii) acquired or purchased with the proceeds of the Existing
Springdale Lease Participations, but only, in the case of both clause (i) and
clause (ii) to the extent used exclusively by a Grantor (and not be any other
Person (including any Affiliates), all rights (whether or not earned by
performance) under any franchises, documents, licenses, contracts, agreements,
goodwill, inventions, designs, patents, patent applications, trademarks,
trademark applications and trade names, now owned or hereafter acquired by a
Grantor, with the rights to all renewals thereof assignable by law;

                        (g)     to the extent (but only to the extent) (i) now
or hereafter included in the Springdale Plant or related to the supply,
acquisition, development, construction, operation, maintenance, use or occupancy
of the Springdale Plant or (ii) acquired or purchased with the proceeds of the
Existing Springdale Lease Participations, (A) all policies of insurance, now or
hereafter held by a Grantor, including, without limitation, builder's risk,
casualty and liability, business interruption, contingent business interruption
and any title insurance and including all proceeds therefrom, and (B) all
rights, now or hereafter held, by a Grantor to any warranties, performance bonds
or letters of credit of any manufacturer, contractor or subcontractor (including
the Black & Veatch Construction, Inc. and Siemens Westinghouse Power
Corporation) or any other Person;

                        (h)     all of each relevant Grantor's books, records,
writings, data bases, information and other property relating to, but only to
the extent used, relating to, or useful in connection with, evidencing,
embodying, incorporating or referring to, any of the foregoing;

                        (i)     to the extent (but only to the extent) (i) now
or hereafter included in the Springdale Plant or (ii) acquired or purchased with
the proceeds of the Existing Springdale Lease Participations, all of each
relevant Grantor's other property, fixtures and rights of every kind and
description and interests therein; and

                        (j)     all accessions and additions to, substitutions
for, replacements, products, offspring, rents, issues, profits, returns, income
and proceeds of and from any and all of the foregoing collateral (including
proceeds which constitute property of the types described in clauses (a)-(i)
above) and, to the extent not otherwise included, all payments under insurance
(whether or not any Springdale Lender is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing collateral);

provided

, however, that none of the foregoing shall include any contract for the sale or
distribution of electrical power, regardless of whether such power is generated
at the Springdale Plant, or any receipts therefrom.

                        "Springdale Authorization Notice" means a written
certificate from the Company to the Collateral Agent to the effect that the
Springdale Costs are due and payable and that the Company is entitled to pay
such Springdale Costs in substantially the form of Exhibit F.

                        "Springdale Collateral Documents" means the Springdale
Mortgage (Springdale Lenders).

                        "Springdale Costs" means all costs and expenses incurred
by the Company after the date hereof for the development, design, engineering,
acquisition, installation, equipping, construction, assembly, inspection,
testing, completion and start-up of the Springdale Plant, including (without
duplication): (a) all amounts payable under any construction contracts, any
contractor bonuses, site acquisition and preparation costs, any transmission
upgrade costs payable by the Company, all steam and water interconnection costs,
all costs related to water clarification facilities and/or water treatment
facilities and all costs of acquisition and construction of natural gas fuel
handling and processing equipment (if any) and interconnection costs payable by
the Company; (b) all other costs, including fuel-related costs and prepaid fuel
costs, management services fees and expenses and expenses to complete the
development, acquisition, construction and financing of the Springdale Plant;
and (c) interest on New Money Advances made with respect to Springdale Costs.

                        "Springdale Credit Agreement" means the Credit
Agreement, dated as of the date hereof, among the Company, as borrower, the
Springdale Lenders and the Springdale Lender Agent.

                        "Springdale Enforcement Proceeds Mortgage Sub-Account"
has the meaning set forth in Section 6.10.

                        "Springdale Equity Participants" has the meaning set
forth in Preliminary Statement (3) of this Agreement.

                        "Springdale Lender" means each of the banks, financial
institutions and other lenders that is listed on the signature pages hereto as a
"Springdale Lender" and each other Person that may become a "Springdale Lender"
party to the Springdale Credit Agreement pursuant to the terms hereof and
thereof from time to time, in either case so long as such Person continues to be
a party to the Springdale Credit Agreement.

                        "Springdale Lender Agent" has the meaning set forth in
the preamble to this Agreement.

                        "Springdale Liens" means the Group Asset Liens
(Springdale Lenders) and the Springdale Liens (Springdale Lenders).

                        "Springdale Liens (New Money Lenders)" means the Liens
created or purported to be created pursuant to this Agreement and the Mortgages
over the Springdale Assets, securing the New Money Obligations.

                        "Springdale Liens (Refinancing Obligations)" means the
Liens created or purported to be created pursuant to this Agreement and the
Mortgages over the Springdale Assets, securing the Secured Refinancing
Obligations.

                        "Springdale Liens (Replacement Senior Debt Obligations)"
means all Liens created or purported to be created under the Collateral
Documents over the Springdale Assets, securing the Replacement Senior Debt
Obligations.

                        "Springdale Liens (Springdale Lenders)" means the Liens
created or purported to be created pursuant to this Agreement and the Springdale
Mortgage (Springdale Lenders) over the Springdale Assets, securing the Senior
Debt Obligations owed under the Springdale Tranche A Facility, the Springdale
Tranche B Facility and the Springdale Tranche C Facility.

                        "Springdale Mortgage (Springdale Lenders)" means,
collectively, the mortgages executed pursuant to Section 3.02 of the Common
Terms Agreement securing the Senior Debt Obligations owed under the Springdale
Tranche A Facility, the Springdale Tranche B Facility and the Springdale Tranche
C Facility.

                        "Springdale Participation Agreement" means the
Participation Agreement, dated as of November 21, 2002, among the Company, as
lessee and construction agent, Power Trust 2000-A, as Lessor, Wilmington Trust
Company, as trustee, Scotiabanc, Inc. and PNC Commercial, LLC, as certificate
holders, Liberty Street Funding Corporation, as conduit, the various liquidity
banks referred to therein and The Bank of Nova Scotia, as liquidity agent.

                        "Springdale Payment" has the meaning set forth in
Section 2.06.

                        "Springdale Payment Date" has the meaning set forth in
Section 4.03(c)(iv).

                        "Springdale Plant" means an electrical generating
facility as constructed or under construction, having or intended to have a
capacity of approximately 540 MW, together with related equipment, improvements
and land situate on and including a tract of land comprising approximately ten
(10) acres, located in Springdale Township and the Borough of Springdale,
Allegheny Pennsylvania, which tract of land is specifically described in that
certain Open-End Mortgage and Security Agreement, Assignment of Rents and
Financing Statement, delivered by the Company, to the Collateral Agent and
recorded in Allegheny County, Pennsylvania.

                        "Springdale Pro Rata Share" means, with respect to any
Refinancing Lender or Consenting Amended Note Noteholder, at any time, a
fraction (expressed as a percentage carried out to the ninth decimal point), the
numerator of which is the principal amount of all Senior Debt Obligations owed
to such Refinancing Lender or Consenting Amended Note Noteholder under the terms
of the Refinancing Credit Agreement or Amended Intercreditor Notes, as the case
may be, at such time and the denominator of which is the sum of the principal
amount of all Senior Debt Obligations owed to all Refinancing Lenders under the
terms of the Refinancing Credit Agreement at such time, the principal amount of
all Senior Debt Obligations owed to the Springdale Lenders under the Springdale
Credit Agreement at such time and the principal amount of all Senior Debt
Obligations owed to the Consenting Amended Note Noteholders under the Amended
Intercreditor Notes at such time.

                        "Springdale Proceeds" has the meaning set forth in
Section 2.06.

                        "Springdale Secured Obligations" means all of the Senior
Debt Obligations secured by the Springdale Liens (Springdale Lenders) from time
to time.

                        "Springdale Special Draw Agent" means The Bank of Nova
Scotia, not in its individual capacity, but solely drawing agent with respect to
the Springdale Costs, as appointed pursuant to the Springdale Credit Agreement.

                        "Springdale Sublimit" means $40,000,000.

                        "Springdale Tranche A Facility" has the meaning set
forth in Preliminary Statement (7) of this Agreement.

                        "Springdale Tranche B Advances" means, at any time, all
of the Advances owed to the Springdale Lenders under the Springdale Tranche B
Facility at such time (as recalculated from time to time pursuant to Section
2.01).

                        "Springdale Tranche B Facility" has the meaning set
forth in Preliminary Statement (7) of this Agreement.

                        "Springdale Tranche C Facility" has the meaning set
forth in Preliminary Statement (7) of this Agreement.

                        "Subagent" has the meaning set forth in Section 7.06(b).

                        "Subrogated Senior Debt Obligations" has the meaning set
forth in Section 6.12(b).

                        "Subsidiary" of any Person means any corporation,
partnership, joint venture, limited liability company, trust or estate of which
(or in which) more than 50% of (a) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the Board of Directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.

                        "Supermajority Consenting Noteholders" means, at any
time, Consenting Amended Note Noteholders owed or holding at least 75% of the
aggregate principal amount of the Amended Intercreditor Notes outstanding at
such time

                        "Supermajority Noteholders" means, at any time, Amended
Note Noteholders owed or holding at least 75% of the aggregate principal amount
of the Amended Notes outstanding at such time.

                        "Syndication Agent" has the meaning set forth in the
preamble to this Agreement.

                        "Synthetic Lease" means a financing for any Asset which
is characterized as an operating lease under GAAP, but which is treated as a
financing under the Code.

                        "Tax Allocation Agreement" means the Tax Allocation
Agreement, dated as of January 1, 2001, by and between the Parent and its
Subsidiaries, as supplemented by Amendment No. 1, dated as of June 11, 2002,
Amendment No. 2, dated as of June 11, 2002, and Amendment No. 3, dated as of
July 1, 2002.

                        "Trade Secrets" has the meaning set forth in Section
5.01(g)(v).

                        "Trademarks" has the meaning set forth in Section
5.01(g)(ii).

                        "True Equity Interests" means, with respect to any
Person, (a) shares of capital stock of (or other ownership or profit interests
in) such Person, (b) securities (i) that are convertible at all times at the
option of the issuer thereof or upon a fixed date without satisfaction of any
other condition or upon the occurrence of predetermined events which are not
within the control of the holders thereof (or any Affiliates of any such holder)
into or are exchangeable for, shares of capital stock of (or other ownership or
profit interests in) such Person and (ii) under which all payments to the
holders thereof are subordinated in priority of payment to all Obligations owing
to the Creditor Parties under the Financing Documents and (c) any other similar
Equity Interests approved by the Required Creditors

                        "UCC" or "Uniform Commercial Code" means the Uniform
Commercial Code as in effect, from time to time, in the State of New York;
provided that if perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
"UCC" means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

                        "UETA" has the meaning set forth in Section 5.08(a).

                        "Unbudgeted Obligations" means any payment Obligation of
any Company Group Member which is not (a) expressly provided for in the Business
Plan or (b) an Obligation payable under any Financing Document or with respect
to any other Debt of such Company Group Member.

                        "Unbudgeted Obligation Certificate" means, at any time
that any Unbudgeted Obligation is due and payable, an Officer's Certificate of
the Company identifying the amount and nature of such Unbudgeted Obligation and
certifying that such Obligation constitutes an Unbudgeted Obligation which is
currently due and payable by the Company.

                        "Unsecured Pro Rata Share" means, with respect to any
Refinancing Lender Party, Springdale Lender or Consenting Amended Note
Noteholder, at any time, a fraction (expressed as a percentage carried out to
the ninth decimal point), the numerator of which is the aggregate principal
amount of all Senior Debt Obligations outstanding under the Unsecured
Refinancing Loan Facility, the Springdale Tranche C Facility or the Amended B
Notes owed to such Refinancing Lender Party, Springdale Lender or Consenting
Amended Note Noteholder, as the case may be, at such time, and the denominator
of which is the sum of the aggregate principal amount of all Senior Debt
Obligations outstanding under the Unsecured Refinancing Loan Facility, the
Springdale Tranche C Facility and the Amended B Notes at such time.

                        "Unsecured Refinancing Loan Facility" has the meaning
set forth in Preliminary Statement (6) of this Agreement.

                        "Voting Interests" means shares of capital stock issued
by a corporation, or equivalent Equity Interests in any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency.

                        "WPPC" means West Penn Power Company, a corporation
incorporated under the laws of the State of Pennsylvania.





TABLE OF CONTENTS

   

Page

ARTICLE I
DEFINITIONS AND INTERPRETATION

Section 1.01

Definitions

4

Section 1.02

Principles of Interpretation

4

ARTICLE II
SECURED OBLIGATIONS AND PREPAYMENTS

Section 2.01

Recalculation

5

Section 2.02

Secured Obligations

7

Section 2.03

Mandatory Prepayments

9

Section 2.04

Optional Prepayments and Redemptions

11

Section 2.05

Prepayments Generally

11

Section 2.06

Application of Proceeds in Certain Issues

17

Section 2.07

Payments

18

Section 2.08

Amounts Not Subject to Sharing

19

Section 2.09

Payments Received by Any Other Creditor Party

19

Section 2.10

Presumption Regarding Payments

21

Section 2.11

No Separate Security

21

Section 2.12

Priority of Liens

21

Section 2.13

Replacement Senior Debt

21

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.01

Representations and Warranties of the Grantors

22

ARTICLE IV
PLEDGED ACCOUNTS

Section 4.01

Certain of Pledged Accounts

24

Section 4.02

Insurance Proceeds Account

25

Section 4.03

New Money Loan Proceeds Account

25

Section 4.04

Cash Collateral Account (Refinancing Lenders)

28

Section 4.05

Payments in Trust

28

Section 4.06

Investment of Funds in Pledged Accounts

29

Section 4.07

Transfers from Accounts During the Continuance of a Facility Event of Default

30

Section 4.08

Reports, Certifications and Instructions

31

Section 4.09

Depository Bank Undertakings

32

Section 4.10

Controlled Accounts

33

Section 4.11

Force Majeure

34

Section 4.12

Clearing Agency

34

Section 4.13

Return of Funds to Company

34

Section 4.14

Application of Insurance Proceeds

35

ARTICLE V
SECURITY INTERESTS

Section 5.01

Grant of Security

37

Section 5.02

Security for Obligations

41

Section 5.03

Delivery and Control of Security Collateral and Account Collateral

41

Section 5.04

Further Assurances; Etc.

42

Section 5.05

As to the Assigned Agreements

45

Section 5.06

Grantors Remain Liable

46

Section 5.07

Additional Equity Interests

46

Section 5.08

Maintaining Electronic Chattel Paper, Transferable Records and Letter-of-Credit
Rights and Giving Notice of Commercial Tort Claims

46

Section 5.09

Equipment and Inventory

47

Section 5.10

Insurance

47

Section 5.11

Post-Closing Changes; Bailees; Collections on Assigned Agreement, Receivables
and Related Contracts

47

Section 5.12

Intellectual Property Collateral

49

Section 5.13

Letter-of-Credit Rights

49

Section 5.14

Voting Rights, Dividends, Etc.

50

Section 5.15

The Collateral Agent Appointed Attorney-in-Fact

51

Section 5.16

Springdale Assets

51

ARTICLE VI
REMEDIES AND ENFORCEMENT

Section 6.01

Remedies and Enforcement Action

52

Section 6.02

Procedures Following the Occurrence of a Facility Event of Default

52

Section 6.03

Exercise of Remedies

53

Section 6.04

Insolvency Default

54

Section 6.05

No Liability for Collateral Agent

54

Section 6.06

Sale; Incidents of Sale

54

Section 6.07

Collateral Agent May File Proofs of Claim

55

Section 6.08

Collateral Agent May Enforce Claims

55

Section 6.09

Control of Enforcement Action

55

Section 6.10

Enforcement Proceeds Account

56

Section 6.11

Application of Enforcement Proceeds

56

Section 6.12

Subrogation, Etc.

57

Section 6.13

Other Remedies

58

ARTICLE VII
COLLATERAL AND INTERCREDITOR AGENT

Section 7.01

Authorization and Action of the Collateral Agent and Intercreditor Agent

58

Section 7.02

Reliance

59

Section 7.03

Citibank and Affiliates

59

Section 7.04

Acceptance of Collateral

59

Section 7.05

The Collateral Agent May Perform

60

Section 7.06

Duties

60

Section 7.07

Liability

61

Section 7.08

Successor Collateral Agent, Depository Bank and Intercreditor Agent

61

Section 7.09

Suits, Etc., Brought by the Collateral Agent

62

Section 7.10

Compensation of the Collateral Agent, the Depository Bank and the Intercreditor
Agent

63

Section 7.11

Taxes, Stamp and Other Similar Taxes

63

Section 7.12

Limitation on Duties in Respect of Collateral

64

Section 7.13

Right to Initiate Judicial Proceedings, Etc.

64

Section 7.14

Exculpatory Provisions

64

Section 7.15

Treatment of Creditor Parties

65

Section 7.16

Miscellaneous

65

Section 7.17

Indemnification

66

Section 7.18

Publicity

66

Section 7.19

Merger; Consolidation

67

ARTICLE VIII
OTHER AGREEMENTS

Section 8.01

Provisions of Information; Meetings

67

Section 8.02

Creditor Action

68

Section 8.03

Syndication Agent, Documentation Agent and Springdale Special Draw Agent

68

ARTICLE IX
MISCELLANEOUS

Section 9.01

Indemnity and Expenses

69

Section 9.02

Amendments; Waivers, Etc.

69

Section 9.03

Security Interest Absolute and Waivers

72

Section 9.04

Notices; Etc.

74

Section 9.05

Continuing Security Interest; Assignments Under the Facilities

75

Section 9.06

Release and Termination

75

Section 9.07

Execution in Counterparts

76

Section 9.08

Severability

76

Section 9.09

Integration

76

Section 9.10

No Partnership

76

Section 9.11

No Reliance

76

Section 9.12

Third Party Beneficiaries

76

Section 9.13

No Impairment

77

Section 9.14

Equitable Remedies

77

Section 9.15

Remedies

77

Section 9.16

Limitations

78

Section 9.17

Survival

78

Section 9.18

GOVERNING LAW

78

Section 9.19

The Mortgages

78

Section 9.20

Jurisdiction, Etc.

78

Section 9.21

WAIVER OF JURY TRIAL

79

Section 9.22

Confidentiality

79

Section 9.23

Disclosure to Other Agents and AYE Lender Agent

80

 

 

 

Schedules:

   

Schedule I

-

Existing Lender Debt and Existing Letters of Credit

Schedule II

-

Pledged Equity

Schedule III

-

Name, Location, Chief Executive Office, Place Where Agreements Are Maintained,
Type of Organization, Jurisdiction of Organization and Organizational
Identification Number

Schedule IV

-

Commercial Tort Claims

Schedule V

-

Previous Location of Material Equipment

Schedule VI

-

Domain Names and Trade Names

Schedule VII

-

Changes in Name, Location, Etc.

Schedule VIII

-

Operating Agreements

Schedule 5.04(b)

-

Real Property Schedule

     

Exhibits:

   

Exhibit A-1

-

Form of Consent and Agreement (Ohio and West Virginia)

Exhibit A-2

-

Form of Consent and Agreement (Other States)

Exhibit B

-

Form of Account Control Agreement

Exhibit C

-

[INTENTIONALLY OMITTED]

Exhibit D

-

Form of Accession Agreement

Exhibit E

-

Form of Incumbency Certificate

Exhibit F

-

Form of Springdale Authorization Notice

Exhibit G

-

Real Property Requirements

     

Appendices:

   

Appendix A-1

-

Definitions

